Exhibit 10.3

THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

by and among

 

GRAMERCY WAREHOUSE FUNDING I LLC

 

and

 

GKK TRADING WAREHOUSE I LLC

 

and

 

GKK 450 LEX LLC

 

and

 

the Additional Sellers from time to time parties hereto,
as the Sellers

 

and

 

the Buyers from time to time parties hereto

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as the Agent

 

with

 


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

WACHOVIA CAPITAL MARKETS, LLC,
as Sole Lead Arranger

Dated as of October 13, 2006

2


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

 

 

 

 

APPLICABILITY

 

 

 

 

 

Section 1.01

 

Amendment and Restatement

 

1

Section 1.02

 

Purchase and Sale

 

1

 

 

 

 

 

ARTICLE II

 

 

 

 

 

DEFINITIONAL PROVISIONS

 

 

 

 

 

Section 2.01

 

Definitions

 

2

Section 2.02

 

Other Definitional Provisions; Determinations by the Agent

 

33

 

 

 

 

 

ARTICLE III

 

 

 

 

 

INITIATION; TERMINATION

 

 

 

 

 

Section 3.01

 

Conditions Precedent to Initial Transaction

 

34

Section 3.02

 

Conditions Precedent to all Transactions

 

35

Section 3.03

 

Transaction Mechanics; Related Matters

 

38

Section 3.04

 

Repurchases

 

42

Section 3.05

 

Termination Dates; Maximum Amount

 

43

Section 3.06

 

Payment of Price Differential

 

44

Section 3.07

 

Letters of Credit

 

44

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

MARGIN MAINTENANCE

 

 

 

 

 

Section 4.01

 

Margin Adjustments

 

47

Section 4.02

 

Margin Correction Deadline

 

48

 

 

 

 

 

ARTICLE V

 

 

 

 

 

INCOME PAYMENTS; REQUIREMENTS OF LAW

 

 

 

 

 

Section 5.01

 

Income Payments

 

49

Section 5.02

 

Requirements of Law

 

50

 

i


--------------------------------------------------------------------------------




 

ARTICLE VI

 

 

 

 

 

SECURITY INTEREST

 

 

 

 

 

Section 6.01

 

Security Interest

 

52

Section 6.02

 

Release of Security Interest

 

53

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

PAYMENT, TRANSFER AND CUSTODY

 

 

 

 

 

Section 7.01

 

Payment, Transfer and Custody

 

54

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

SELLER REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

Section 8.01

 

Seller Representations and Warranties

 

55

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

COVENANTS

 

 

 

 

 

Section 9.01

 

Seller Covenants

 

63

 

 

 

 

 

ARTICLE X

 

 

 

 

 

EVENTS OF DEFAULT; REMEDIES

 

 

 

 

 

Section 10.01

 

Events of Default

 

73

Section 10.02

 

Remedies

 

76

 

 

 

 

 

ARTICLE XI

 

 

 

 

 

SERVICING

 

 

 

 

 

Section 11.01

 

Seller Covenants

 

78

Section 11.02

 

Seller as Servicer

 

78

Section 11.03

 

Third Party Servicer

 

79

Section 11.04

 

Event of Default

 

79

Section 11.05

 

Modification

 

79

Section 11.06

 

Inspection

 

79

 

ii


--------------------------------------------------------------------------------




 

ARTICLE XII

 

 

 

 

 

THE AGENT

 

 

 

 

 

Section 12.01

 

Appointment

 

80

Section 12.02

 

Duties

 

80

Section 12.03

 

Exculpatory Provisions

 

81

Section 12.04

 

Reliance by Agent

 

82

Section 12.05

 

Notice of Default

 

82

Section 12.06

 

Non-Reliance on Agent and the Buyers

 

82

Section 12.07

 

Reimbursement and Indemnification

 

83

Section 12.08

 

Agent in Its Individual Capacity

 

83

Section 12.09

 

Successor Agent

 

83

Section 12.10

 

Duties in the Case of Enforcement

 

84

 

 

 

 

 

ARTICLE XIII

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

Section 13.01

 

Indemnification and Expenses

 

84

Section 13.02

 

Single Agreement

 

86

Section 13.03

 

Notices and Other Communications

 

86

Section 13.04

 

Entire Agreement; Severability

 

87

Section 13.05

 

Assignments and Participations; Hypothecation of Purchased Assets

 

87

SECTION 13.06

GOVERNING LAW

 

89

SECTION 13.07

SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

 

89

Section 13.08

 

Amendments; Waivers; Remedies Cumulative

 

91

Section 13.09

 

Intent

 

91

Section 13.10

 

Joint and Several Liability

 

92

Section 13.11

 

Periodic Due Diligence Review

 

94

Section 13.12

 

Buyer’s Appointment as Attorney-in-Fact

 

95

Section 13.13

 

Legal Matters

 

96

Section 13.14

 

Confidentiality

 

96

Section 13.15

 

Conflicts

 

97

Section 13.16

 

Right of Set-off

 

97

Section 13.17

 

Treatment of Certain Information

 

98

Section 13.18

 

Increased Costs, Illegality, Etc

 

98

Section 13.19

 

Intended Third Party Beneficiaries

 

100

 

iii


--------------------------------------------------------------------------------




 

SCHEDULES

 

 

 

 

 

 

 

 

 

Schedule 1(a)

 

Representations and Warranties Re: Purchased Assets Consisting of Whole Loans
(including Transitional Assets)

 

 

Schedule 1(b)

 

Representations and Warranties Re: Purchased Assets Consisting of Junior
Interests

 

 

Schedule 1(c)

 

Representations and Warranties Re: Purchased Assets Consisting of Mezzanine
Loans

 

 

Schedule 1(d)

 

Representations and Warranties Re: Purchased Assets Consisting of Preferred
Equity

 

 

Schedule 1(e)

 

Representations and Warranties Re: Purchased Assets Consisting of CMBS

 

 

Schedule 1(f)

 

Representations and Warranties Re: Purchased Assets Consisting of RMBS

 

 

Schedule 1(g)

 

Representations and Warranties Re: Purchased Assets Consisting of
Non-Controlling Interests

 

 

Schedule 1(h)

 

Representations and Warranties Re: Purchased Assets Consisting of Pass-Through
Interests

 

 

Schedule 1(i)

 

Representations and Warranties Re: Purchased Assets Consisting of Distressed
Debt

 

 

Schedule 1(j)

 

Representations and Warranties Re: Purchased Assets Consisting of REO Property
Loans

 

 

Schedule 2

 

Wiring Instructions

 

 

Schedule 3

 

Controlled Accounts

 

 

Schedule 4

 

Insurance

 

 

Schedule 5

 

Subsidiaries

 

 

Schedule 6

 

MBS File Delivery Instructions

 

 

Schedule 7

 

Buyer Purchase Amounts

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

Exhibit A

 

Form of Transaction Request

 

 

Exhibit B

 

Form of Confirmation

 

 

Exhibit C

 

UCC Filing Jurisdictions

 

 

Exhibit D

 

Form of Margin Deficit Notice

 

 

Exhibit E

 

Form of Servicer Notice

 

 

Exhibit F

 

Form of Custodial Agreement

 

 

Exhibit G

 

Form of Account Control Agreement

 

 

Exhibit H

 

Form of Release Letter(s)

 

 

Exhibit I

 

Form of Libor Period Election Notice

 

 

Exhibit J

 

Form of Compliance Certificate

 

 

Exhibit K

 

Form of Purchased Asset Data Summary

 

 

Exhibit L

 

Form of Guarantee Agreement

 

 

Exhibit M

 

Form of Pledge and Security Agreement

 

 

Exhibit N

 

Form of Additional Seller Joinder Agreement

 

 

Exhibit O

 

Form of Bailee Letter

 

 

 

iv


--------------------------------------------------------------------------------




 

Exhibit P

 

Form of Assignment and Acceptance

 

 

Exhibit Q

 

Form of Closing Certification

 

 

Exhibit R

 

Organizational Chart

 

 

Exhibit S

 

Form of Letter of Credit

 

 

Exhibit T

 

Form of Request for Letter of Credit

 

 

v


--------------------------------------------------------------------------------


THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of October 13,
2006 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, this “Agreement”), by and among GRAMERCY WAREHOUSE FUNDING I
LLC, a Delaware limited liability company (“GWF-I”), GKK TRADING WAREHOUSE I LLC
(“GKK Trading”), GKK 450 LEX LLC (“GKK 450”) and the additional sellers from
time to time parties hereto (the “Additional Sellers”, together with GWF-I, GKK
Trading and GKK 450, collectively, the “Sellers”, each, a “Seller”), the buyers
from time to time parties hereto (collectively, the “Buyers”, each, a “Buyer”)
and WACHOVIA BANK, NATIONAL ASSOCIATION (“WBNA”), as agent for the Buyers (in
such capacity, the “Agent”), with Wachovia Capital Markets, LLC (“WCM”), as the
Sole Lead Arranger.

RECITALS

GWF-I and GKK, as Sellers, and WBNA, as Buyer, are parties to that certain
Second Amended and Restated Master Repurchase Agreement, dated as of April 21,
2005 (the “Existing Agreement”).

The Sellers, the Agent and the Buyers have agreed that the Existing Agreement
shall be amended, restated and superseded in its entirety by this Agreement.

Accordingly, the Sellers, the Agent and the Buyers hereby agree, in
consideration of the mutual premises and mutual obligations set forth herein,
that the Existing Agreement is hereby amended, restated and superseded in its
entirety as follows:

ARTICLE I

APPLICABILITY

Section 1.01  Amendment and Restatement.  This Agreement amends, restates and
supersedes the Existing Agreement in its entirety.  All Transactions (as defined
in the Existing Repurchase Agreement) outstanding under the Existing Agreement
as of the Effective Date hereof shall be deemed to be Transactions (as defined
in this Agreement) outstanding under this Agreement (and, accordingly, subject
to the terms and conditions hereof) and all references in any Repurchase
Document to the Agreement (however denominated) shall be deemed to be references
to this Agreement.

Section 1.02  Purchase and Sale.  Subject to the terms and conditions hereof,
from time to time during the Purchase Period (as defined below) the Agent may,
upon request of a Seller, enter into transactions (or a series of transactions)
on behalf of the Buyers with the Seller in which the Seller transfers certain
Mortgage Assets (as defined below) to Agent, on behalf of the Buyers in a sales
transaction against the transfer of funds by Buyers representing the purchase
price for such Mortgage Assets, with a simultaneous agreement by the Buyers to
transfer to the Seller such Mortgage Assets in a repurchase transaction to occur
on a date certain, which shall not be later than the Termination Date (as
defined below), against the transfer of


--------------------------------------------------------------------------------


funds by the Seller representing the repurchase price for such Mortgage Assets. 
Each such transaction shall be referred to herein as a “Transaction” and shall
be governed by this Agreement, unless otherwise agreed in writing.

ARTICLE II

DEFINITIONAL PROVISIONS

Section 2.01  Definitions.  As used herein, the following terms shall have the
following meanings (all terms defined in this Section 2.01 or in other
provisions of this Agreement in the singular shall have the same meanings when
used in the plural and vice versa).  Terms otherwise not defined herein shall
have the meanings assigned thereto in the Custodial Agreement.

“Accepted Servicing Practices”: With respect to any Mortgage Asset, those
mortgage servicing practices of prudent lending institutions which service
Mortgage Assets of the same type as such Mortgage Asset in the jurisdiction
where the related Mortgaged Property is located.

“Account Control Agreement”: An Account Control Agreement, substantially in the
form attached as Exhibit G hereto, among the Sellers, the Agent, for the benefit
of the Buyers, and the Bank.

“Act of Insolvency”: With respect to any Person, (i) the filing of a petition,
commencing, or authorizing the commencement of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (ii) the seeking or
consenting to the appointment of a receiver, trustee, custodian or similar
official for such Person or any substantial part of the property of such Person;
(iii) the appointment of a receiver, conservator, or manager for such Person by
any governmental agency or authority having the jurisdiction to do so; (iv) the
making of a general assignment for the benefit of creditors; (v) the admission
by such Person of its inability to pay its debts or discharge its obligations as
they become due or mature; or (vi) that any governmental authority or agency or
any person, agency or entity acting or purporting to act under governmental
authority shall have taken any action to condemn, seize or appropriate, or to
assume custody or control of, all or any substantial part of the property of
such Person, or shall have taken any action to displace the management of such
Person or to curtail its authority in the conduct of the business of such
Person.

“Additional Purchased Assets”: The meaning specified in Section 4.01 of this
Agreement.

“Additional Seller Joinder Agreement”: An Additional Seller Joinder Agreement,
substantially in the form of Exhibit N hereto, duly executed and delivered by
each of the parties thereto.

2


--------------------------------------------------------------------------------




“Additional Sellers”: The meaning specified in the introductory paragraph
hereof.

“Affiliate”: Any (A) entity that directly or indirectly owns, controls, or holds
with power to vote, 20 percent or more of the outstanding voting securities of
the debtor, other than an entity that holds such securities (i) in a fiduciary
or agency capacity without sole discretionary power to vote such securities; or
(ii) solely to secure a debt, if such entity has not in fact exercised such
power to vote; (B) corporation 20 percent or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held with power to
vote, by the debtor, or by an entity that directly or indirectly owns, controls,
or holds with power to vote, 20 percent or more of the outstanding voting
securities of the debtor, other than an entity that holds such securities (i) in
a fiduciary or agency capacity without sole discretionary power to vote such
securities; or (ii) solely to secure a debt, if such entity has not in fact
exercised such power to vote; (C) person whose business is operated under a
lease or operating agreement by a debtor, or person substantially all of whose
property is operated under an operating agreement with the debtor; or (D) entity
that operates the business or substantially all of the property of the debtor
under a lease or operating agreement.

“Affiliated Hedge Counterparty”: The Agent, or any Affiliate of the Agent, in
its capacity as a party to any Interest Rate Protection Agreement with any
Seller, or any Affiliate of any Seller.

“Agent”: The meaning specified in the introductory paragraph hereof.

“Agreement”: The meaning assigned thereto in the introductory paragraph hereof.

“ALTA”: The American Land Title Association.

“Allocated Underlying Debt”: With respect to an Underlying Mortgaged Property,
any senior or pari passu Indebtedness secured directly or indirectly by such
Underlying Mortgaged Property, including, without limitation, any preferred
equity interest or mezzanine debt that is senior to, or pari passu with, the
related Mortgage Asset in right of payment or priority.

“Approved Bank”: Any bank, savings and loan association, savings institution,
trust company or national banking association subject to state and/or federal
supervision.

“Asset Schedule and Exception Report”: The meaning assigned thereto in the
Custodial Agreement.

“Asset Value”: As of any date of determination for each Eligible Asset, with
respect to a Mortgage Asset of a certain Class and the applicable Type of
Underlying Mortgaged Property, the least of (x) the product of the Book Value of
such Mortgage Asset times the Purchase Rate applicable thereto, (y) the product
of the Market Value of such Mortgage Asset times the Purchase Rate applicable
thereto and (z) if the LTV for an Underlying Mortgaged Property (including the
principal amount of a Mortgage Asset) is greater than the Maximum LTV for such
Underlying Mortgaged Property, the product of (i) that portion of the principal
amount of such Mortgage Asset, which when added to the Allocated Underlying Debt
for such Underlying Mortgaged Property, would result in an LTV for such
Underlying Mortgaged

3


--------------------------------------------------------------------------------


Property that would equal the Maximum LTV for such Mortgaged Property times (ii)
the Purchase Rate applicable to such Mortgage Asset.  As of each date of
determination, the Purchase Rate shall take into account all adjustments
applicable thereto pursuant to the proviso set forth at the end of the
definition thereof and the following additional limitations on Asset Value shall
apply:

(a)   the aggregate Asset Value of the Mortgage Assets shall be reduced to the
extent that application of the Sub-Limit to the Underlying Properties securing
Mortgage Assets at any time results in breach of the Sub-Limit (such reduction
to be determined by the Agent by reference to the Mortgage Assets secured by the
Underlying Properties that give rise to breach of the Sub-Limit), unless waived
in writing by the Agent in its sole and absolute discretion; and

(b)   unless otherwise specifically agreed by the Agent in the related
Confirmation, the Asset Value shall be deemed to be zero with respect to each
Mortgage Asset (i) in respect of which there is a material breach of a
representation and warranty set forth in Schedule 1(a) — 1(j) (as applicable)
which has not been cured by the Seller in accordance with the terms of this
Agreement (and any applicable cure period set forth in this Agreement has
expired) or waived in writing by the Agent (assuming each representation and
warranty is made as of the date the Asset Value is determined), (ii) with
respect to which any Wet Mortgage Asset in respect of which the Mortgage Asset
File (subject to the requirements of the Custodial Agreement) has not been
delivered to the Custodian within five (5) Business Days following the Purchase
Date, (iii) which has been released from the possession of the Custodian under
the Custodial Agreement to the Seller for a period in excess of twenty (20)
calendar days, (iv) upon the occurrence of any Act of Insolvency with respect to
any co-participant or any other Person having an interest in such Mortgage Asset
or any related Underlying Mortgaged Property which is pari passu with, in right
of payment or priority, the rights of the Buyers in such Mortgage Asset, and (v)
which is determined by the Agent not to be an Eligible Asset.

Notwithstanding any other provision herein, each Seller agrees that to the
extent any Seller fails to deliver any reports required hereunder with respect
to the Mortgage Asset and/or Underlying Mortgaged Property, such failure will
adversely affect the Asset Value of such Mortgage Asset, and, to the extent that
such failure to deliver reports causes the Agent to determine in its good faith
that it is unable to accurately determine the Asset Value of such Mortgage
Asset, the Asset Value shall be deemed to be zero.

“Assignment of Leases”: With respect to any Mortgage, an assignment of leases
thereunder, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the Underlying Mortgaged
Property is located to reflect the assignment of leases.

“Assignment of Mortgage”: With respect to any Mortgage, an assignment of the
Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Underlying
Mortgaged Property is located to reflect the assignment of the Mortgage to the
Agent for the benefit of the Buyers.

4


--------------------------------------------------------------------------------




“Bailee Letter”: An agreement in the form attached hereto as Exhibit O,
delivered by the Settlement Agent with respect to any Wet Mortgage Assets to the
Agent and Custodian in accordance with the terms hereof.

“Bank”: The meaning assigned thereto in the Account Control Agreement.

“Book Value”: With respect to any Mortgage Asset at any time, an amount, as
certified by the Seller, equal to the lesser of (x) the face or par amount of
such Mortgage Asset and (y) the price which the Seller paid for such Mortgage
Asset plus any additional capital advanced by the Seller in respect of such
Mortgage Asset, less, in either case, an amount equal to the sum of all
principal paydowns paid in respect of such Mortgage Asset and realized losses or
other write downs recognized relating to such Mortgage Asset.

“Breakage Costs”: The meaning assigned thereto in Section 3.06(b).

“Business Day”: (i) For all purposes other than as covered by clause (ii) below,
any day on which commercial banks are open for business in New York and
Minnesota, solely with respect to the Custodial Agreement (or such other state
where a successor custodian has its principal place of business), and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, any Transaction, the Pricing Rate applicable to which
is based upon the Eurodollar Rate, any day on which commercial banks are open in
each of New York and London.

“Buyer” and “Buyers”: The respective meanings assigned thereto in the
introductory paragraph hereof.

“Buyer Percentage”: As to any Buyer at any time, the percentage which such
Buyer’s Purchase Amount then constitutes of the aggregate Purchase Amount of all
Buyers.

“Capitalized Lease Obligations”: Obligations under a lease that are required to
be capitalized for financial reporting purposes in accordance with GAAP.  The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation as would be required to be reflected on the balance sheet prepared in
accordance with GAAP of the applicable Person as of the applicable date.

“Capital Stock”: Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
in any limited liability company, and any and all warrants or options to
purchase any of the foregoing.

“Cash and Cash Equivalents”: (i) cash, (ii) direct obligations of the United
States Government, including, without limitation, treasury bills, notes and
bonds, (iii) interest bearing or discounted obligations of Federal agencies and
Government sponsored entities or pools of such instruments offered by Approved
Banks and dealers, including without limitation, Federal Home Loan Mortgage
Corporation participation sale certificates, Government National Mortgage
Association modified pass-through certificates, Federal National Mortgage
Association bonds and notes, and Federal Farm Credit System securities,
(iv) time deposits,

5


--------------------------------------------------------------------------------




Domestic and Eurodollar certificates of deposit, bankers’ acceptances,
commercial paper rated at least A-1 by S&P and P-1 by Moody’s and/or guaranteed
by a Person with an Aa1 rating by Moody’s, an AA- rating by S&P or better rated
credit, floating rate notes, other money market instruments and letters of
credit each issued by Approved Banks (provided that the same shall cease to be a
“Cash or Cash Equivalent” if at any time any such bank shall cease to be an
Approved Bank), (v) obligations of domestic corporations, including, without
limitation, commercial paper, bonds, debentures and loan participations, each of
which is rated at least AA- by S&P and/or Aa1 by Moody’s and/or guaranteed by a
Person with an Aa1 rating by Moody’s and/or an AA- rating by S&P or better rated
credit, (vi) obligations issued by states and local governments or their
agencies, rated at least MIG-1 by Moody’s and/or SP-l by S&P and/or guaranteed
by an irrevocable letter of credit of an Approved Bank (provided that the same
shall cease to be a “Cash or Cash Equivalent” if at any time any such bank shall
cease to be an Approved Bank), (vii) repurchase agreements with major banks and
primary government security dealers fully secured by the U.S. Government or
agency collateral equal to or exceeding the principal amount on a daily basis
and held in safekeeping, and (viii) real estate loan pool participations,
guaranteed by a Person with an AA- rating given by S&P or Aa1 rating given by
Moody’s or better rated credit.

“CDO Closing Date”: The date on which Seller (or a special purpose entity
created by Seller) shall have issued collateralized debt obligations with
respect to all, or substantially all, of the Purchased Assets subject to this
Agreement as of the date hereof.

“Change of Control”: The occurrence of any of the following events: (a) prior to
an internalization of management by Parent, if GKK Manager LLC is no longer the
manager of Parent, (b) after such time as Parent is internally managed, any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of a percentage of the total voting power of all
classes of Capital Stock of the Parent entitled to vote generally in the
election of directors of 20% or more; or (c) the Parent shall cease to own and
control, of record and beneficially, directly 100% of each class of outstanding
Capital Stock of each Seller.  Notwithstanding the foregoing, none of the Agent,
any Buyer nor any other Person shall be deemed to approve or to have approved
any internalization of management as a result of this definition or any other
provision herein.

“Class”: With respect to a Mortgage Asset, such Mortgage Asset’s classification
as one of the following: Whole Loan, Junior Interest, Mezzanine Loan, Preferred
Equity, CMBS, RMBS, Non-Controlling Interest, Pass-Through Interest, Distressed
Debt, REO Property Loan or Transitional Asset.

“Closing Certification” A Closing Certification, in the form attached hereto as
Exhibit Q, executed on behalf of a Seller by a duly authorized officer of the
Seller.

“CMBS”: Pass-through certificates representing beneficial ownership interests in
one or more first lien mortgage loans secured by commercial and/or multifamily
properties.

6


--------------------------------------------------------------------------------




“Code”: The Internal Revenue Code of 1986, as amended from time to time, and the
regulations promulgated and rulings issued thereunder.

“Collection Account”: The account set forth on Schedule 3 established by the
Sellers on behalf of the Buyers and subject to an Account Control Agreement,
into which all Income shall be deposited.

“Compliance Certificate”: A certificate of the Seller substantially in the form
of Exhibit J.

“Confirmation”: The meaning specified in Section 3.03(f).

“Consolidated Adjusted EBITDA”: For any period, determined with respect to any
Person(s) on a consolidated basis, an amount equal to the sum of (a) net income
(or loss) of such Person(s) for such period determined on a consolidated basis
(prior to any impact from minority interests and before deduction of Preferred
Dividends on preferred stock, if any, of such Person(s)), in accordance with
GAAP, plus the following (but only to the extent actually included in
determination of such net income (or loss)): (i) depreciation and amortization
expense, (ii) interest expense, (iii) income tax expense and (iv) extraordinary
or non-recurring gains and losses; plus (b) each such Person’s pro rata share of
Consolidated Adjusted EBITDA of its Unconsolidated Affiliates.  Consolidated
Adjusted EBITDA will be adjusted to remove all impact of FIN 46 and FAS 140 to
the extent of related transfers to special purpose entities in connection with
bona fide securitizations of Mortgage Assets and related extensions of credit in
connection with bona fide lendings made by such Person as lender.

“Consolidated Interest Expense”: For any period, determined without duplication
with respect to any Person(s) on a consolidated basis, the amount of total
interest expense incurred (in accordance with GAAP), including capitalized or
accruing interest (but excluding interest funded under a construction loan),
plus each such Person’s pro rata share of Interest Expense from Joint Venture
investments and Unconsolidated Affiliates.

“Consolidated Total Assets”: At any time, an amount equal to the aggregate book
value of (a) all assets owned by any Person(s) (on a consolidated basis) and (b)
the proportionate share of assets owned by non-consolidated subsidiaries of such
Person(s), less (i) amounts owing to such Person(s) from any Affiliates thereof
(other than “arm’s length” loans to SLG), or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with such
Person(s) or their respective Affiliates, (ii) intangible assets (other than
Interest Rate Protection Agreements specifically related to the Purchased
Assets) and (iii) prepaid taxes and/or expenses.

“Consolidated Total Indebtedness”: At any time, without duplication, all amounts
of Indebtedness and Contingent Liabilities of any Person(s) and all Subsidiaries
thereof determined on a consolidated basis, plus the pro rata share of
Indebtedness and Contingent Liabilities of Unconsolidated Affiliates of such
Person(s).

“Contingent Liabilities”: Means with respect to any Person(s) and all
Subsidiaries thereof (without duplication): (i) liabilities and obligations
(including any Guarantee Obligations) of such Persons in respect of “off-balance
sheet arrangements” (as defined in the

7


--------------------------------------------------------------------------------




SEC Off-Balance Sheet Rules) which would be required to be, or customarily would
be, disclosed in the “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” section of a Form 10-Q or Form 10-K (or
their equivalents) which any such Person (or any Affiliate thereof) is required
to file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefore) other than extensions of credit in connection
with bona fide lendings made by such Person as lender and bona fide
securitization transactions which fall into this category solely as a result of
the application of FAS 140 or FIN 46, (ii) any obligation (including, without
limitation, any Guarantee Obligation) whether or not required to be disclosed in
the footnotes to any such Person’s financial statements, guaranteeing partially
or in whole any Non-Recourse Indebtedness, lease, dividend or other obligation,
exclusive of contractual indemnities (including, without limitation, any
indemnity or price-adjustment provision relating to the purchase or sale of
securities or other assets) and guarantees of non-monetary obligations (other
than guarantees of completion, environmental indemnities and guarantees of
customary carve-out matters made in connection with Non-Recourse Indebtedness,
such as fraud, misappropriation, bankruptcy and misapplication) which have not
yet been called on or quantified, of such Person or of any other Person, and
(iii) any forward commitment or obligation to fund or provide proceeds with
respect to any loan or other financing which is obligatory and non-discretionary
on the part of the lender.  The amount of any Contingent Liabilities described
in clause (ii) shall be deemed to be (a) with respect to a guarantee of interest
or interest and principal, or operating income guarantee, the sum of all
payments required to be made thereunder (which in the case of an operating
income guarantee shall be deemed to be equal to the debt service for the note
secured thereby, through (x) in the case of an interest or interest and
principal guarantee, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (y) in
the case of an operating income guarantee, the date through which such guarantee
will remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of such Person.  As used in this definition, the term “SEC Off-Balance Sheet
Rules” means the Disclosure in Management’s Discussion and Analysis About Off
Balance Sheet Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg.
5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and 249).

“Contractual Obligation”: As to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Controlled Accounts”: A collective reference to the Collection Account and the
Operating Account.

“Custodial Agreement”: A custodial agreement, substantially in the form attached
as Exhibit F hereto, by and among the Sellers, the Agent, the Buyers and the
Custodian, as the same may be amended, restated, supplemented or otherwise
modified and in effect from time to time.

8


--------------------------------------------------------------------------------




“Custodian”: Wells Fargo Bank, N.A. and its successors in interest, as custodian
under the Custodial Agreement, and any successor Custodian under the Custodial
Agreement.

“Debt Service Coverage Ratio” or “DSCR”: With respect to any Mortgage Asset, as
of any date of determination, each of (a) the In Place DSCR and (b) the
Stabilized DSCR of such Mortgage Asset at such time.

“Default”: Any of the events specified in Section 10.01, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Defaulted Mortgage Asset”: Any Mortgage Asset (a) which is sixty (60) days or
more delinquent in the payment of principal, interest, fees or other amounts
payable under the terms of the related Mortgage Asset documents (including,
without limitation, any Preferred Equity which has not been current pay during
such period), (b) for which there is a material breach of the representations
and warranties set forth on Schedules 1(a) — 1(j), as applicable, hereto having
a Material Adverse Effect on such Mortgage Asset, or (c) for which there is a
material non-monetary default under the related Mortgage Asset documents.

“Delinquent Mortgage Asset”: A Mortgage Asset which is thirty (30) or more days,
but less than sixty (60) days, delinquent in the payment of principal, interest,
fees or other amounts payable under the terms of the related Mortgage Asset
documents (including, without limitation, any Preferred Equity which has not
been current pay during such period).

“Derivatives Contract”: Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

“Derivatives Termination Value”: With respect to any Derivatives Contract, after
taking into account the effect of any legally enforceable netting agreement
relating to such Derivatives Contract, (a) for any date on or after the date
such Derivatives Contract has been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Derivatives Contract, as determined based upon
one or

9


--------------------------------------------------------------------------------




more mid-market or other readily available quotations provided by any recognized
dealer in such Derivatives Contract (which may include the Agent or any Buyer).

“Distressed Debt”: A non-performing first priority commercial real estate whole
loan, or a performing first priority commercial real estate whole loan with an
LTV greater than 100%, which will mature within 12 months (including any
extension options) of the Purchase Date.  The LTV must take into account any
senior or pari passu Indebtedness secured directly or indirectly by the
applicable Underlying Mortgaged Property, including, without limitation, any
preferred equity interest or mezzanine debt that is senior or pari passu with
the related Mortgage Asset in right of payment or priority.

“Dollars” and “$”: Freely transferable lawful money of the United States of
America.

“Dry Funding”: A Transaction for which a complete Mortgage Asset File, in
accordance with the terms of this Agreement and the Custodial Agreement, has
been delivered for each related Mortgage Asset to the Custodian prior to the
related Purchase Date.

“Dry Mortgage Asset”: A Mortgage Asset for which a complete Mortgage Asset File,
in accordance with the terms of this Agreement and the Custodial Agreement, has
been delivered to the Custodian prior to related Purchase Date.

“Due Diligence Review”: The performance by the Agent of any or all of the
reviews permitted under Section 13.11 with respect to any or all of the Mortgage
Assets, as reasonably desired by the Agent from time to time.

“Effective Date”: The first date upon which all of the conditions precedent set
forth in Section 3.01 shall have been satisfied or waived by the Agent.

“Election Notice”: An irrevocable notice substantially in the form of Exhibit I
hereto specifying the Eurodollar Period which the Seller has selected in respect
of any Transaction.

“Electronic Transmission”: The delivery of information in an electronic format
acceptable to the applicable recipient thereof.

“Eligible Asset”: A Mortgage Asset which as of any date of determination:

(a)   except with respect to non-performing Distressed Debt, is not a Defaulted
Mortgage Asset or Delinquent Mortgage Asset;

(b)   is not a construction loan or a construction note of any sort (which shall
not, in and of itself, preclude Mortgage Assets that include renovation,
rehabilitation or expansion components which will be completed within twelve
(12) months of the related Purchase Date);

(c)   has been approved by the Agent in its sole discretion;

10


--------------------------------------------------------------------------------




(d)   in the case of a Whole Loan (including any Transitional Asset), is
evidenced by an original Mortgage Note; and

(e)   is not a Wet Mortgage Asset for which the related Mortgage Asset File has
not been delivered in accordance with the terms of this Agreement and the
Custodial Agreement within five (5) Business Days after the Purchase Date or is
not a Dry Mortgage Asset for which the related Mortgage Asset File has not been
delivered in accordance with this Agreement and the Custodial Agreement;

provided, that (i) “Eligible Asset” shall not include any Mortgage Asset
consisting of Preferred Equity or a first loss debt instrument (other than CMBS)
which represents less than 5.0% of the total debt capitalization of the related
Underlying Mortgaged Property, (ii) notwithstanding the foregoing and any
Mortgage Asset’s failure to conform to any of the criteria set forth above, the
Agent may, in its sole discretion, designate in writing any such non-compliant
Mortgage Asset an Eligible Asset, (iii) in the case of Mortgage Assets
consisting of Preferred Equity, REO Property Loans and Distressed Debt, the
Agent reserves the right to require that such Mortgage Assets be held in
separate special purpose entities with respect to each such Mortgage Asset of a
particular Class in order to be included as Eligible Assets and (iv) Eligible
Assets (other than CMBS or RMBS) that are pari passu investments with third
parties must provide that (a) the Seller or the Parent retains the majority
ownership or joint control with respect to customary major decisions for the
particular type of Eligible Asset and retains notice and cure rights with
respect to all material issues related thereto, (b) the Buyers meet any
applicable financial and other criteria required by the applicable documentation
for a holder of such Eligible Asset and (c) any other participant or co-investor
must meet customary “qualified institutional lender” criteria on the related
transfer date.

“Eligible Transferee”: Any Person selected by a Buyer and consented to by the
Sellers, such consent not to be unreasonably withheld, delayed or conditioned;
provided, that consent of the Sellers shall not be required (i) upon the
occurrence and during the continuation of any Event of Default and (ii) at any
time with respect to any Person which is a Buyer, or an Affiliate of any Buyer,
or a bank, financial institution, pension fund, insurance company or other
similar Person or a special purpose vehicle.

“Environmental Law”: Any federal, state, foreign or local statute, law, rule,
regulation, ordinance, code, guideline, written policy and rule of common law
now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or Hazardous Materials, including, without limitation, CERCLA; RCRA;
the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C.
§ 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq. and the Occupational
Safety and Health Act, 29 U.S.C. § 651 et seq.; and any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

11


--------------------------------------------------------------------------------




“Equity Interest”: With respect to any Person, any share of Capital Stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of Capital Stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of Capital Stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

“ERISA”: The Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder. 
Section references to ERISA are to ERISA, as in effect at the date of this
Agreement, and to any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate”: Any person (as defined in Section 3(g) of ERISA which,
together with the Sellers would be deemed to be a “single employer” within the
meaning of Section 414(b), (c), (m) or (o) of the Code.

“Eurodollar Period”: With respect to any Transaction, (i) initially, the period
commencing on the Purchase Date with respect to such Transaction and ending on
the earlier of the related Repurchase Date and the first Payment Date after such
Purchase Date, and (ii) thereafter, each period commencing on the last day of
the preceding Eurodollar Period applicable to such Transaction and ending on the
earliest of (x) the related Repurchase Date, (y) the Payment Date that is
one-month, two-months, three-months or six-months thereafter, in each case as
specified by Seller in an Election Notice delivered to Buyer not less than three
(3) Business Days prior to the last day of then-current Eurodollar Period with
respect thereto; provided, that Seller may not select a Eurodollar Period longer
than one-month if the last day of such Eurodollar Period occurs after the
Termination Date and, in the event that the Buyer has not received an Election
Notice by the date which is three (3) Business days prior to the last day of
then-current Eurodollar Period with respect thereto, the Seller shall be deemed
to have selected a one-month Eurodollar Period, or (z) the Termination Date.

“Eurodollar Rate”: With respect to any outstanding Transaction, the rate per
annum equal to LIBOR for deposits in Dollars for a period equal to the
applicable Eurodollar Period which appears on page 3750 of the Telerate Screen
at or about 9:00 a.m., New York City time, three (3) Business Days prior to the
beginning of such Eurodollar Period (and if such date is not a Business Day, the
Eurodollar Rate in effect on the Business Day immediately preceding such date),
and if such rate shall not be so quoted, the average rate per annum at which
three (3) mutually acceptable banks are offered Dollar deposits at or about 8:00
a.m., New York City time, on such date by prime banks in the interbank
eurodollar market where the eurodollar and foreign currency exchange operations
in respect of its Transactions are then being conducted for delivery on such day
for a period of thirty (30) days and in an amount comparable to the amount of
the Transactions to be outstanding on such day.  The Eurodollar Rate shall be
reset by the

12


--------------------------------------------------------------------------------




Agent as described above and the Agent’s determination of Eurodollar Rate shall
be conclusive upon the parties absent manifest error on the part of the Agent.

“Event of Default”: The meaning specified in Section 10.01.

 “Facility Availability”: At any time, an amount equal to the excess, if any, of
the aggregate Asset Value of all Purchased Assets subject to Transactions then
outstanding under this Agreement over the aggregate outstanding Repurchase Price
of all such Purchased Assets.

“Federal Funds Rate”: Shall mean for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/1000 of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on such day; provided that (a)
if such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such Business Day, the Federal Funds Rate for such day shall be the
average of the quotations for such day for such transactions received by
Wachovia Bank, National Association from three Federal funds brokers of
recognized standing and reputation reasonably selected by Wachovia Bank,
National Association.

“Fee and Pricing Letter”: That certain Fee and Pricing Letter, dated as of even
date herewith, among the Sellers and the Agent, as the same may be amended,
supplemented or otherwise modified from time to time.

“FHLMC”: Federal Home Loan Mortgage Corporation, or any successor thereto.

“Final Purchase Date”: The earlier of October 14, 2007 and the Termination Date.

“FIRREA”: The Federal Institutions Reform, Recovery and Enforcement Act of 1989,
as amended.

“First Dollar LTV”: With respect to any Mortgage Asset which is a Whole Loan
(including any Transitional Asset), 0%; with respect to any other Class of
Mortgage Asset at any time of determination, the LTV with respect to any debt
which is senior to such Mortgage Asset (as determined by Buyer in its sole and
absolute discretion) and which is secured by the same Underlying Mortgaged
Property.

“FNMA”: Federal National Mortgage Association, or any successor thereto.

“Foreclosed Loan”: A Mortgage Asset with respect to which the Underlying
Mortgaged Property has been foreclosed upon by the Seller.

“Funds From Operation” or “FFO”: For a given period, (a) Net Income of the
Parent and its Subsidiaries for such period (before extraordinary and
non-recurring items), minus (or plus) (b) gains (or losses) from debt
restructuring and sales of property during such period, plus (c) depreciation
and amortization of real and personal property assets for such period, plus

13


--------------------------------------------------------------------------------


 

(d) without duplication, income from unconsolidated partnerships and joint
ventures, determined in each case in accordance with GAAP.

“Future Advance Loan”: Any Mortgage Asset or portion thereof with respect to
which there exists a continuing obligation on the part of the holder of the
Mortgage Asset after the related closing date of such Mortgage Asset to provide
additional funding to the borrower, upon the terms and conditions of the
underlying loan documents for such Mortgage Asset.

“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States.

“GNMA”: Government National Mortgage Association, or any successor thereto.

“Governing Documents”: As to any Person, its articles or certificate of
incorporation and by-laws, its partnership agreement, its certificate of
formation and operating agreement, and/or the other organizational or governing
documents of such Person.

“Governmental Authority”: Any government (or any political subdivision or
jurisdiction thereof), court, bureau, agency or other governmental authority
having jurisdiction over any Seller or Buyer, as applicable, or any of their
respective businesses, operations or properties.

“Ground Lease”: A ground lease containing the following terms and conditions:
(a) a remaining term (exclusive of any unexercised extension options) of thirty
(30) years or more from the Purchase Date of the Mortgage Asset; (b) the right
of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor or with such consent given; (c) the obligation
of the lessor to give the holder of any mortgage lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so; (d)
reasonable transferability of the lessee’s interest under such lease, including
ability to sublease; and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

“Ground Lease Asset”: A Mortgage Asset the Underlying Mortgaged Property for
which is secured or supported in whole or in part by a Ground Lease.

“Guarantee”: As to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well another Person, to purchase
assets, goods, securities or services, or to agree to take-or-pay arrangement or
otherwise).  The amount of any Guarantee of a Person shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith.  The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

14


--------------------------------------------------------------------------------




“Guarantee Agreement”: A Guarantee Agreement, substantially in the form attached
as Exhibit L hereto, made in favor of the Buyers by the Parent, GKK Capital LP,
a Delaware limited partnership, Gramercy Investment Trust, a Maryland real
estate investment trust, and GKK Trading Corp., a Delaware corporation, as the
same may be amended, restated, supplemented or otherwise modified and in effect
from time to time.  Recourse under the Guarantee Agreement shall be limited to
10% of the greater of the outstanding aggregate Purchase Price and the total
capitalization of the Sellers and shall include a joint and several recourse
carve out in favor of the Buyers.

“Guarantee Default”: The meaning specified in Section 9.01(ff).

“Guarantee Obligation”: As to any Person (the “guaranteeing person”), without
duplication, any obligation of (a) the guaranteeing person or (b) another Person
(including, without limitation, any bank under any letter of credit) to induce
the creation of an obligation for which the guaranteeing person has issued a
reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.

“Guarantors”: The meaning specified in the Guarantee Agreement.

“In Place DSCR”:  The meaning specified in the Fee and Pricing Letter.

“Income”: With respect to any Mortgage Asset at any time, all collections and
proceeds on or in respect of the Mortgage Assets, including, without limitation,
any principal thereof then payable and all interest or other distributions
payable thereon less any related servicing fee(s) charged by Servicer.

“Indebtedness”: For any Person, at the time of computation thereof, all of the
following (without duplication): (a) all obligations of such Person in respect
of money borrowed (including without limitation principal, interest, assumption
fees, prepayment fees, contingent interest, and other monetary obligations
whether choate or inchoate); (b) all obligations of such Person, whether or not
for money borrowed (i) represented by notes payable, letters of credit, or
drafts accepted, in each case representing extensions of credit, (ii) evidenced
by bonds, debentures, notes or similar instruments, or (iii) constituting
purchase money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon

15


--------------------------------------------------------------------------------




which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all “off-balance sheet arrangements” of such Person
other than bona fide securitization transactions; (f) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Mandatory Redeemable Stock issued by such Person or any other
Person (inclusive of forward equity contracts), valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (g) all obligations of such Person in respect of any keep well
arrangements, credit enhancements, contingent or future funding obligations
under any Purchased Asset or any obligation senior to the Purchased Asset,
unfunded interest reserve amount under any Purchased Asset or any obligation
that is senior to the Purchased Asset, purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatory Redeemable Stock)); (h) net obligations under any Derivative Contract
not entered into as a hedge against existing Indebtedness, in an amount equal to
the Derivatives Termination Value thereof; (i) all Indebtedness of other Persons
which such Person has Guaranteed or is otherwise recourse to such Person (except
for guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities and other similar exceptions to recourse liability
(but not exceptions relating to bankruptcy, insolvency, receivership or other
similar events)); (j) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (k) such Person’s pro rata
share of the Indebtedness of any Unconsolidated Affiliate of such Person.

“Interest Rate Protection Agreement”: With respect to any or all of the
Purchased Assets, any futures contract, options related contract, short sale of
US Treasury securities or any interest rate swap, cap, floor or collar
agreement, total return swap or any other similar arrangement providing for
protection against fluctuations in interest rates or the exchange of nominal
interest obligations, either generally or under specific contingencies and
acceptable to the Agent.

“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person.  Any
binding commitment or option to make an Investment in any other Person shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in this Agreement, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

16


--------------------------------------------------------------------------------




“IPO”:  The initial public offering of common stock of the Parent that occurred
on July 27, 2004.

“Joint Venture” shall mean any corporation, partnership or limited liability
company in which either Guarantor owns individually or together, directly or
indirectly, an economic interest but that is not a wholly-owned subsidiary of a
Guarantor.

“Junior Interest”: (a) A junior participation interest in a performing
commercial real estate loan or (b) a “B-note” in an “A/B structure” in a
performing commercial real estate loan, for which the combined DSCR is not less
than that set forth in the related Confirmation, taking into account, in the
calculation of the LTV and the DSCR of such Junior Interest, any senior or pari
passu Indebtedness secured directly or indirectly by the applicable Underlying
Mortgaged Property (including, if applicable, any Preferred Equity).

“Junior Interest Note”: The original executed promissory note, certificate
(whether participation or otherwise) or other tangible evidence of a Junior
Interest.

“Late Payment Fee”: The meaning specified in Section 3.06(a).

“Letter of Credit”: Any letter of credit issued pursuant to Section 3.07 hereof.

“Letter of Credit Borrowing Base Certificate”: A certificate of the Seller
substantially in the form of Exhibit S, setting forth (i) the amount of Letters
of Credit then available to the Seller, including the Seller’s calculations
evidencing the foregoing and (ii) the uses for which such Letters of Credit will
be utilized.

“Letter of Credit Issuer”: The meaning specified in Section 3.07(c) hereof.

“Letter of Credit Liability”: The aggregate face amount of all outstanding
Letters of Credit.

“LIBOR”: London Interbank Offered Rate.

“Lien”: Any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, any financing or similar
statement or notice filed under the UCC or any other similar recording or notice
statute, and any lease having substantially the same effect as any of the
foregoing).

“Liquidity”: At any time, an amount equal to (x) the Cash and Cash Equivalents
of the Guarantors (on a consolidated basis) at such time and (y) so long as no
Default or Event of Default shall have occurred and then be continuing, the
Facility Availability; provided, that the Facility Availability shall be
included when calculating Liquidity only to the extent that all financial
covenants under this Agreement are satisfied immediately before and, on a pro
forma basis, after giving full effect to all of the transactions taken into
account hereunder pursuant to the definition of Facility Availability.

17


--------------------------------------------------------------------------------




“Loan-to-Value Ratio” or “LTV”: With respect to any Mortgage Asset, at the time
of determination, the ratio of (a) the outstanding principal amount of such
Mortgage Asset at such time plus the amount of any Allocated Underlying Debt for
such Mortgage Asset at such time to (b) the lesser of (i) the appraised value of
the related Underlying Mortgaged Property, as determined by reference to the
third-party appraisal, meeting the standards required by FIRREA, of such
Underlying Mortgaged Property, with such appraised value being subject to
adjustment by the Agent in its sole discretion, and (ii) the purchase price of
such Underlying Mortgaged Property.

“Management Contract”: That certain Management Contract, dated as of August 20,
2004, between Parent and GKK Manager LLC, as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

“Manager”: The meaning assigned thereto in the Management Contract.

“Mandatory Redeemable Stock”: With respect to any Seller or any Subsidiary
thereof, any Equity Interest of such Person which by the terms of such Equity
Interest (or by the terms of any security into which it is convertible or for
which it is exchangeable or exercisable), upon the happening of any event or
otherwise (a) matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than an Equity Interest to the extent redeemable
in exchange for common stock or other equivalent common Equity Interests), (b)
is convertible into or exchangeable or exercisable for Indebtedness or Mandatory
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Termination Date.

“Margin Correction Deadline”: The time, determined in accordance with Section
4.02 of this Agreement, as the time by which all transfers, repurchases and
payments elected to be made by the Sellers pursuant to a Margin Deficit Notice
shall be completed.

“Margin Deficit”: At any time and with respect to any Purchased Asset, the
amount, if any, by which (a) the Repurchase Price for such Purchased Asset
exceeds the Asset Value of such Purchased Asset (the value of any applicable
Interest Rate Protection Agreements shall be taken into account when making any
such calculations), (b) the aggregate Repurchase Price for all Purchased Assets
plus the Letter of Credit Liability exceeds the aggregate Asset Value of the
Purchased Assets (the value of any applicable Interest Rate Protection
Agreements shall be taken into account when making any such calculations) or (c)
the aggregate Repurchase Price of all Purchased Assets plus the Letter of Credit
Liability exceeds the Maximum Amount.

“Margin Deficit Notice”: A written notice, substantially in the form attached as
Exhibit D hereto, which requires the Sellers to correct a Margin Deficit in
accordance with Article IV of this Agreement.

“Margin Stock”: The meaning provided in Regulations U and X of the Board of
Governors of the Federal Reserve System.

“Market Disruption Event”: Any event or events which, in the good faith
determination of the Agent, shall have resulted in (i) the effective absence of
a “repo market” or

18


--------------------------------------------------------------------------------




related “lending market” for purchasing (subject to repurchase) or financing
debt obligations secured by commercial mortgage loans or securities, (ii) the
Agent or any Buyer not being able to finance Mortgage Assets through the “repo
market” or “lending market” with traditional counterparties at rates which would
have been reasonable prior to the occurrence of such event or events, (iii) the
effective absence of a “securities market” for securities backed by Mortgage
Assets or (iv) the Agent or any Buyer not being able to sell securities backed
by Mortgage Assets at prices which would have been reasonable prior to the
occurrence of such event or events.

“Market Value”: As of any date in respect of any Mortgage Asset, the price at
which such Mortgage Asset could readily be sold (which price shall in no event
be greater than the outstanding principal amount (or equivalent term for “par”
for Mortgage Assets with no principal amount) of such Mortgage Asset, unless the
Seller, or any Affiliate of the Seller, shall have entered into an Interest Rate
Protection Agreement with an Affiliated Hedge Counterparty in respect of such
Mortgage Asset ), as determined by the Agent in its sole discretion exercised in
good faith by (i) reference to the market value of the Underlying Mortgaged
Property, which shall be determined by a third-party appraisal of the Underlying
Mortgaged Property (which appraisal may, at the election of the Agent, be the
appraisal in place at the time such Mortgage Asset is sold to the Buyers
hereunder), as such determination of the market value of the Underlying
Mortgaged Property may be adjusted by the Agent in its sole discretion exercised
in good faith, and (ii) taking into account such other criteria as the Agent
deems appropriate in its good faith, including, without limitation, current
market conditions (including, without limitation, current interest rates and
spreads), credit quality, liquidity of position, eligibility for CDO execution,
subordination, delinquency status and aging and any amounts owing to or by an
Affiliated Hedge Counterparty under any related Interest Rate Protection
Agreement, which price, in each case, may be determined to be zero.

“Material Adverse Effect”: A material adverse effect on (a) the Property,
business, operations, financial condition or prospects of Seller, (b) the
ability of Seller to perform its obligations under any of the Repurchase
Documents to which it is a party, (c) the validity or enforceability of any of
the Repurchase Documents, (d) the rights and remedies of the Agent or any Buyer
under any of the Repurchase Documents, (e) the timely payment of any amounts
payable under the Repurchase Documents, or (f) the Asset Value, rating (if
applicable) or liquidity of any or all of the Purchased Assets.

“Materials of Environmental Concern”: Any toxic mold, any petroleum (including,
without limitation, crude oil or any fraction thereof) or petroleum products
(including, without limitation, gasoline) or any hazardous or toxic substances,
materials or wastes, defined as such in or regulated under any Environmental
Law, including, without limitation, asbestos, polychlorinated biphenyls, and
urea-formaldehyde insulation.

“Maximum Amount”: An amount equal to the sum of $400,000,000 or such other
amount as the Sellers, the Agent and the Buyers may from time to time agree in
writing, plus, in the event that the option described in Section 3.05(b) is
exercised, $100,000,000.

“Maximum Future Advance Amount”: An amount equal to $100,000,000, or, in the
event that the option described in Section 3.05(b) is exercised, zero or such
lesser amount as agreed to by the Agent and the Sellers.

19


--------------------------------------------------------------------------------




“Maximum LTV”: With respect to any Purchased Asset at any time, the
Loan-to-Value ratio for the related Underlying Mortgaged Property set forth in
the related Confirmation under the heading “Maximum LTV” and for the Class and
Type of such Mortgage Asset.

“MBS File”: The documents required to be delivered to the Agent with respect to
Mortgage Assets which consist of CMBS or RMBS, which are set forth in the MBS
File Delivery Instructions attached as Schedule 6 hereto.

“MBS File Delivery Instructions”: The instructions on Schedule 6 hereto with
respect to the delivery by a Seller to the Agent of MBS Files.

“Mezzanine Loan”: A performing mezzanine loan secured by pledges of all the
Capital Stock of a Mortgagor or that portion of the Capital Stock that includes
the general partnership, managing member or other controlling interest
(including, without limitation, the right to take title to and sell the related
Underlying Mortgaged Property) that owns income producing commercial real estate
which is a Type of Mortgaged Property and for which the combined DSCR is not
less than that set forth in the related Confirmation, taking into account, in
the calculation of the LTV and the DSCR of such Mezzanine Loan, any senior or
pari passu Indebtedness secured directly or indirectly by the applicable
Underlying Mortgaged Property, including, without limitation, any preferred
equity interest or mezzanine debt that is senior to, or pari passu with, the
related Mortgage Asset in right of payment or priority.

“Mezzanine Note”: The original executed promissory note, certificate or other
tangible evidence of Mezzanine Loan indebtedness.

“Moody’s”: Moody’s Investors Service, Inc. or, if Moody’s Investors Service,
Inc. is no longer issuing ratings, another nationally recognized rating agency
reasonably acceptable to the Agent.

“Mortgage”: Each mortgage, assignment of rents, security agreement and fixture
filing, or deed of trust, assignment of rents, security agreement and fixture
filing, or similar instrument creating and evidencing a lien on real property
and other property and rights incidental thereto.

“Mortgage Asset”: Any Whole Loan, Junior Interest, Mezzanine Loan, Preferred
Equity, CMBS, RMBS, Non-Controlling Interest, Pass-Through Interest, Distressed
Debt, REO Property Loan or Transitional Asset (i) the Underlying Mortgaged
Property for which is included in the categories for Types of Mortgaged
Property, and (ii) which the Seller has delivered to the Agent, on behalf of the
Buyers, or its designee (including the Custodian) in connection with any
Transaction hereunder.  In no event shall “Mortgage Asset” include any equity
class issued by a CDO or CLO vehicle.

“Mortgage Asset File”: The meaning assigned thereto in the Custodial Agreement.

“Mortgage Note”: The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a commercial mortgage loan.

20


--------------------------------------------------------------------------------




“Mortgaged Property”: The real property (including all improvements, buildings,
fixtures, building equipment and personal property thereon and all additions,
alterations and replacements made at any time with respect to the foregoing) and
all other collateral securing repayment of the debt evidenced by a Mezzanine
Note, a Junior Interest Note or a Mortgage Note or, in the case of Preferred
Equity, all such real property owned, and all other collateral pledged in favor
of the holder of such Preferred Equity, by the issuer of such Preferred Equity.

“Mortgagee”: The record holder of a Mortgage Note secured by a Mortgage.

“Mortgagor”: The obligor or obligors on a Mortgage Note, including any person
who has assumed or guaranteed the obligations of the obligor thereunder.

“Multiemployer Plan”: A multiemployer plan defined as such in Section 3(37) of
ERISA to which contributions have been or are required to be made by Seller or
any ERISA Affiliate and that is covered by Title IV of ERISA.

“Net Cash Flow”: With respect to any Underlying Mortgaged Property, for any
period, the underwritten net cash flow calculated in accordance with the Agent’s
customary criteria for commercial mortgage properties.

“Net Income”: With respect to any Person for any period, the net income of such
Person for such period as determined in accordance with GAAP.

“Non-Consolidation Opinion”: A “non-consolidation” opinion of outside counsel to
the Seller in form and substance satisfactory to the Agent.

“Non-Controlling Interest”: An interest in any Whole Loan, Junior Interest or
Mezzanine Loan which represents less than a majority of the interests, and which
does not represent a controlling position as reasonably determined by the Agent,
in such Mortgage Asset, and which is pari passu in right of payment and priority
to any other interests in such Mortgage Asset; provided, that such interest
vests the holders thereof with approval or veto rights over customary major
decisions concerning the Mortgage Asset and the related Underlying Mortgaged
Property.

“Nonrecourse Indebtedness”: With respect to any Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar exceptions to recourse liability (but not exceptions relating to
bankruptcy, insolvency, receivership or other similar events)) is contractually
limited to specific assets of such Person encumbered by a Lien securing such
Indebtedness.

“Operating Account”: The account of a Seller described on Schedule 3 hereto.

“Parent”: Gramercy Capital Corp., a Maryland corporation.

“Pass-Through Interest”: A certificate or certificates representing entire
beneficial interests in a grantor trust or similar pass-through special purpose
entity exclusively holding any of the following: Whole Loans, Junior Interests,
Mezzanine Loans, Preferred Equity, Distressed

21


--------------------------------------------------------------------------------




Debt, REO Property Loan, CMBS or RMBS; provided that such certificate is and
will be treated as debt by the United States Internal Revenue Service for tax
purposes.

“Payment Calculation Date”: The tenth (10th) day of each month.

“Payment Date”: The last Business Day of each calendar month.

“PBGC”: The Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Performance Guarantor”: The meaning specified in Section 9.01(ff).

“Periodic Advance Repurchase Payment”: The meaning specified in Section 3.06(a).

“Person”: Any individual, limited liability company, partnership, joint venture,
firm, corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.

“Plan”: Any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) any Seller or a Subsidiary of the Seller or an ERISA Affiliate,
and each such plan for the five year period immediately following the latest
date on which the Seller, or a Subsidiary of the Seller or an ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.

“Pledge and Security Agreement”: The meaning specified in Section 6.01(g).

“Post-Default Rate”: In respect of any day a Transaction is outstanding or any
other amount under this Agreement or any other Repurchase Document that is not
paid when due, whether on the stated Repurchase Date or otherwise (a
“Post-Default Day”), a rate per annum on a 360 day per year basis during the
period from and including the due date to but excluding the date on which such
amount is paid in full equal to the Pricing Rate on such Post-Default Day plus
500 basis points.

“Preferred Dividends”: For any period and without duplication, all Restricted
Payments paid or accrued during such period on Preferred Securities issued by
any Seller or any Subsidiary thereof.  Preferred Dividends shall not include
dividends or distributions paid or payable (a) solely in Equity Interests (other
than Mandatory Redeemable Stock) payable to holders of such class of Equity
Interests; (b) to any Seller or any Subsidiary thereof; or (c) constituting or
resulting in the redemption of Preferred Securities, other than scheduled
redemptions not constituting balloon, bullet or similar redemptions in full.

“Preferred Equity”: A performing current pay preferred equity position (with a
put or synthetic maturity date structure replicating a debt instrument)
evidenced by a stock share certificate or other similar ownership certificate
representing the entire equity ownership interest in entities that own income
producing commercial real estate for which the underwritten DSCR is not less
than that set forth in the related Confirmation, taking into account, in the
calculation of the LTV and the DSCR of such Preferred Equity, any senior or pari
passu Indebtedness secured

22


--------------------------------------------------------------------------------




directly or indirectly by the applicable Underlying Mortgaged Property,
including, without limitation, any preferred equity interest or mezzanine debt
that is senior to, or pari passu with, the related Mortgage Asset in right of
payment or priority.

“Preferred Securities”: With respect to any Person, Equity Interests in such
Person that are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment (or accrual) of dividends or
distribution of assets upon liquidation, or both.

“Price Differential”: With respect to any Transaction hereunder as of any date,
the aggregate amount obtained by daily application of the applicable Pricing
Rate in effect from time to time for such Transaction to the Purchase Price
(decreased by any amounts previously paid by the Seller to the Agent hereunder
in respect of the Purchase Price component of the Repurchase Price of such
Mortgage Asset) for such Transaction on each day during the period commencing on
(and including) the Purchase Date for such Transaction and ending on (but
excluding) the Repurchase Date (reduced by any amount of such Price Differential
previously paid by the Seller to the Agent with respect to such Transaction).

“Pricing Rate”: With respect to a Mortgage Asset of a certain Class and the
applicable Type of Underlying Mortgaged Property, at any date of determination a
rate per annum equal to the sum of (a) the Eurodollar Rate applicable on such
date plus (b) the Pricing Spread for such Mortgage Asset applicable on such date
as set forth in the related Confirmation.

“Pricing Spread”: The meaning specified in the Fee and Pricing Letter.

“Prime Rate”: The prime rate announced to be in effect from time to time by the
Agent as its prime rate.  The prime rate is not intended to be the lowest
general rate of interest charged by the Agent to its customers.

“Property”: Any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Properties”: The meaning in Section 8.01(x).

“Purchase Agreement”: Any purchase agreement by and between any Seller and any
third party, including without limitation, any Affiliate of any Seller, pursuant
to which the Seller has purchased assets subsequently sold to the Buyers
hereunder.

“Purchase Amount”: As to any Buyer, the obligation of such Buyer to participate
in Transactions entered into by the Agent on behalf of the Buyers in accordance
with the terms hereof, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Buyer’s name on
Schedule 7 under the caption “Purchase Amount” or, as the case may be, in the
Assignment and Acceptance pursuant to which such Buyer became a party hereto, as
such amount may be changed from time to time in accordance with the provisions
of this Agreement.

“Purchase Date”: With respect to each Transaction, the date on which the related
Mortgage Assets are transferred by the Seller to the Agent, on behalf of the
Buyers, or its designee (including the Custodian), which date shall in no event
be after the Final Purchase Date.

 

23


--------------------------------------------------------------------------------


 

“Purchase Period”: The period from and including the Effective Date to and
including the Final Purchase Date.

“Purchase Price”: On each Purchase Date, the price at which the respective
Mortgage Assets are transferred by the Seller to the Agent, on behalf of the
Buyers, or its designee (including the Custodian), which amount shall not exceed
the Asset Value for such Mortgage Assets on the Purchase Date.

“Purchase Rate”: The meaning specified in the Fee and Pricing Letter.

“Purchased Assets”: The Mortgage Assets sold by the Seller to the Buyers in a
Transaction hereunder.  The term “Purchased Assets” shall include Additional
Purchased Assets delivered pursuant to Article IV hereof.

“Purchased Items”: The meaning specified in Section 6.01.

“Qualified Servicer”: Any nationally recognized commercial mortgage loan
servicer (other than ORIX Capital Markets LLC or any of its Affiliates) rated at
least “Css2” (or equivalent successor rating) by Fitch, Inc., or any successor
to Fitch, Inc. and on the approved master servicer list or special servicer list
of Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc.

“Ratings Agencies”: Each of Fitch Ratings, Inc., Moody’s Investors Services,
Inc. or Standard and Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., or their successors in interest, and such nationally recognized
statistical rating agencies as may be designated by the Seller to the Agent, on
behalf of the Buyers, from time to time.

“Regulations T, U and X”: Regulations T, U and X of the Board of Governors of
the Federal Reserve System (or any successor), as the same may be modified and
supplemented and in effect from time to time.

“REIT”: A Person satisfying the conditions and limitations set forth in Section
856(b) and 856(c) of the Code which are necessary to qualify such Person as a
“real estate investment trust”, as defined in Section 856(a) of the Code.

“Release Letter”: A letter substantially in the form of Exhibit H hereto (or
such other form acceptable to the Agent).

“REMIC”: A real estate mortgage investment conduit, within the meaning of
Section 860D(a) of the Code.

“REO Property”: Any real property acquired by a Seller, including a Mortgaged
Property acquired through foreclosure of a Mortgage Asset or by deed in lieu of
such foreclosure.

“REO Property Loan”: A non-performing mortgage loan secured by a perfected first
priority security interest in a commercial real property and any personal
property related thereto which is owned by the Seller as the result of
foreclosure of another mortgage loan, with

24


--------------------------------------------------------------------------------




such documentation as was included in such foreclosed mortgage loan with respect
to such Underlying Mortgaged Property in an amount equal to the Book Value;
provided, however that with respect to any management agreement or any agreement
or other arrangement with any party affiliated with Seller, Manager or SLG,
Seller shall provide such other documentation as is reasonably requested by the
Agent, and any such agreement with an affiliated party shall be terminable at
will.

“Reportable Event”: Any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .21, .22, .23, .26, .27 or .28 of PBGC Reg. § 4043.

“Repurchase Date”: The date on which the Seller is to repurchase the Purchased
Assets from the Buyers, which date shall not be later than the Termination Date
and, unless otherwise specified in the related Confirmation shall be the
Termination Date; provided, that the Repurchase Date for Purchased Assets
consisting of Preferred Equity shall not be later than the date that is 360 days
after the Purchase Date therefore.

“Repurchase Documents”: This Agreement, the Custodial Agreement, the Account
Control Agreement, all Pledge and Security Agreements, all Servicing Agreements
(if any), all Interest Rate Protection Agreements (if any), all Additional
Seller Joinder Agreements (if any), the Guarantee Agreement and the Fee and
Pricing Letter.

“Repurchase Obligations”: The meaning specified in Section 6.01(b).

“Repurchase Price”: The price at which Purchased Assets are to be transferred
from the Buyers or their designee (including the Custodian) to the Seller upon
termination of a Transaction, which will be determined in each case (including
Transactions terminable upon demand) as the sum of (i) the Purchase Price, (ii)
the Price Differential, (iii) any amounts which would be payable to (a positive
amount) or by (a negative amount) an Affiliated Hedge Counterparty under any
related Interest Rate Protection Agreement if such Interest Rate Protection
Agreement were terminated on the date of determination, and (iv) any applicable
fees payable in accordance with the Fee and Pricing Letter, in each case as of
the date of such determination, decreased by all cash, Income and Periodic
Advance Repurchase Payments (including Late Payment Fees, if any) actually
received by the Agent for the account of the Buyers, and increased by all other
costs, fees or other amounts payable to the Buyers by the Seller under any
Repurchase Document; provided, that with respect to any determination of
Repurchase Price that is made in connection with the actual repurchase by the
Seller of any Purchased Asset which is subject to a Transaction outstanding
hereunder (and not in connection with any calculation of Margin Deficit or other
determination that is made during the course of a Transaction which is not
related to such a repurchase), the Repurchase Price for such Purchased Asset
shall take into account amounts payable by (a negative amount) an Affiliated
Hedge Counterparty under any related Interest Rate Protection Agreement only (i)
to the extent such amounts are actually then due and payable under the related
Interest Rate Protection Agreement and (ii) to the extent that the Seller shall
have provided the applicable Affiliated Hedge Counterparty with written
instructions (with a copy to the Agent) that such amounts are anticipated by the
Seller to be paid by the Agent directly to the Affiliated Hedge Counterparty or
by such Affiliated Hedge Counterparty directly to the Agent, as applicable.

25


--------------------------------------------------------------------------------




“Request for Letter of Credit”: The meaning provided in Section 3.07(b).

“Required Buyers”: At any time, an aggregate amount of Buyers for which the
Buyer Percentages aggregate more than 50%.

“Requirement of Law”: As to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority (including, without limitation, those relating to
environmental standards and controls), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer”: As to any Person, the chief executive officer, the chief
financial officer, the chief accounting officer, the treasurer or the chief
operating officer of such Person.

“Restricted Payment”: (a) Any dividend or other distribution, direct or
indirect, on account of any Equity Interest of any Seller or any Subsidiary
thereof now or hereafter outstanding, except a dividend payable solely in Equity
Interests of identical class to the holders of that class; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of any
Seller or any Subsidiary thereof now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of any Seller or any
Subsidiary thereof now or hereafter outstanding.

“RMBS”: Publicly offered, SEC registered pass-through certificates representing
beneficial ownership interests in one or more first lien mortgage loans secured
by residential properties which are rated “AAA” (or equivalent) by any two
Rating Agencies.

“S&P”: Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or, if Standard & Poor’s Ratings Services is no longer issuing
ratings, another nationally recognized rating agency reasonably acceptable to
the Agent.

“SEC”: The Securities and Exchange Commission, or any successor thereto.

“Security Agreement”: With respect to any Mortgage Asset, any contract,
instrument or other document related to security for repayment or payment
thereof (other than the related Mortgage and Mezzanine Note), executed by the
Mortgagor or other applicable party (in the case of a Mezzanine Loan or
Preferred Equity) and/or others in connection with such Mortgage Asset,
including without limitation, any security agreement, guaranty, title insurance
policy, hazard insurance policy, chattel mortgage, letter of credit or
certificate of deposit or other pledged accounts, and any other documents and
records relating to any of the foregoing.

“Seller” and “Sellers”: The meanings assigned thereto in the introductory
paragraph hereof.

“Seller-Related Obligations”: With respect to any Seller, any obligations of the
Seller hereunder and under any other arrangement between the Seller or an
Affiliate of the Seller

26


--------------------------------------------------------------------------------




on the one hand and the Agent or any Affiliate of the Agent on the other hand
(including, without limitation, any Interest Rate Protection Agreement entered
into with any Affiliated Hedge Counterparty and all amounts, if any, anticipated
to be paid to the Agent by an Affiliated Hedge Counterparty, as provided for in
the definition of Repurchase Price).

“Servicer”: The meaning specified in Section 11.03.

“Servicer Account”: Any account established by Servicer in connection with the
servicing of the Mortgage Assets.

“Servicer Notice”: A notice from the Sellers, as applicable, to the Servicer,
substantially in the form attached as Exhibit E hereto.

“Servicing Agreement”: The meaning specified in Section 11.03.

“Servicing File”: With respect to each Mortgage Asset, the file retained by
Seller consisting of originals of all documents in the Mortgage Asset File which
are not delivered to the Custodian and copies of all documents in the Mortgage
Asset File set forth in Section 2.01 of the Custodial Agreement.

“Servicing Records”: The meaning specified in Section 11.02.

“Settlement Agent”: With respect to any Transaction involving a Wet Mortgage
Asset, the entity approved by the Agent, in its sole discretion, which may be a
title company, escrow company or attorney in accordance with local law and
practice in the appropriate jurisdiction of the related Wet Mortgage Asset, to
which the proceeds of such Transaction are to be wired pursuant to Section
3.03(l).

“SLG”: SL Green Realty Corp., a Maryland corporation.

“Special Purpose Transaction”: (i) A Wet Funding or (ii) an additional
Transaction requested with respect to any Purchased Asset (other than a
Transitional Asset) to provide for the advance of additional funds that were
expressly identified to and approved by the Agent in connection with the initial
Transaction entered into in respect of such Purchased Asset.

“Stabilized DSCR”: With respect to any Mortgage Asset, as of any date of
determination, the ratio of (x) Net Cash Flow (calculated using the projected
Net Cash Flow at the maturity of the Mortgage Asset, annualized) to (y) debt
service due using the applicable refinance constant for the related Underlying
Mortgaged Property then being used by the Buyers and their Affiliates and the
projected outstanding balance of such Mortgage Asset.

“Sub-Limit”: The composition of Mortgage Assets transferred to Buyer shall at
all times meet the following sublimit caps, and no Asset Value shall be ascribed
to any Mortgage Assets:

(a)           to the extent that the Asset Value ascribed to Mortgage Assets,
the Classes of which consist of Mezzanine Loans, Junior Interests and Preferred
Equity, collectively, would exceed 75% of the Maximum Amount;

27


--------------------------------------------------------------------------------




(b)           to the extent that the Asset Value ascribed to Mortgage Assets,
the Class of which consists of Preferred Equity, would exceed 15% of the Maximum
Amount;

(c)           to the extent that the Asset Value ascribed to Mortgage Assets,
the Class of which consists of Transitional Assets, would exceed 40% of the
Maximum Amount;

(d)           to the extent that the Asset Value ascribed to Mortgage Assets,
the Classes of which consist of Non-Controlling Interests and Pass-Through
Interests, collectively, would exceed 15% of the Maximum Amount;

(e)           to the extent that the Asset Value ascribed to Mortgage Assets,
the Type of which consists of hotels, nursing homes or other non-traditional
property types (as determined by the Agent), would exceed 20% of the a Maximum
Amount;

(f)            to the extent that the Asset Value ascribed to Mortgage Assets
which are Ground Lease Assets, would exceed 50% of the Maximum Amount; provided,
that with respect to any Ground Lease Asset which is secured or supported in
part, but not in whole, by a Ground Lease, the Agent shall determine, in its
sole and absolute discretion, the amount of the total Asset Value which shall be
deemed to be a Ground Lease Asset for purposes of this calculation;

(g)           to the extent that the weighted average Purchase Rate of all
Mortgage Assets would exceed 85.0%; and

(h)           to the extent that the Weighted Average LTV of all Mortgage Assets
would exceed 80.0%.

“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are consolidated with those of such Person
pursuant to GAAP.

“Tax Based Accounting Principles”: With respect to any Person, those generally
accepted tax accounting principles and practices which are recognized as such in
the United States for the purposes of complying with filing and reporting
obligations under the Code, and which are consistently applied for all periods,
after the date hereof, so as to properly and fairly reflect the financial
position of such Person.

“Termination Date”: (i) October 5, 2009 or (ii) such later date as may be in
effect pursuant to Section 3.05(a) hereof or (iii) such earlier date on which
this Agreement shall terminate in accordance with the provisions hereof
(including, without limitation, Section 3.05(c)) or by operation of law.

28


--------------------------------------------------------------------------------




“Test Period”: Any fiscal quarter, commencing with the fiscal quarter ending on
December 31, 2006.

“Total Assets”: At any time, an amount equal to the aggregate book value of
(a) all assets owned by any Person(s) (on a consolidated basis) and (b) the
proportionate share of assets owned by non-consolidated subsidiaries of such
Person(s), less (i) amounts owing to such Person(s) from any Affiliates thereof
(other than arm’s length loans to SLG) , or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with such
Person(s) or their respective Affiliates, (ii) intangible assets (other than
Interest Rate Protection Agreements specifically related to the Purchased
Assets), and (iii) prepaid taxes and/or expenses.

“Total Indebtedness”: At any time, without duplication, all Indebtedness and
Contingent Liabilities of any Person and all Subsidiaries thereof determined on
a consolidated basis, plus the pro rata share of Indebtedness and Contingent
Liabilities of Unconsolidated Affiliates of such Person.

“Total Liabilities Ratio”: As to any Person, the ratio of (a) the Total
Indebtedness of such Person to (b) the Total Assets of such Person.

“Transaction”: The meaning specified in Section 1.02.

“Transaction Request”: The meaning specified in Section 3.03(a).

“Transaction Request Package”:  The documents required to be delivered to the
Agent at the time a Transaction Request is delivered to the Agent, which shall
include the following:

(a)           an appraisal meeting the standards of FIRREA and stating the
loan-to-value ratio of the outstanding Purchase Price to the value (based on the
lesser of (i) the appraised value of the related Underlying Mortgaged Property,
as determined by reference to the third-party appraisal, meeting the standards
required by FIRREA, of such Underlying Mortgaged Property, and (ii) the purchase
price of such Underlying Mortgaged Property);

(b)           an environmental report indicating no material environmental
condition for which recommended reserves have not been established;

(c)           written certification that such Mortgage Asset meets the requisite
DSCR required for such asset type and that all covenants, representations and
warranties contained herein have been complied with (together with such
additional materials as Buyer may request);

(d)           an internal document or credit committee memorandum (redacted to
protect confidential information) setting forth all material information
actually known to Seller relating to the Mortgage Assets;

29


--------------------------------------------------------------------------------




(e)           with respect to a Mortgage Asset consisting of a Whole Loan,
Junior Interest, REO Property Loan or Distressed Debt, a copy of the related
note, Mortgage, Assignment of Mortgage (if any), title policy (or binding
commitment to issue a title policy if no title policy has been issued) for such
Mortgage Asset;

(f)            with respect to a Mortgage Asset consisting of CMBS or RMBS, a
copy of the related bond or a copy of the related bond power, endorsed in blank,
or, with respect to any bonds registered with DTC, evidence of re-registration
to the securities intermediary in the Agent’s name on behalf of the Buyers;

(g)           with respect to a Mortgage Asset consisting of a Mezzanine Loan, a
copy of the related Mezzanine Note, a copy of the related pledge agreement and
copies of any assignments;

(h)           with respect to a Mortgage Asset consisting of Preferred Equity, a
copy of the related stock share certificate, a copy of the related partnership
agreement or equivalent document and copies of any assignments; and

(i)            with respect to a Mortgage Asset consisting of a Pass-Through
Interest, a copy of the related promissory note, certificate or equivalent
document evidencing ownership of such Pass-Through Interest, and copies of any
assignments.

“Transitional Asset”: Any Whole Loan with respect to which the Underlying
Mortgaged Property does not meet the applicable In Place DSCR criteria but which
has nevertheless been deemed acceptable by the Agent in its sole discretion;
provided, that “Transitional Asset” shall not include (a) land loans, (b)
construction loans, (c) loans with respect to which the Underlying Mortgaged
Property will take more than thirty (30) months to achieve a stabilized cash
flow sufficient to characterize such loans as stabilized or non-transitional or
(d) operating companies (other than hotel properties).

“True Sale Opinion”: A “true sale” opinion of outside counsel to Seller in form
and substance satisfactory to the Agent.

“Trust Receipt”: A trust receipt issued by the Custodian to the Agent confirming
the Custodian’s possession of certain Mortgage Asset Files which are held by the
Custodian for the benefit of the Agent or the registered holder of such trust
receipt.

“Type”: With respect to a Mortgaged Property, such Mortgaged Property’s
classification as one of the following: (a) multifamily, (b) retail, (c) office,
(d) industrial, (e) hotel, (f) student housing, (g) medical office product, (h)
self-storage or (i) nursing home.

“UCC Financing Statement”: A financing statement on Form UCC-1 or the proper
national UCC form, naming the Agent, as agent for the Buyers, as “Secured Party”
and Seller as “Debtor” and describing the Purchased Items.

“Unconsolidated Affiliates”: With respect to any Person, any other Person in
whom such Person holds an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not

30


--------------------------------------------------------------------------------




be consolidated under GAAP with the financial results of such Person on the
consolidated financial statements of such Person.

“Underlying Mortgage Loan”: With respect to any Junior Interest, Mezzanine Loan,
Preferred Equity, CMBS, RMBS, Non-Controlling Interest or Pass-Through Interest,
a mortgage loan made in respect of the related Underlying Mortgaged Property.

“Underlying Mortgaged Property”: In the case of any:

(a)           Whole Loan (including any Transitional Asset), the Mortgaged
Property securing such Whole Loan;

(b)           Junior Interest, the Mortgaged Property securing such Junior
Interest (if the Junior Interest is of the type described in clause (a) of the
definition thereof), or the Mortgaged Property securing the Mortgage Loan in
which such Junior Interest represents a junior participation (if the Junior
Interest is of the type described in clause (b) of the definition thereof);

(c)           Mezzanine Loan, the Mortgaged Property that is owned by the Person
the Capital Stock of which is pledged as collateral security for such Mezzanine
Loan;

(d)           Preferred Equity, the income producing commercial real estate
owned by the entity whose equity ownership interest is represented by such
Preferred Equity;

(e)           CMBS, the Mortgaged Property securing the mortgage loans related
to such security;

(f)            RMBS, the Mortgaged Property securing the mortgage loans related
to such security;

(g)           Non-Controlling Interest, the Mortgaged Property related to the
applicable mortgage asset which the Non-Controlling Interest represents an
interest in;

(h)           Pass-Through Interest, the Mortgaged Property related to the
applicable mortgage asset held by the grantor trust or similar pass-through
special purpose entity which issued such Pass-Through Interest;

(i)            Distressed Debt, the Mortgaged Property securing such Distressed
Debt; and

(j)            REO Property Loan, the Mortgaged Property securing such REO
Property Loan.

“Underlying Obligor”: Individually and collectively, as the context may require,
the obligor or obligors under a Mortgage Asset, including any Person that has
not signed the related Mortgage Note but owns an interest in the related
Underlying Mortgaged Property, which interest has been encumbered to secure such
Mortgage Asset.

31


--------------------------------------------------------------------------------




“Underwriting Package”: An internal document or credit committee memorandum
(redacted to protect confidential information) setting forth all material
information relating to a Mortgage Asset which is known by a Seller, prepared by
a Seller for its evaluation of such Mortgage Asset, to include at a minimum the
data required in the relevant Confirmation.  In addition, (a)  with respect to
each Mortgage Asset which does not consist of RMBS and CMBS, the Underwriting
Package shall include, to the extent applicable, (i) a copy of the appraisal,
(ii) the current occupancy report (including tenant stack and rent roll), (iii)
a minimum of two (2) years of property level financial statements to the extent
available, (iv) current financial statement of the obligor, if any, on the
commercial mortgage loan, if available, (vi) the Mortgage Asset File, (vii) all
third party reports and agreed upon procedures, any letters and reports (whether
drafts or final forms), site inspection reports, market studies and any other
diligence conducted by Seller relating to such Mortgage Asset, (viii) aging of
all accounts receivable and accounts payable, (ix) copies of all transaction
documentation and (x) such further documents or information as the Agent may
request;

(b)           with respect to each Mortgage Asset which consists of RMBS, the
Underwriting Package shall include, to the extent applicable, (i) the related
prospectus, (ii) all distribution date statements issued in respect thereof
during the immediately preceding 12 months (or, if less, since the date such
RMBS was issued) and (iii) any other information delivered to certificate
holders in respect of such RMBS during the immediately preceding 6 months;

(c)           with respect to any Mortgage Asset which consists of CMBS, the
Underwriting Package shall include, to the extent applicable, (i) the related
prospectus or offering circular, (ii) all structural and collateral term sheets
and all other computational or other similar materials provided to a Seller in
connection with its acquisition of such CMBS, (iii) all distribution date
statements issued in respect thereof during the immediately preceding 12 months
(or, if less, since the date such CMBS was issued), (iv) all monthly CSMA
reporting packages issued in respect of such CMBS during the immediately
preceding 12 months (or, if less, since the date such CMBS was issued), (v) all
Rating Agency pre-sale reports and (vi) all asset summaries and any other due
diligence materials, including, without limitation, reports prepared by third
parties, provided to Seller in connection with its acquisition of such CMBS;

(d)           with respect to each Special Purpose Transaction requested to be
entered into to provide for the funding of future funding obligations, unless
the Agent shall otherwise agree, the Underwriting Package for such Special
Purpose Transaction shall include all such additional information as was
contemplated to be provided in connection with such funding when the initial
Transaction was entered into in respect of the related Purchased Asset.

“Uniform Commercial Code” or “UCC”: The Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection, the effect of perfection or
nonperfection, or the priority of the security interest in any Purchased Items
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “Uniform Commercial Code” shall mean the

32


--------------------------------------------------------------------------------




Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection, effect of perfection or
nonperfection, or priority.

“Weighted Average LTV”: With respect to all Mortgage Assets at any time, the sum
of the products of the outstanding principal balances of such Mortgage Assets
and (1) for any Mortgage Asset which is a Whole Loan (including any Transitional
Asset), or a pari passu interest in a Whole Loan (including any Transitional
Asset), the product of the Purchase Rate for such Mortgage Asset and the LTV of
such Mortgage Asset and (2) for any Mortgage Asset which is not a Whole Loan, or
a pari passu interest in a Whole Loan, the sum of the LTV of any debt senior to
such Mortgage Asset and the product of (x) the Purchase Rate for such Mortgage
Asset and (y) the LTV of such Mortgage Asset minus the First Dollar LTV for such
Mortgage Asset, divided by the total outstanding principal balances of all
Mortgage Assets.

“Wet Funding”:  A Transaction for which the Seller has delivered to the Agent a
Transaction Request pursuant to Section 3.03(d).

“Wet Mortgage Asset”:  An Eligible Asset for which the Seller has delivered a
Transaction Request and Transaction Request Package pursuant to Section 3.02(e)
hereof, and for which a complete Mortgage Asset File has not been delivered to
Custodian prior to the related Purchase Date.

“Whole Loan”: A performing first priority commercial real estate whole loan for
which the underwritten DSCR is not less than that set forth in the related
Confirmation as determined by the Agent after taking into account any reserves
and any other adjustments which Whole Loan includes, without limitation, (i) a
Mortgage Note and related Mortgage, and (ii) all right, title and interest of
the Seller in and to the Mortgaged Property covered by such Mortgage.  The Whole
Loan LTV and DSCR must take into account any senior or pari passu Indebtedness
secured directly or indirectly by the applicable Underlying Mortgaged Property,
including, without limitation, any preferred equity interest or mezzanine debt
that is senior to, or pari passu with, the related Mortgage Asset in right of
payment or priority.


SECTION 2.02           OTHER DEFINITIONAL PROVISIONS; DETERMINATIONS BY THE
AGENT.


(A)           ALL REFERENCES TO, AND CALCULATIONS REQUIRED TO BE MADE IN RESPECT
OF, ANY PRINCIPAL AND/OR INTEREST ASSOCIATED WITH ANY MORTGAGE ASSET, SHALL,
WITH RESPECT TO MORTGAGE ASSETS CONSISTING OF PREFERRED EQUITY, BE DEEMED TO
REFER, RESPECTIVELY, TO THE FACE AMOUNT OF SUCH PREFERRED EQUITY AND THE
PREFERRED RETURN OR YIELD (HOWEVER SUCH TERMS ARE DENOMINATED, AS SET FORTH IN
THE RELATED MORTGAGE ASSET DOCUMENTS), WHETHER PAYABLE OR ACCRUED.


(B)           AS USED HEREIN, AND ANY CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO, ACCOUNTING TERMS RELATING TO A SELLER NOT DEFINED IN
SECTION 2.01, AND ACCOUNTING TERMS PARTLY DEFINED IN SECTION 2.01, TO THE EXTENT
NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP.


(C)           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.

33


--------------------------------------------------------------------------------



(D)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


(E)           ALL MATTERS TO BE DETERMINED BY THE AGENT IN ITS SOLE DISCRETION
HEREUNDER SHALL BE DETERMINED BY THE AGENT IN ITS SOLE DISCRETION EXERCISED IN
GOOD FAITH.


(F)            ALL REFERENCES HEREIN, OR IN ANY OTHER REPURCHASE DOCUMENT, TO
“THE SELLER” SHALL REFER TO THE APPLICABLE SELLER OF A PURCHASED ASSET IN
CONNECTION WITH A TRANSACTION HEREUNDER.

 


ARTICLE III


INITIATION; TERMINATION


SECTION 3.01           CONDITIONS PRECEDENT TO INITIAL TRANSACTION.  THE AGENT
AND EACH BUYER’S AGREEMENT TO ENTER INTO THE INITIAL TRANSACTION HEREUNDER IS
SUBJECT TO THE SATISFACTION, IMMEDIATELY PRIOR TO OR CONCURRENTLY WITH THE
MAKING OF SUCH TRANSACTION, OF THE CONDITION PRECEDENT THAT THE AGENT SHALL HAVE
RECEIVED FROM THE SELLERS PAYMENT OF AN AMOUNT EQUAL TO ALL FEES AND EXPENSES
PAYABLE HEREUNDER AND PURSUANT TO THE FEE AND PRICING LETTER, AND ALL OF THE
FOLLOWING DOCUMENTS, EACH OF WHICH SHALL BE SATISFACTORY IN FORM AND SUBSTANCE
TO THE AGENT AND ITS COUNSEL:


(A)           THE FOLLOWING REPURCHASE DOCUMENTS, AS WELL AS CERTAIN OTHER
DOCUMENTS, DELIVERED TO THE AGENT:

(I)       THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT.  THIS THIRD
AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT DULY COMPLETED AND EXECUTED BY
EACH OF THE PARTIES HERETO;

(II)      SECOND AMENDED AND RESTATED CUSTODIAL AGREEMENT.  THE SECOND AMENDED
AND RESTATED CUSTODIAL AGREEMENT, DULY EXECUTED AND DELIVERED BY EACH OF THE
PARTIES THERETO;

(III)     ACCOUNT CONTROL AGREEMENT.  THE ACCOUNT CONTROL AGREEMENT, DULY
EXECUTED AND DELIVERED BY EACH OF THE PARTIES THERETO;

(IV)    INTEREST RATE PROTECTION AGREEMENTS.  ALL INTEREST RATE PROTECTION
AGREEMENTS REQUIRED PURSUANT TO SECTION 9.01(V), DULY EXECUTED AND DELIVERED BY
EACH OF THE PARTIES THERETO;

(V)     THIRD AMENDED AND RESTATED GUARANTEE AGREEMENT.  THE GUARANTEE
AGREEMENT, DULY EXECUTED AND DELIVERED BY THE GUARANTORS;

(VI)    PLEDGE AND SECURITY AGREEMENT.  THE PLEDGE AND SECURITY AGREEMENT, DULY
EXECUTED AND DELIVERED BY EACH OF THE PARTIES THERETO.

(VII)   CONSENTS AND WAIVERS.  ANY AND ALL CONSENTS AND WAIVERS APPLICABLE TO
ANY SELLER OR TO THE MORTGAGE ASSETS;

34


--------------------------------------------------------------------------------




 

(VIII)  UCC FINANCING STATEMENTS.  UCC FINANCING STATEMENTS NAMING EACH SELLER
AS “DEBTOR” AND THE AGENT, AS AGENT FOR THE BUYERS, AS “SECURED PARTY” AND
DESCRIBING AS “COLLATERAL” THE PURCHASED ITEMS AND ANY OTHER DOCUMENTS NECESSARY
OR REQUESTED BY THE AGENT TO PERFECT THE SECURITY INTERESTS GRANTED BY THE
SELLERS IN FAVOR OF THE AGENT, FOR THE BENEFIT OF THE BUYERS, UNDER THIS
AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT;


(B)           OPINIONS OF COUNSEL.  AN OPINION OR OPINIONS OF OUTSIDE COUNSEL TO
THE SELLERS, WHICH OPINION OR OPINIONS SHALL BE SATISFACTORY IN FORM AND
SUBSTANCE TO THE AGENT AND SHALL INCLUDE GENERAL ISSUES OF FORMATION AND
ENFORCEABILITY WITH RESPECT TO EACH SELLER, FIRST PRIORITY PERFECTED SECURITY
INTEREST WITH RESPECT TO THE PURCHASED ASSETS, A NON-CONSOLIDATION OPINION AND
SUCH OTHER ISSUES AS REQUESTED BY THE AGENT;


(C)           ORGANIZATIONAL DOCUMENTS.  A GOOD STANDING CERTIFICATE AND
CERTIFIED COPIES OF THE CHARTER AND BY-LAWS (OR EQUIVALENT DOCUMENTS) OF EACH
SELLER AND OF ALL CORPORATE OR OTHER AUTHORITY FOR EACH SELLER WITH RESPECT TO
THE EXECUTION, DELIVERY AND PERFORMANCE OF THE REPURCHASE DOCUMENTS AND EACH
OTHER DOCUMENT TO BE DELIVERED BY THE SELLER FROM TIME TO TIME IN CONNECTION
HEREWITH (AND THE AGENT MAY CONCLUSIVELY RELY ON SUCH CERTIFICATE UNTIL IT
RECEIVES NOTICE IN WRITING FROM THE SELLER TO THE CONTRARY);


(D)           SERVICING AGREEMENT.  WITH RESPECT TO ANY ELIGIBLE ASSET TO BE
PURCHASED HEREUNDER ON THE RELATED PURCHASE DATE WHICH IS NOT SERVICED BY
SELLER, SELLER SHALL HAVE PROVIDED TO THE AGENT A COPY OF THE RELATED SERVICING
AGREEMENT, CERTIFIED AS A TRUE, CORRECT AND COMPLETE COPY OF THE ORIGINAL,
TOGETHER WITH A SERVICER NOTICE, FULLY EXECUTED BY SELLER AND SERVICER;


(E)           CLOSING CERTIFICATION.  A CLOSING CERTIFICATION OF EACH SELLER.


(F)            FEES AND EXPENSES.  THE AGENT SHALL HAVE RECEIVED PAYMENT FROM
THE SELLERS OF AN AMOUNT EQUAL TO THE AMOUNT OF ACTUAL COSTS AND EXPENSES,
INCLUDING, WITHOUT LIMITATION, THE FEES AND EXPENSES OF COUNSEL TO THE AGENT
AND/OR THE BUYERS, INCURRED BY THE AGENT AND/OR THE BUYERS IN CONNECTION WITH
THE DEVELOPMENT, PREPARATION AND EXECUTION OF THIS AGREEMENT, THE OTHER
REPURCHASE DOCUMENTS, THE WACHOVIA FACILITIES AND ANY OTHER DOCUMENTS PREPARED
IN CONNECTION HEREWITH OR THEREWITH; AND


(G)           OTHER DOCUMENTS.  THE AGENT SHALL HAVE RECEIVED ALL SUCH OTHER AND
FURTHER DOCUMENTS, DOCUMENTATION AND LEGAL OPINIONS AS THE AGENT IN ITS SOLE
DISCRETION SHALL REASONABLY REQUIRE.

Section 3.02           Conditions Precedent to all Transactions.  The Agent’s
and each Buyer’s agreement to enter into each Transaction (including the initial
Transaction) is subject to the satisfaction of the following further conditions
precedent, both immediately prior to entering into such Transaction and also
after giving effect to the consummation thereof and the intended use of the
proceeds of the sale:


(A)           THE SELLER SHALL HAVE DELIVERED A CONFIRMATION VIA ELECTRONIC
TRANSMISSION IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 3.03, AND
THE AGENT SHALL HAVE DETERMINED THAT THE MORTGAGE ASSET DESCRIBED IN SUCH
CONFIRMATION IS AN ELIGIBLE ASSET, SHALL HAVE APPROVED

35


--------------------------------------------------------------------------------





THE PURCHASE OF THE MORTGAGE ASSET TO BE INCLUDED IN SUCH TRANSACTION IN ITS
SOLE AND ABSOLUTE DISCRETION AND SHALL HAVE OBTAINED ALL NECESSARY INTERNAL
CREDIT APPROVALS FOR SUCH TRANSACTION;


(B)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING UNDER THIS AGREEMENT, THE GUARANTEE AGREEMENT OR ANY OTHER REPURCHASE
DOCUMENT AND NO EVENT SHALL HAVE OCCURRED WHICH HAS, OR WOULD REASONABLY BE
EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT;


(C)           THE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF A RESPONSIBLE
OFFICER OF THE SELLER, SUBSTANTIALLY IN THE FORM OF EXHIBIT J HERETO,
(I) SHOWING IN DETAIL THE CALCULATIONS DEMONSTRATING THAT, AFTER GIVING EFFECT
TO THE REQUESTED TRANSACTION, NO MARGIN DEFICIT SHALL THEN EXIST, (II) STATING
THAT, TO THE BEST OF SUCH RESPONSIBLE OFFICER’S KNOWLEDGE, SINCE THE DATE OF THE
CERTIFICATE MOST RECENTLY DELIVERED PURSUANT TO SECTION 9.01(B)(II), THE SELLER
HAS OBSERVED OR PERFORMED ALL OF ITS COVENANTS AND OTHER AGREEMENTS IN ALL
MATERIAL RESPECTS, AND SATISFIED IN ALL MATERIAL RESPECTS, EVERY CONDITION,
CONTAINED IN THIS AGREEMENT AND THE RELATED DOCUMENTS TO BE OBSERVED, PERFORMED
OR SATISFIED BY IT, AND THAT SUCH RESPONSIBLE OFFICER HAS OBTAINED NO KNOWLEDGE
OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH CERTIFICATE,
(III) DESCRIBING ALL INTERESTS OF THE SELLER’S AFFILIATES IN ANY UNDERLYING
MORTGAGED PROPERTY RELATED TO ANY PROPOSED MORTGAGE ASSET (INCLUDING WITHOUT
LIMITATION, ANY LIEN, ENCUMBRANCE OR OTHER DEBT OR EQUITY POSITION OR OTHER
INTEREST IN THE UNDERLYING MORTGAGED PROPERTY THAT IS SENIOR OR JUNIOR TO, OR
PARI PASSU WITH, THE PROPOSED MORTGAGE ASSET IN RIGHT OF PAYMENT OR PRIORITY),
(IV) SHOWING IN DETAIL THE CALCULATIONS SUPPORTING SUCH RESPONSIBLE OFFICER’S
CERTIFICATION OF THE SELLER’S COMPLIANCE WITH THE REQUIREMENTS OF
SECTION 9.01(F) AND SECTIONS 9.01(L)-(O) AND (V) CONFIRMING THAT ALL EQUITY OF
EACH OF THE SELLER’S SUBSIDIARIES HAS BEEN PLEDGED TO THE AGENT FOR THE BENEFIT
OF THE BUYERS;


(D)           BOTH IMMEDIATELY PRIOR TO THE REQUESTED TRANSACTION AND ALSO AFTER
GIVING EFFECT THERETO AND TO THE INTENDED USE THEREOF, THE REPRESENTATIONS AND
WARRANTIES MADE BY THE SELLER IN SECTION 8.01 AND IN SCHEDULES 1(A)-1(J), AS
APPLICABLE, SHALL BE TRUE, CORRECT AND COMPLETE ON AND AS OF SUCH PURCHASE DATE
IN ALL MATERIAL RESPECTS WITH THE SAME FORCE AND EFFECT AS IF MADE ON AND AS OF
SUCH DATE (OR, IF ANY SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO
HAVE BEEN MADE AS OF A SPECIFIC DATE, AS OF SUCH SPECIFIC DATE);


(E)           SUBJECT TO THE AGENT’S RIGHT TO PERFORM ONE OR MORE DUE DILIGENCE
REVIEWS PURSUANT TO SECTION 13.11, (I) IN THE CASE OF A DRY MORTGAGE ASSET,
SELLER SHALL HAVE DELIVERED A TRANSACTION REQUEST, A TRANSACTION REQUEST PACKAGE
AND ALL MORTGAGE ASSET DOCUMENTS TO THE CUSTODIAN AS REQUIRED BY THIS AGREEMENT
AND THE CUSTODIAL AGREEMENT AND BUYER HAS CONSENTED IN WRITING TO THE RELATED
MORTGAGE ASSET BECOMING A PURCHASED ASSET, AND (II) IN THE CASE OF A WET
MORTGAGE ASSET, SELLER HAS DELIVERED A TRANSACTION REQUEST, TRANSACTION REQUEST
PACKAGE AND PLEDGE TO DELIVER A COMPLETE MORTGAGE ASSET FILE WITH RESPECT TO ANY
WET MORTGAGE ASSETS IDENTIFIED ON SUCH TRANSACTION REQUEST WITHIN FIVE (5)
BUSINESS DAYS OF THE RELATED PURCHASE DATE; PROVIDED, THAT IF THE AGENT’S
DILIGENCE REVIEW OF THE MORTGAGE ASSET FILE REQUIRES THE DELIVERY OF A MORTGAGE
FILE OR THE EQUIVALENT, SELLER SHALL HAVE THE BENEFIT OF DELAYED DELIVERY UNDER
CIRCUMSTANCES AND PURSUANT TO THE TERMS AND CONDITIONS SET FORTH IN SECTION
2.01(G)(II) OF THE CUSTODIAL AGREEMENT;

36


--------------------------------------------------------------------------------





(F)            WITH RESPECT TO ANY DRY MORTGAGE ASSET TO BE PURCHASED HEREUNDER
ON THE RELATED PURCHASE DATE WHICH IS NOT SERVICED BY THE SELLER OR AN AFFILIATE
THEREOF, THE SELLER SHALL HAVE PROVIDED TO THE AGENT A COPY OF THE RELATED
SERVICING AGREEMENT, CERTIFIED AS A TRUE, CORRECT AND COMPLETE COPY OF THE
ORIGINAL, TOGETHER WITH A SERVICER NOTICE, FULLY EXECUTED BY THE SELLER AND THE
SERVICER;


(G)           THE AGENT SHALL HAVE RECEIVED ALL FEES AND EXPENSES OF COUNSEL TO
THE AGENT AS REQUIRED HEREUNDER AND/OR BY THE FEE AND PRICING LETTER AND SECTION
13.01 AND, TO THE EXTENT SELLER IS REQUIRED HEREUNDER TO REIMBURSE THE AGENT FOR
SUCH AMOUNTS, THE AGENT SHALL HAVE RECEIVED THE COSTS AND EXPENSES INCURRED BY
IT IN CONNECTION WITH THE ENTERING INTO OF ANY TRANSACTION HEREUNDER, INCLUDING,
WITHOUT LIMITATION, COSTS ASSOCIATED WITH DUE DILIGENCE, RECORDING OR OTHER
ADMINISTRATIVE EXPENSES NECESSARY OR INCIDENTAL TO THE EXECUTION OF ANY
TRANSACTION HEREUNDER, WHICH AMOUNTS, AT THE AGENT’S OPTION, MAY BE WITHHELD
FROM THE SALE PROCEEDS OF ANY TRANSACTION HEREUNDER;


(H)           NO MARGIN DEFICIT SHALL EXIST, EITHER IMMEDIATELY PRIOR TO OR
AFTER GIVING EFFECT TO THE REQUESTED TRANSACTION, AND NO MARKET DISRUPTION EVENT
SHALL HAVE OCCURRED AND BE CONTINUING.


(I)            WITH RESPECT TO DRY FUNDINGS, THE AGENT SHALL HAVE RECEIVED FROM
THE CUSTODIAN ON EACH PURCHASE DATE AN ASSET SCHEDULE AND EXCEPTION REPORT WITH
RESPECT TO EACH PURCHASED ASSET, DATED THE PURCHASE DATE, DULY COMPLETED AND
WITH EXCEPTIONS ACCEPTABLE TO THE AGENT IN ITS SOLE DISCRETION IN RESPECT OF
ELIGIBLE ASSETS TO BE PURCHASED HEREUNDER ON SUCH BUSINESS DAY;


(J)            THE AGENT SHALL HAVE RECEIVED FROM THE SELLER A RELEASE LETTER
COVERING EACH ELIGIBLE ASSET TO BE SOLD TO THE BUYERS;


(K)           PRIOR TO THE PURCHASE OF ANY MORTGAGE ASSET ACQUIRED (BY PURCHASE
OR OTHERWISE) BY THE SELLER FROM ANY AFFILIATE OF THE SELLER, THE AGENT SHALL
HAVE RECEIVED A NON-CONSOLIDATION OPINION AND A TRUE SALE OPINION;


(L)            THE AGENT SHALL NOT HAVE REASONABLY DETERMINED THAT THE
INTRODUCTION OF, OR A CHANGE IN, ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION
OR ADMINISTRATION OF ANY REQUIREMENT OF LAW APPLICABLE TO ANY BUYER HAS MADE IT
UNLAWFUL, AND NO GOVERNMENTAL AUTHORITY SHALL HAVE ASSERTED THAT IT IS UNLAWFUL,
FOR ANY BUYER TO ENTER INTO TRANSACTIONS;


(M)          THE INITIAL PURCHASE PRICE SPECIFIED IN A CONFIRMATION FOR A
MORTGAGE ASSET SHALL NOT BE LESS THAN $3,000,000 AND INCREMENTS OF $100,000
THEREAFTER; PROVIDED, THAT TWO (2) CONFIRMATIONS PER CALENDAR MONTH MAY SPECIFY
AN INITIAL PURCHASE PRICE IN AN AMOUNT GREATER THAN $1,000,000 AND LESS THAN
$3,000,000.


(N)           THE REPURCHASE DATE FOR SUCH TRANSACTION IS NOT LATER THAN THE
TERMINATION DATE;


(O)           THE SELLER SHALL HAVE TAKEN SUCH OTHER ACTION AS THE AGENT SHALL
HAVE REASONABLY REQUESTED IN ORDER TO TRANSFER THE PURCHASED ASSETS PURSUANT TO
THIS AGREEMENT AND TO PERFECT ALL SECURITY INTERESTS GRANTED UNDER THIS
AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT IN FAVOR OF THE AGENT FOR THE BENEFIT
OF THE BUYERS WITH RESPECT TO THE PURCHASED ASSETS;

37


--------------------------------------------------------------------------------





(P)           THE WEIGHTED AVERAGE PURCHASE RATE OF ALL MORTGAGE ASSETS SHALL
NOT EXCEED 85.0%;


(Q)           THE WEIGHTED AVERAGE LTV OF ALL MORTGAGE ASSETS SHALL NOT EXCEED
80.0%;


(R)            DELIVERY OF THE PLEDGE AND SECURITY AGREEMENT DESCRIBED IN
SECTION 6.01(G);


(S)           WITH RESPECT TO ANY WET MORTGAGE ASSETS, THE AGENT SHALL HAVE
RECEIVED A COMPLETE TRANSACTION REQUEST PACKAGE AND A BAILEE LETTER IN THE FORM
ATTACHED HERETO AS EXHIBIT O;


(T)            THE SELLER SHALL HAVE ASSIGNED TO THE AGENT, FOR THE BENEFIT OF
THE BUYERS, ALL OF THE SELLER’S RIGHTS UNDER EACH INTEREST RATE PROTECTION
AGREEMENT ENTERED INTO WITH AN AFFILIATED HEDGE COUNTERPARTY IN RESPECT OF A
PURCHASED ASSET AND NO “TERMINATION EVENT”, “EVENT OF DEFAULT” OR “POTENTIAL
EVENT OF DEFAULT” (HOWEVER DENOMINATED) SHALL HAVE OCCURRED AND BE CONTINUING
UNDER ANY SUCH INTEREST RATE PROTECTION AGREEMENT; AND


(U)           THE AGENT SHALL HAVE RECEIVED ALL SUCH OTHER AND FURTHER
DOCUMENTS, DOCUMENTATION AND LEGAL OPINIONS (INCLUDING, WITHOUT LIMITATION,
OPINIONS REGARDING THE PERFECTION OF THE AGENT’S SECURITY INTERESTS) AS THE
AGENT IN ITS REASONABLE DISCRETION SHALL REASONABLY REQUIRE.

Each Confirmation delivered by any Seller hereunder shall constitute a
certification by the Seller that all the conditions set forth in this
Section 3.02 with respect to the Seller have been satisfied, waived or is not
applicable (both as of the date of such notice or request and as of the date of
such purchase).

Section 3.03           Transaction Mechanics; Related Matters.  (a)  During the
Purchase Period, in the sole discretion of the Agent, the Agent may from time to
time purchase from a Seller certain Eligible Assets.  (For the avoidance of
doubt, the parties hereby acknowledge and agree that any decision by WBNA, or
any Affiliate thereof, to enter into any rate lock agreement, interest rate
protection agreement, total return swap or any other agreement with respect to
any Mortgage Asset, other than a Confirmation hereunder, shall not reflect, and
shall not be deemed to reflect, the Agent’s approval of any Mortgage Asset or
its determination to enter into any Transaction hereunder.)  A Seller shall
request a Transaction, including a Special Purpose Transaction requested to
effect a Wet Funding or to provide for the funding of certain obligations
associated with a Purchased Asset, by delivering to the Agent (with a copy to
the Custodian) via Electronic Transmission a request in the form of Exhibit A
attached hereto (a “Transaction Request”) within one (1) Business Day after the
Agent approves such Transaction and delivers the related Confirmation.


(B)           WITH RESPECT TO DRY MORTGAGE ASSETS, THE SELLER SHALL REQUEST A
TRANSACTION BY DELIVERING TO THE AGENT A TRANSACTION REQUEST (WITH A COPY TO THE
CUSTODIAN) VIA

38


--------------------------------------------------------------------------------





ELECTRONIC TRANSMISSION.  EACH SUCH TRANSACTION REQUEST SHALL DESCRIBE THE
MORTGAGE ASSETS PROPOSED TO BE PURCHASED (INCLUDING THE APPLICABLE CLASS AND
TYPE), AND SET FORTH (I) THE PROPOSED PURCHASE DATE (WHICH DATE, NOTWITHSTANDING
ANY EXTENSION OF TERMINATION DATE, SHALL NOT BE LATER THAN THE FINAL PURCHASE
DATE), (II) THE PROPOSED PURCHASE PRICE, (III) THE PROPOSED REPURCHASE DATE,
(IV) THE PRICING RATE APPLICABLE TO SUCH TRANSACTION, (V) THE APPLICABLE CLASS
AND TYPE FOR EACH MORTGAGE ASSET FOR WHICH THE SELLER IS REQUESTING THE
TRANSACTION, (VI) WHETHER SUCH TRANSACTION REQUEST PERTAINS TO A SPECIAL PURPOSE
TRANSACTION (AND, IF SO, A DESCRIPTION OF SUCH SPECIAL PURPOSE TRANSACTION) AND
(VII) ANY ADDITIONAL TERMS OR CONDITIONS NOT INCONSISTENT WITH THIS AGREEMENT
AND SHALL BE ACCOMPANIED BY THE UNDERWRITING PACKAGE WITH RESPECT TO SUCH DRY
MORTGAGE ASSETS.


(C)           UPON RECEIPT OF THE COMPLETE UNDERWRITING PACKAGE FOR ANY DRY
MORTGAGE ASSET, THE AGENT SHALL NOTIFY THE SELLER OF ITS APPROVAL OR DISAPPROVAL
OF EACH SUCH PROPOSED MORTGAGE ASSET WITHIN TEN (10) BUSINESS DAYS AFTER SUCH
RECEIPT; PROVIDED, THAT WITH RESPECT TO ANY TRANSACTION REQUEST PERTAINING TO A
POOL CONSISTING OF MORE THAN THREE (3) PROPOSED MORTGAGE ASSETS, THE AGENT MAY
NOTIFY THE SELLER OF ITS APPROVAL OR DISAPPROVAL OF SUCH PROPOSED MORTGAGE
ASSETS AFTER SUCH TEN (10) BUSINESS DAY PERIOD, PROVIDED SUCH NOTICE IS GIVEN AS
SOON AS PRACTICABLE AFTER THE EXPIRATION OF SUCH PERIOD.  IF THE AGENT SHALL
HAVE APPROVED A PROPOSED DRY MORTGAGE ASSET IN ACCORDANCE WITH THE PRECEDING
SENTENCE AND THE RELATED MORTGAGE ASSET FILE AND, IF APPLICABLE, THE RELATED MBS
FILE, SHALL HAVE BEEN DELIVERED IN ACCORDANCE WITH SECTION 3.03(H) BELOW, UPON
RECEIPT BY THE AGENT OF A TRUST RECEIPT AND EXCEPTION REPORT FROM CUSTODIAN AND
SUBJECT TO THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, THE AGENT, ON
BEHALF OF THE BUYERS, SHALL PURCHASE SUCH DRY MORTGAGE ASSETS ON THE PURCHASE
DATE.


(D)           WITH RESPECT TO ANY WET MORTGAGE ASSET, THE SELLER SHALL REQUEST A
TRANSACTION BY DELIVERING TO THE AGENT A TRANSACTION REQUEST (WITH A COPY TO THE
CUSTODIAN) VIA ELECTRONIC TRANSMISSION.  SUCH TRANSACTION REQUEST SHALL BE
DELIVERED NO LATER THAN 12:00 NOON (EASTERN TIME) TWO (2) BUSINESS DAYS PRIOR TO
THE REQUESTED PURCHASE DATE AND IT SHALL BE ACCOMPANIED BY ALL OF THE ITEMS
SPECIFIED IN CLAUSES (A) THROUGH (D) OF THE DEFINITION OF “TRANSACTION REQUEST
PACKAGE”; PROVIDED, THAT IF SUCH DELIVERY IS MADE AFTER 12:00 NOON (EASTERN
TIME) IT SHALL BE DEEMED TO HAVE BEEN DELIVERED ON THE NEXT SUCCEEDING BUSINESS
DAY AND THE REQUESTED PURCHASE DATE SHALL BE DEEMED TO BE THE DATE THAT IS TWO
(2) BUSINESS DAYS THEREAFTER.  EACH SUCH TRANSACTION REQUEST SHALL DESCRIBE THE
MORTGAGE ASSETS PROPOSED TO BE PURCHASED, AND SET FORTH (I) THE PROPOSED
PURCHASE DATE (WHICH DATE, NOTWITHSTANDING ANY EXTENSION OF TERMINATION DATE,
SHALL NOT BE LATER THAN THE FINAL PURCHASE DATE), (II) THE PROPOSED PURCHASE
PRICE, (III) THE PROPOSED REPURCHASE DATE, (IV) THE PRICING RATE APPLICABLE TO
SUCH TRANSACTION, (V) THE APPLICABLE CLASS AND TYPE FOR EACH MORTGAGE ASSET FOR
WHICH THE SELLER IS REQUESTING THE TRANSACTION AND (VI) ANY ADDITIONAL TERMS OR
CONDITIONS NOT INCONSISTENT WITH THIS AGREEMENT.  ALL OTHER ITEMS NECESSARY TO
EFFECT DELIVERY OF A COMPLETE TRANSACTION REQUEST PACKAGE SHALL BE DELIVERED NO
LATER THAN 12:00 NOON (EASTERN TIME) ON THE REQUESTED PURCHASE DATE (OR SUCH
LATER DATE AS MAY BE DEEMED TO BE THE PURCHASE DATE PURSUANT TO THE IMMEDIATELY
PRECEDING SENTENCE); PROVIDED, THAT IF SUCH ITEMS ARE DELIVERED AFTER 12:00 NOON
(EASTERN TIME) ON SUCH REQUESTED PURCHASE DATE, THE AGENT MAY, IN ITS SOLE
DISCRETION, DECLINE TO ENTER INTO THE REQUESTED TRANSACTION OR MAY DEEM THE
PURCHASE DATE TO BE THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DATE ON WHICH THE
AGENT RECEIVED THE COMPLETE TRANSACTION REQUEST PACKAGE.

39


--------------------------------------------------------------------------------





(E)           NOTWITHSTANDING ANY OTHER PROVISION HEREUNDER, THE FACT THAT THE
AGENT HAS CONDUCTED OR HAS FAILED TO CONDUCT ANY PARTIAL OR COMPLETE EXAMINATION
OR ANY OTHER DUE DILIGENCE REVIEW OF ANY PURCHASED ASSET SHALL IN NO WAY AFFECT
ANY RIGHTS THE AGENT OR ANY BUYER (OR ANY OF THEIR SUCCESSORS) MAY HAVE
HEREUNDER OR OTHERWISE WITH RESPECT TO ANY REPRESENTATIONS OR WARRANTIES OR
OTHER RIGHTS HEREUNDER, INCLUDING WITHOUT LIMITATION, THE RIGHT TO DETERMINE AT
ANY TIME THAT SUCH PURCHASED ASSET IS NOT AN ELIGIBLE ASSET.


(F)            ON THE PURCHASE DATE FOR EACH MORTGAGE ASSET, THE SELLER SHALL
FORWARD TO THE AGENT VIA ELECTRONIC TRANSMISSION, A CONFIRMATION OF EACH
TRANSACTION, SUBSTANTIALLY IN THE FORM OF EXHIBIT B ATTACHED HERETO (A
“CONFIRMATION”).  THE CONFIRMATION SHALL SPECIFY ANY ADDITIONAL TERMS OR
CONDITIONS OF THE TRANSACTION NOT INCONSISTENT WITH THIS AGREEMENT OR AS
OTHERWISE AGREED TO BY THE AGENT.  IN THE EVENT THAT THE TERMS OF THE RELATED
CONFIRMATION ARE INCONSISTENT WITH THE TERMS OF THIS AGREEMENT, THIS AGREEMENT
SHALL SUPERSEDE THE CONFIRMATION WITH RESPECT TO THE INCONSISTENT TERMS ONLY;
PROVIDED, HOWEVER, THAT THE CONFIRMATION AND THIS AGREEMENT SHALL BE CONSTRUED
TO BE CUMULATIVE TO THE EXTENT POSSIBLE.  UPON RECEIPT OF THE CONFIRMATION, THE
AGENT SHALL EVIDENCE ITS AGREEMENT TO ENTER INTO THE REQUESTED TRANSACTION BY
ITS SIGNATURE THEREON AND RETURN SUCH CONFIRMATION TO THE SELLER.  ANY
CONFIRMATION EXECUTED BY THE AGENT SHALL BE DEEMED TO HAVE BEEN RECEIVED BY THE
SELLER ON THE DATE SUCH EXECUTED CONFIRMATION IS ACTUALLY RECEIVED BY THE
SELLER.


(G)           WITH RESPECT TO WET MORTGAGE ASSETS, FOLLOWING THE RECEIPT OF A
CONFIRMATION FROM THE AGENT, THE RELATED BAILEE LETTER SHALL BE DELIVERED TO
CUSTODIAN WITH A COPY TO THE AGENT NOT LATER THAN 12:00 NOON (EASTERN TIME) ON
THE DAY PRIOR TO THE REQUESTED PURCHASE DATE, AS PROVIDED IN THE CUSTODIAL
AGREEMENT.  FOLLOWING THE AGENT’S RECEIPT OF THE FAXED BAILEE LETTER AND BUYER’S
DETERMINATION THAT EACH OF THE WET MORTGAGE ASSETS IS AN ELIGIBLE ASSET, THE
AGENT SHALL WIRE FUNDS PURSUANT TO WIRING INSTRUCTIONS SET FORTH IN THE BAILEE
LETTER.  ON THE BUSINESS DAY THAT CUSTODIAN RECEIVES THE COMPLETE MORTGAGE ASSET
FILES, THE CUSTODIAN WILL NOTIFY THE AGENT OF ITS RECEIPT OF SUCH MORTGAGE ASSET
FILES AND DELIVER TO THE AGENT A TRUST RECEIPT.  THE SELLER SHALL CAUSE THE
SETTLEMENT AGENT TO DELIVER THE MORTGAGE ASSET FILE WITH RESPECT TO EACH
MORTGAGE ASSET WITHIN ONE (1) BUSINESS DAY FOLLOWING THE PURCHASE DATE. WITHIN
FIVE (5) BUSINESS DAYS OF RECEIPT OF SUCH MORTGAGE ASSET FILES, CUSTODIAN SHALL
DELIVER TO THE AGENT AN ASSET SCHEDULE AND EXCEPTION REPORT.


(H)           WITH RESPECT TO DRY MORTGAGE ASSETS, AT LEAST SEVEN (7) BUSINESS
DAYS PRIOR TO THE REQUESTED PURCHASE DATE, SELLER SHALL CAUSE (I) THE RELATED
MORTGAGE ASSET FILE PERTAINING TO EACH DRY MORTGAGE ASSET TO BE PURCHASED BY THE
AGENT TO BE DELIVERED TO THE CUSTODIAN IN ACCORDANCE WITH THE CUSTODIAL
AGREEMENT AND (II) WITH RESPECT TO ANY MORTGAGE ASSETS CONSISTING OF CMBS OR
RMBS, THE RELATED MBS FILE TO BE DELIVERED TO THE AGENT, FOR THE BENEFIT OF THE
BUYERS.  WITH RESPECT TO EACH WET MORTGAGE ASSET, NO LATER THAN 12:00 NOON
(EASTERN TIME) ON THE BUSINESS DAY PRIOR TO THE PURCHASE DATE, THE SELLER SHALL
DELIVER TO THE AGENT A COMPLETED TRANSACTION REQUEST AND TRANSACTION REQUEST
PACKAGE, ALONG WITH ANY OTHER DOCUMENTS OR CERTIFICATIONS REQUIRED TO BE
DELIVERED IN CONNECTION WITH SUCH TRANSACTION REQUEST PURSUANT TO THE CUSTODIAL
AGREEMENT.  SUBJECT TO THE PROVISO IN SECTION 3.02(E)(II), WITHIN FIVE (5)
BUSINESS DAYS OF THE RELATED PURCHASE DATE, THE MORTGAGE ASSET DOCUMENTS
PERTAINING TO EACH WET MORTGAGE ASSET PURCHASED BY THE AGENT ON BEHALF OF THE
BUYERS SHALL BE DELIVERED TO THE CUSTODIAN IN ACCORDANCE WITH THE CUSTODIAL
AGREEMENT.  WITHIN FIVE (5) BUSINESS DAYS OF THE RELATED PURCHASE DATE, THE
SELLER SHALL DELIVER TO THE AGENT A COMPLETE UNDERWRITING PACKAGE WITH RESPECT
TO ANY WET MORTGAGE ASSETS PURCHASED BY THE AGENT ON BEHALF OF THE BUYERS.

40


--------------------------------------------------------------------------------





(I)            EACH CONFIRMATION, TOGETHER WITH THIS AGREEMENT, SHALL CONSTITUTE
CONCLUSIVE EVIDENCE OF THE TERMS AGREED BETWEEN THE AGENT AND THE SELLER WITH
RESPECT TO THE TRANSACTION TO WHICH THE CONFIRMATION RELATES, AND THE SELLER’S
ACCEPTANCE OF THE RELATED PROCEEDS SHALL CONSTITUTE THE SELLER’S AGREEMENT TO
THE TERMS OF SUCH CONFIRMATION.  IT IS THE INTENTION OF THE PARTIES THAT EACH
CONFIRMATION SHALL NOT BE SEPARATE FROM THIS AGREEMENT BUT SHALL BE MADE A PART
OF THIS AGREEMENT.  IN THE EVENT THAT ANY TERMS OR CONDITIONS OF ANY
CONFIRMATION ARE INCONSISTENT, OR IN DIRECT CONFLICT, WITH THIS AGREEMENT, THE
TERMS OF SUCH CONFIRMATION SHALL PREVAIL; PROVIDED, THAT SUCH CONFIRMATION AND
THIS AGREEMENT SHALL BE CONSTRUED TO BE CUMULATIVE TO THE EXTENT POSSIBLE.


(J)            ON THE REPURCHASE DATE, TERMINATION OF A TRANSACTION WILL BE
EFFECTED BY TRANSFER TO THE SELLER OR ITS DESIGNEE OF THE PURCHASED ASSETS AND
RECEIPT OF THE REPURCHASE PRICE BY THE AGENT.  TO THE EXTENT A NET AMOUNT IS
OWED TO ONE PARTY, THE OTHER PARTY SHALL PAY SUCH AMOUNT TO SUCH PARTY.  THE
AGENT SHALL DIRECT CUSTODIAN TO DELIVER THE RELATED MORTGAGE FILES TO THE SELLER
OR ITS DESIGNEE AT THE SELLER’S EXPENSE ON THE REPURCHASE DATE.


(K)           IN NO EVENT SHALL A TRANSACTION BE ENTERED INTO WHEN ANY MARGIN
DEFICIT EXISTS OR WHEN ANY DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, WHEN THE REPURCHASE DATE FOR SUCH TRANSACTION WOULD BE LATER THAN
THE TERMINATION DATE OR TO THE EXTENT THAT AFTER GIVING EFFECT TO SUCH
TRANSACTION THE AGGREGATE REPURCHASE PRICE OF ALL MORTGAGE ASSETS SUBJECT TO
TRANSACTIONS THEN OUTSTANDING WOULD EXCEED (A) WITH RESPECT TO MORTGAGE ASSETS
THAT ARE NOT FUTURE ADVANCE LOANS, THE MAXIMUM AMOUNT AND (B) WITH RESPECT TO
MORTGAGE ASSTS THAT ARE FUTURE ADVANCE LOANS, THE MAXIMUM FUTURE ADVANCE AMOUNT.


(L)            PURSUANT TO SECTION 3.01(B) OF THE CUSTODIAL AGREEMENT, THE
CUSTODIAN SHALL DELIVER TO THE SELLER AND THE AGENT AN ASSET SCHEDULE AND
EXCEPTION REPORT WITH RESPECT TO THE DRY MORTGAGE ASSETS WHICH THE SELLER HAS
REQUESTED THE AGENT PURCHASE, ON BEHALF OF THE BUYERS, ON SUCH PURCHASE DATE,
AND NO LATER THAN 12:00 P.M., NEW YORK CITY TIME, ON EACH PURCHASE DATE, THE
CUSTODIAN SHALL DELIVER TO THE AGENT A DRY TRUST RECEIPT IN RESPECT OF ALL SUCH
DRY MORTGAGE ASSETS PURCHASED BY THE AGENT, ON BEHALF OF THE BUYERS, ON SUCH
PURCHASE DATE.  SUBJECT TO THE PROVISIONS OF THIS ARTICLE III, THE PURCHASE
PRICE FOR EACH ELIGIBLE ASSET WILL BE MADE AVAILABLE TO THE SELLER BY THE AGENT
TRANSFERRING THE AGGREGATE AMOUNT OF SUCH PURCHASE PRICE IN ACCORDANCE WITH THE
WIRING INSTRUCTIONS SET FORTH IN RESPECT OF THE SELLER ON SCHEDULE 2.


(M)          WITH RESPECT TO ANY TRANSACTION INVOLVING AN ELIGIBLE ASSET THAT IS
A FUTURE ADVANCE LOAN, THE SELLER SHALL INDICATE ON THE RELATED CONFIRMATION
THAT SUCH ELIGIBLE ASSET IS A FUTURE ADVANCE LOAN, AND SHALL PROVIDE THE
INFORMATION CONTAINED IN APPENDIX II TO THE CONFIRMATION REGARDING SUCH FUTURE
ADVANCE LOAN, AS WELL AS ANY FUTURE ADVANCE LOANS THAT ARE SUBJECT TO ANY
OUTSTANDING TRANSACTIONS.  ON THE PURCHASE DATE OF A FUTURE ADVANCE LOAN, (I)
THE AMOUNTS DESIGNATED AS THE REMAINING FUTURE ADVANCE AMOUNT ON APPENDIX II OF
THE RELATED CONFIRMATION SHALL BE ALLOCATED TO THE MAXIMUM FUTURE ADVANCE
AMOUNT  AND (II) THE AMOUNTS DESIGNATED AS THE INITIAL AMOUNT AND THE FUNDED
FUTURE ADVANCE AMOUNT SHALL BE ALLOCATED TO THE MAXIMUM AMOUNT.  UPON RECEIPT OF
EVIDENCE SATISFACTORY TO THE AGENT THAT THE FUTURE ADVANCE LOAN HAS BEEN FUNDED
IN WHOLE OR PART BY THE SELLER, SUCH FUNDED AMOUNTS SHALL

41


--------------------------------------------------------------------------------





AT THAT TIME BE ALLOCATED TO THE MAXIMUM AMOUNT AND ANY REMAINING AMOUNT OF THE
FUTURE ADVANCE LOAN SHALL CONTINUE TO BE ALLOCATED TO THE MAXIMUM FUTURE ADVANCE
AMOUNT.  FOR THE AVOIDANCE OF DOUBT, WITH RESPECT TO EACH FUTURE ADVANCE LOAN,
ANY AMOUNTS INITIALLY ALLOCATED AGAINST THE MAXIMUM FUTURE ADVANCE AMOUNT AND
SUBSEQUENTLY REALLOCATED TO THE MAXIMUM AMOUNT FOLLOWING THE FUNDING OF ALL OR A
PORTION OF THE FUTURE ADVANCES UNDER SUCH FUTURE ADVANCE LOAN, SUCH AMOUNTS WILL
AGAIN BE AVAILABLE UNDER THE MAXIMUM FUTURE ADVANCE AMOUNT, IN ACCORDANCE WITH
THIS CLAUSE (M), TO BE ALLOCATED AGAINST SUBSEQUENT FUTURE ADVANCE LOANS.


SECTION 3.04           REPURCHASES.


(A)           OPTIONAL REPURCHASES.  SUBJECT TO THE PAYMENT OF ANY LIBOR
BREAKAGE COSTS AND ANY OTHER FEE OR PAYMENT THEN DUE IN ACCORDANCE WITH TERMS
HEREOF, THE SELLER MAY REPURCHASE PURCHASED ASSETS, WITHOUT PENALTY OR PREMIUM
(OTHER THAN ANY FEES PAYABLE), IN WHOLE ON ANY DATE AND IN PART ON ANY DATE SO
LONG AS (I) NO MARGIN DEFICIT, DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND THEN BE CONTINUING AND (II) PROVIDED THAT THE AGGREGATE LETTER OF CREDIT
LIABILITY PLUS THE AGGREGATE REPURCHASE PRICE OF ALL PURCHASED ASSETS SUBJECT TO
TRANSACTIONS THEN OUTSTANDING, AFTER GIVING EFFECT TO ANY SUCH REPURCHASE, SHALL
NOT EXCEED THE AGGREGATE ASSET VALUE OF ALL REMAINING PURCHASED ASSETS SUBJECT
TO TRANSACTIONS THEN OUTSTANDING; PROVIDED, HOWEVER, THAT THE SELLER MAY DEPOSIT
IN A CASH COLLATERAL ACCOUNT OPENED WITH THE AGENT AN AMOUNT (IN U.S. DOLLARS)
EQUAL TO THE AMOUNT NECESSARY TO REDUCE THE LETTER OF CREDIT LIABILITY SUCH THAT
THE FOREGOING CLAUSE (II) IS SATISFIED.  IF THE SELLER INTENDS TO MAKE ANY SUCH
REPURCHASE, THE SELLER SHALL GIVE ONE (1) BUSINESS DAY’S PRIOR WRITTEN NOTICE
THEREOF TO THE AGENT, WHICH NOTICE SHALL SPECIFICALLY IDENTIFY ANY PURCHASED
ASSETS TO BE REPURCHASED IN WHOLE.  THE REPURCHASE PRICE SPECIFIED IN ANY SUCH
NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN, AND, UPON PAYMENT
THEREOF, SUCH AMOUNT SHALL BE APPLIED (I) WITH RESPECT TO PURCHASED ASSETS BEING
REPURCHASED IN WHOLE, SUBJECT TO SECTION 3.04(C), TO THE REPURCHASE PRICE OF THE
PURCHASED ASSETS IDENTIFIED BY THE SELLER AND (II) WITH RESPECT TO REPURCHASES
MADE IN PART, PRO RATA TO THE REPURCHASE PRICE OF ALL PURCHASED ASSETS.


(B)           MANDATORY REPURCHASES.

(I)       IN THE EVENT THAT THE TERMINATION DATE (AS SPECIFIED IN CLAUSE (I) OF
THE DEFINITION THEREOF, THE “ORIGINAL TERMINATION DATE”) IS EXTENDED IN
ACCORDANCE WITH SECTION 3.05(A), IN ADDITION TO ANY OTHER AMOUNTS DUE AND
PAYABLE AT ANY TIME PURSUANT TO THIS AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT,
THE SELLERS SHALL MAKE EQUAL QUARTERLY PAYMENTS, BEGINNING ON THE DATE OCCURRING
THREE (3) CALENDAR MONTHS AFTER THE ORIGINAL TERMINATION DATE (OR IF SUCH DATE
IS NOT A BUSINESS DAY, ON THE IMMEDIATELY PRECEDING BUSINESS DAY), IN A TOTAL
AMOUNT EQUAL TO THE AGGREGATE REPURCHASE PRICE OUTSTANDING AS OF THE ORIGINAL
TERMINATION DATE, UNLESS THE AGGREGATE REPURCHASE PRICE IS PAID IN FULL PRIOR TO
SUCH QUARTERLY PAYMENTS BEING DUE.

(II)      IN THE EVENT THAT THE WEIGHTED AVERAGE PURCHASE RATE OF ALL MORTGAGE
ASSETS EXCEEDS 85.0%, THE SELLERS SHALL REPURCHASE SUCH MORTGAGE ASSETS AS THE
AGENT SHALL HAVE DETERMINED ARE NECESSARY SO THAT THE WEIGHTED AVERAGE PURCHASE
RATE OF ALL MORTGAGE ASSETS DOES NOT EXCEED 85.0%; PROVIDED, HOWEVER, THAT, SO
LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED, IF THE SELLER SPECIFICALLY
NOTIFIES THE AGENT IN WRITING

42


--------------------------------------------------------------------------------




PRIOR TO THE AGENT PURCHASING A PARTICULAR MORTGAGE ASSET THAT PURCHASING SUCH
MORTGAGE ASSET WILL CAUSE THE WEIGHTED AVERAGE PURCHASE RATE TO EXCEED 85.0% AND
THE AGENT APPROVES AND PURCHASES SUCH MORTGAGE ASSET, SELLERS SHALL NOT BE
REQUIRED TO REPURCHASE ANY MORTGAGE ASSETS BASED SOLELY ON THE INCREASED
WEIGHTED AVERAGE PURCHASE RATE CAUSED BY THE PURCHASE OF SUCH MORTGAGE ASSET. 
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SUBSECTION SHALL IN ANY WAY
IMPAIR THE AGENT’S ABILITY TO ISSUE A MARGIN DEFICIT NOTICE AND REQUIRE
SATISFACTION OF ANY MARGIN DEFICIT IN THE MANNER AND WITHIN THE TIME FRAMES AS
PROVIDED IN THIS AGREEMENT.

(III)     IN THE EVENT THAT THE WEIGHTED AVERAGE LTV OF ALL MORTGAGE ASSETS
EXCEEDS 80.0%, THE SELLERS SHALL PAY A PORTION OF THE REPURCHASE PRICE OF
PURCHASED ASSETS SELECTED BY THE SELLERS UNTIL THE WEIGHTED AVERAGE LTV OF ALL
MORTGAGE ASSETS DOES NOT EXCEED 80.0%.


SECTION 3.05           TERMINATION DATES; MAXIMUM AMOUNT.


(A)           EXTENSION OF TERMINATION DATES.  UPON WRITTEN REQUEST OF ALL OF
THE SELLERS DELIVERED TO THE AGENT AT LEAST NINETY (90) DAYS, BUT IN NO EVENT
EARLIER THAN 120 DAYS, PRIOR TO ANY TERMINATION DATE, AND SO LONG AS NO EVENT
WHICH HAS A MATERIAL ADVERSE EFFECT AND NO MARGIN DEFICIT, DEFAULT OR EVENT OF
DEFAULT, OR ANY DEFAULT UNDER ANY OTHER REPURCHASE DOCUMENT, SHALL HAVE OCCURRED
AND BE CONTINUING ON SUCH TERMINATION DATE, AND SO LONG AS ALL REPRESENTATIONS
AND WARRANTIES ARE TRUE, CORRECT, COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS
ON SUCH TERMINATION DATE, THE AGENT MAY IN ITS SOLE DISCRETION AGREE TO EXTEND
SUCH TERMINATION DATE FOR A PERIOD OF UP TO 1 YEAR BY GIVING WRITTEN NOTICE TO
THE SELLERS OF SUCH EXTENSION AND OF THE NEW TERMINATION DATE (THE “EXTENDED
TERMINATION DATE”) DETERMINED BY THE AGENT; PROVIDED, THAT (I) ANY FAILURE BY
THE AGENT TO DELIVER ANY SUCH NOTICE OF EXTENSION TO THE SELLERS SHALL BE DEEMED
TO BE THE AGENT’S DETERMINATION NOT TO EXTEND SUCH TERMINATION DATE, (II) IN NO
EVENT SHALL THE TERMINATION DATE BE EXTENDED UNLESS THE PARENT SHALL BE LISTED
ON A NATIONAL SECURITIES EXCHANGE AND (III) THE TERMINATION DATE SHALL NOT BE
EXTENDED UNLESS THE AGENT SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
EXTENSION FEE (AS DEFINED IN THE FEE AND PRICING LETTER).


(B)           CONVERSION OF MAXIMUM FUTURE ADVANCE AMOUNT TO MAXIMUM AMOUNT. 
UPON WRITTEN REQUEST BY THE SELLERS, PROVIDED THAT (I) NO EVENT OF DEFAULT HAS
OCCURRED OR IS OCCURRING, (II) ALL FUTURE ADVANCE LOANS SUBJECT TO TRANSACTIONS
HAVE BEEN REPURCHASED BY THE SELLERS OR FUNDED UNDER THE TERMS OF THE RELATED
LOAN DOCUMENTS AND (III) CONSENT IS GIVEN BY THE AGENT AND THE BUYERS IN THEIR
SOLE AND ABSOLUTE DISCRETION, ALL (OR A PORTION OF) THE MAXIMUM FUTURE ADVANCE
AMOUNT MAY BE CONVERTED AND ADDED TO THE MAXIMUM AMOUNT, SUCH THAT THE MAXIMUM
AMOUNT AFTER SUCH CONVERSION SHALL BE EQUAL TO THE ORIGINAL MAXIMUM AMOUNT PLUS
THE MAXIMUM FUTURE ADVANCE AMOUNT AND THE MAXIMUM FUTURE ADVANCE AMOUNT AFTER
SUCH CONVERSION SHALL BE EQUAL TO ZERO (OR SUCH LESSER AMOUNT).


(C)           REDUCTION OF MAXIMUM AMOUNT; ACCELERATION OF TERMINATION DATE. 
THE MAXIMUM AMOUNT MAY BE REDUCED FROM TIME TO TIME AT THE ELECTION OF ALL OF
THE SELLERS UPON THIRTY (30) DAYS ADVANCE WRITTEN NOTICE TO THE AGENT; PROVIDED,
THAT (I) ANY SUCH REDUCTION SHALL BE IN A MINIMUM AMOUNT OF $10,000,000 AND A
WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF, (II) NO DEFAULT OF EVENT OF
DEFAULT SHALL EXIST IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH REDUCTION, AND
(III) NO MARGIN DEFICIT SHALL EXIST IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH

43


--------------------------------------------------------------------------------



REDUCTION (AND TO ANY PAYMENTS MADE CONTEMPORANEOUSLY THEREWITH).  IN THE EVENT
THAT THE MAXIMUM AMOUNT IS, OR IS AT ANY TIME REQUESTED BY THE SELLERS TO BE,
LESS THAN $100,000,000, THE MAXIMUM AMOUNT MAY BE REDUCED TO $0 AT THE ELECTION
OF THE AGENT UPON FIVE (5) DAYS ADVANCE WRITTEN NOTICE TO THE SELLERS, WHEREUPON
THE TERMINATION DATE SHALL BE DEEMED TO HAVE OCCURRED AND ALL AMOUNTS
OUTSTANDING UNDER THE THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS SHALL BE
THEN DUE AND PAYABLE.


(D)           NO OBLIGATION TO EXTEND TERMINATION DATE.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS SECTION 3.05 OR OTHERWISE HEREIN, NEITHER THE AGENT NOR
ANY BUYER (OR ANY OF THEIR RESPECTIVE AFFILIATES) SHALL BE UNDER ANY OBLIGATION
TO EXTEND THE TERMINATION DATE.


SECTION 3.06           PAYMENT OF PRICE DIFFERENTIAL.


(A)           NOTWITHSTANDING THAT THE SELLERS, THE AGENT AND THE BUYERS INTEND
THAT THE TRANSACTIONS HEREUNDER BE SALES TO THE BUYERS OF THE PURCHASED ASSETS,
THE SELLERS SHALL PAY TO THE AGENT, FOR THE ACCOUNT OF THE BUYERS, AN AMOUNT
EQUAL TO THE ACCRUED PRICE DIFFERENTIAL OF EACH TRANSACTION THROUGH BUT NOT
INCLUDING THE PAYMENT CALCULATION DATE (EACH SUCH PAYMENT, A “PERIODIC ADVANCE
REPURCHASE PAYMENT”) ON EACH PAYMENT DATE LESS ANY PORTION THEREOF PREVIOUSLY
PAID, IF ANY.  THE AGENT SHALL DELIVER TO THE SELLERS, VIA ELECTRONIC
TRANSMISSION, NOTICE OF THE REQUIRED PERIODIC ADVANCE REPURCHASE PAYMENT, AND A
DETAILED CALCULATION THEREOF, ON OR PRIOR TO THE FIFTH (5TH) BUSINESS DAY
PRECEDING EACH PAYMENT DATE.  IF THE SELLERS FAIL TO MAKE ALL OR PART OF THE
PERIODIC ADVANCE REPURCHASE PAYMENT BY 5:00 P.M., NEW YORK CITY TIME, ON THE
PAYMENT DATE, THE SELLERS SHALL BE OBLIGATED TO PAY TO THE AGENT FOR THE ACCOUNT
OF THE BUYERS (IN ADDITION TO, AND TOGETHER WITH, THE PERIODIC ADVANCE
REPURCHASE PAYMENT) INTEREST ON THE UNPAID AMOUNT OF THE PERIODIC ADVANCE
REPURCHASE PAYMENT AT A RATE PER ANNUM EQUAL TO THE POST-DEFAULT RATE (THE “LATE
PAYMENT FEE”) UNTIL THE OVERDUE PERIODIC ADVANCE REPURCHASE PAYMENT IS RECEIVED
IN FULL BY THE AGENT FOR THE ACCOUNT OF THE BUYERS.


(B)           IF ANY SELLER REPURCHASES PURCHASED ASSETS ON A DAY OTHER THAN THE
LAST DAY OF THE EURODOLLAR PERIOD APPLICABLE TO THE RELATED TRANSACTION, ALL OF
THE SELLERS SHALL JOINTLY AND SEVERALLY INDEMNIFY THE AGENT AND EACH BUYER AND
HOLD THE AGENT AND EACH BUYER HARMLESS FROM ANY ACTUAL LIABILITIES, LOSSES,
COSTS AND/OR EXPENSES WHICH THE AGENT OR ANY BUYER SUSTAINS OR INCURS ARISING
FROM THE REEMPLOYMENT OF FUNDS OBTAINED BY BUYER HEREUNDER OR FROM FEES PAYABLE
TO TERMINATE THE DEPOSITS FROM WHICH SUCH FUNDS WERE OBTAINED (“BREAKAGE
COSTS”), IN EACH CASE FOR THE REMAINDER OF THE APPLICABLE EURODOLLAR PERIOD. 
THE AGENT SHALL DELIVER TO THE SELLERS A STATEMENT SETTING FORTH THE AMOUNT AND
BASIS OF DETERMINATION OF ANY BREAKAGE COSTS IN REASONABLE DETAIL, IT BEING
AGREED THAT SUCH STATEMENT AND THE METHOD OF ITS CALCULATION SHALL BE CONCLUSIVE
AND BINDING UPON THE SELLERS ABSENT MANIFEST ERROR.  THIS SECTION 3.06(B) SHALL
SURVIVE TERMINATION OF THIS AGREEMENT AND REPURCHASE OF ALL PURCHASED ASSETS
SUBJECT TO TRANSACTIONS HEREUNDER.


SECTION 3.07           LETTERS OF CREDIT.


(A)           SUBJECT TO THE TERMS AND CONDITIONS HEREOF, ON ANY BUSINESS DAY,
THE BUYERS MAY, IN ITS SOLE AND ABSOLUTE DISCRETION, SUBJECT TO THE NEXT
SUCCEEDING SENTENCE, ISSUE LETTERS OF CREDIT IN ALL MATERIAL RESPECTS IN THE
FORM ATTACHED AS EXHIBIT S OR SUCH OTHER FORM AS MAY BE APPROVED BY THE BUYERS,
DULY COMPLETED AND IN SUCH AGGREGATE FACE AMOUNT NOT TO

44


--------------------------------------------------------------------------------





EXCEED $30,000,000, TAKING INTO ACCOUNT ALL OUTSTANDING LETTERS OF CREDIT ISSUED
HEREUNDER, AS THE SELLERS MAY REQUEST (BUT IN ANY EVENT IN A MINIMUM FACE AMOUNT
OF NOT LESS THAN $5,000,000) AND WHICH SHALL EXPIRE NO LATER THAN THE EARLIER TO
OCCUR OF (I) THE DATE WHICH IS ONE (1) YEAR FOLLOWING THE ISSUANCE THEREOF, AND
(II) THE DATE OCCURRING THIRTY (30) DAYS PRIOR TO THE TERMINATION DATE, UNLESS,
IN EITHER CASE, THE SELLERS SHALL HAVE DEPOSITED IN A CASH COLLATERAL ACCOUNT
OPENED WITH THE AGENT AN AMOUNT (IN U.S. DOLLARS) EQUAL TO THE AGGREGATE THEN
UNDRAWN AND UNEXPIRED AMOUNT OF SUCH LETTERS OF CREDIT EXPIRING SUBSEQUENT TO
THE DATE WHICH IS THE EARLIER OF (I) AND (II) ABOVE, PROVIDED THAT AFTER GIVING
EFFECT TO THE ISSUANCE OF ANY SUCH LETTER OF CREDIT, THE AGGREGATE LETTER OF
CREDIT LIABILITY PLUS THE AGGREGATE REPURCHASE PRICE OF ALL PURCHASED ASSETS
SUBJECT TO TRANSACTIONS THEN OUTSTANDING AS OF SUCH DATE SHALL NOT EXCEED THE
AGGREGATE ASSET VALUE OF ALL PURCHASED ASSETS SUBJECT TO TRANSACTIONS THEN
OUTSTANDING.  IMMEDIATELY FOLLOWING AN EVENT OF DEFAULT, THE SELLER SHALL
DEPOSIT IN A CASH COLLATERAL ACCOUNT OPENED WITH THE AGENT AN AMOUNT (IN U.S.
DOLLARS) EQUAL TO THE AMOUNT OF ANY OUTSTANDING LETTERS OF CREDIT. 
NOTWITHSTANDING THE FOREGOING, THE BUYERS SHALL NOT ISSUE ANY LETTER OF CREDIT:

(I)       IF THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE A GENERALLY
APPLICABLE POLICY OF ANY BUYER;

(II)      IN CONNECTION WITH TRANSACTIONS INVOLVING ARMAMENTS, MUNITIONS OR
HOSTILE TAKEOVERS;

(III)     IF THE ISSUANCE OF SUCH LETTER OF CREDIT SHALL NOT BE PERMITTED UNDER
APPLICABLE LAW;

(IV)    IF THE LETTER OF CREDIT FEE HAS NOT BEEN REMITTED TO THE AGENT;

(V)     IF AN EVENT OF DEFAULT HAS OCCURRED OR IS OCCURRING AND THE SELLERS HAVE
NOT DEPOSITED IN A CASH COLLATERAL ACCOUNT OPENED WITH THE AGENT AN AMOUNT (IN
U.S. DOLLARS) EQUAL TO THE FACE AMOUNT OF THE REQUESTED LETTER OF CREDIT;

(VI)    IF THERE ARE THREE (3) LETTERS OF CREDIT OUTSTANDING UNDER THE
AGREEMENT; OR

(VII)   IF THERE ARE LESS THAN THREE (3) MORTGAGE ASSETS HELD BY THE BUYER UNDER
THIS AGREEMENT,

but shall instead in these instances use its reasonable efforts to request
another lender to issue such Letter of Credit, it being understood and agreed
that no other lender shall be under any obligation to issue such Letter of
Credit pursuant to this Section 3.07(a).


(B)           EACH APPLICATION FOR LETTERS OF CREDIT (“REQUEST FOR LETTER OF
CREDIT”) SHALL BE SUBMITTED TO THE AGENT IN THE FORM ATTACHED HERETO AS
EXHIBIT T (WITH BLANKS APPROPRIATELY COMPLETED IN CONFORMITY HEREWITH)
ACCOMPANIED BY A LETTER OF CREDIT BORROWING BASE CERTIFICATE, A COMPLIANCE
CERTIFICATE AND SUCH OTHER INFORMATION AS THE AGENT, IN ITS REASONABLE
DISCRETION, MAY REASONABLY REQUIRE, ON OR BEFORE 12:00 NOON (NEW YORK TIME) AT
LEAST THREE (3) BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ISSUANCE.  UPON
EACH SUCH APPLICATION, THE SELLERS SHALL BE DEEMED TO HAVE AUTOMATICALLY MADE TO
THE AGENT AND EACH BUYER THE FOLLOWING REPRESENTATIONS AND WARRANTIES:

45


--------------------------------------------------------------------------------




(I)       AS OF THE DATE OF ISSUANCE OF TIME LETTER OF CREDIT REQUESTED, EACH
REPRESENTATION AND WARRANTY SET FORTH IN SECTION 8.01 IS TRUE AND CORRECT, BOTH
IMMEDIATELY BEFORE AND AFTER THE ISSUANCE OF THE REQUESTED LETTER OF CREDIT, AS
THOUGH SUCH REPRESENTATIONS AND WARRANTIES WERE MADE ON AND AS OF SUCH DATE,
EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES RELATE TO AN EARLIER
DATE, IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES REMAIN TRUE AND CORRECT
AS OF SUCH EARLIER DATE, AND THERE EXISTS NO EVENT OF DEFAULT; AND

(II)      FOLLOWING THE ISSUANCE OF THE REQUESTED LETTER OF CREDIT, THE
AGGREGATE LETTER OF CREDIT LIABILITY PLUS THE AGGREGATE REPURCHASE PRICE OF ALL
PURCHASED ASSETS SUBJECT TO TRANSACTIONS THEN OUTSTANDING AS OF SUCH DATE SHALL
NOT EXCEED THE AGGREGATE ASSET VALUE OF ALL PURCHASED ASSETS SUBJECT TO
TRANSACTIONS THEN OUTSTANDING.


(C)           WACHOVIA SHALL PARTICIPATE IN EACH LETTER OF CREDIT ISSUED AND
OUTSTANDING HEREUNDER AND, UPON THE CONSENT OF EACH BUYER, THE BUYERS (IN THIS
CAPACITY, TOGETHER WITH WACHOVIA, THE “LETTER OF CREDIT ISSUERS”) SHALL
PARTICIPATE RATABLY IN EACH SUCH LETTER OF CREDIT ISSUED AND OUTSTANDING TO THE
EXTENT OF ITS PRO RATA PORTION OF THE LETTER OF CREDIT LIABILITY WITH RESPECT TO
EACH SUCH LETTER OF CREDIT, AND SHALL SHARE IN ALL RIGHTS AND OBLIGATIONS
RESULTING THEREFROM, INCLUDING, WITHOUT LIMITATION (I) THE RIGHT TO RECEIVE FROM
THE AGENT THE LETTER OF CREDIT ISSUER’S PRO RATA PORTION OF ANY REIMBURSEMENT OF
THE AMOUNT OF EACH DRAFT DRAWN UNDER EACH LETTER OF CREDIT, (II) THE RIGHT TO
RECEIVE FROM THE AGENT THE LETTER OF CREDIT ISSUER’S ADDITIONAL COSTS PURSUANT
TO SECTION 3.07(F) HEREOF, AND (III) THE OBLIGATION TO PAY THE BENEFICIARY OF
ANY LETTER OF CREDIT THE LETTER OF CREDIT ISSUER’S PRO RATA PORTION OF THE
LETTER OF CREDIT LIABILITY OF SUCH LETTER OF CREDIT UPON PROPER PRESENTATION TO
THE AGENT BY PROMPTLY DELIVERING TO THE AGENT WHEN IT RECEIVES NOTICE OF ANY
PAYMENT BY THE AGENT TO ANY BENEFICIARY OF ANY LETTER OF CREDIT IN IMMEDIATELY
AVAILABLE FUNDS, THE LETTER OF CREDIT ISSUER’S PRO RATA PORTION THEREOF.


(D)           [RESERVED]


(E)           THE OBLIGATIONS OF EACH BUYER TO MAKE PAYMENTS TO THE AGENT WITH
RESPECT TO LETTERS OF CREDIT ISSUED BY IT SHALL BE IRREVOCABLE AND NOT SUBJECT
TO ANY QUALIFICATION OR EXCEPTION WHATSOEVER AND SHALL BE MADE IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT UNDER ALL CIRCUMSTANCES,
INCLUDING, WITHOUT LIMITATION, ANY OF THE FOLLOWING CIRCUMSTANCES:

(I)       ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OF THE
OTHER REPURCHASE DOCUMENTS;

(II)      THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT WHICH THE
SELLERS MAY HAVE AT ANY TIME AGAINST A BENEFICIARY NAMED IN A LETTER OF CREDIT,
ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH
TRANSFEREE MAY BE ACTING), THE AGENT, ANY BUYER OR ANY OTHER PERSON, WHETHER IN
CONNECTION WITH THIS AGREEMENT, ANY LETTER OF CREDIT, THE TRANSACTIONS
CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTIONS (INCLUDING ANY UNDERLYING
TRANSACTION BETWEEN THE SELLERS AND THE BENEFICIARY NAMED IN ANY SUCH LETTER OF
CREDIT);

46


--------------------------------------------------------------------------------




(III)     ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT PRESENTED UNDER ANY
LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN
ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

(IV)    THE SURRENDER OR IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE REPURCHASE DOCUMENTS; OR

(V)     THE OCCURRENCE OF ANY EVENT OF DEFAULT.


(F)            THE SELLERS SHALL PAY TO THE AGENT AMOUNTS SUFFICIENT TO
COMPENSATE THE AGENT AND THE BUYERS FOR ANY AND ALL COSTS RESULTING FROM ANY
CHANGE SINCE THE DATE OF THIS AGREEMENT IN ANY LAW OR REGULATION OR ANY
GUIDELINE OR REQUEST OR IN THE INTERPRETATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY CHARGED WITH THE ADMINISTRATION OF SUCH LAW, REGULATION OR GUIDELINE
WHICH DIRECTLY OR INDIRECTLY (I) IMPOSE OR MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST LETTERS OF CREDIT ISSUED
BY THE AGENT OR IMPOSED UPON ANY BUYER BY VIRTUE OF ITS PARTICIPATION
ARRANGEMENT PROVIDED IN SECTION 3.07(C) HEREOF, (II) INCREASE THE AMOUNT OF
CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED OR FUNDED BY THE AGENT OR ANY
BUYER AND APPLICABLE TO BANKS GENERALLY, (III) IMPOSE ON THE AGENT OR ANY BUYER,
SOME CONDITION REGARDING THIS AGREEMENT OR ANY REQUEST FOR LETTER OF CREDIT, OR
(IV) CHANGE THE BASIS OF TAXATION OF PAYMENTS TO ANY BUYER OF THE PRINCIPAL OR
INTEREST ON ANY AMOUNTS PAYABLE HEREUNDER (EXCEPT FOR CHANGES IN THE RATE OF TAX
ON, OR DETERMINED BY REFERENCE TO, THE NET INCOME OR PROFITS OF SUCH BUYER
IMPOSED BY THE JURISDICTION IN WHICH ITS PRINCIPAL OFFICE IS LOCATED), AND THE
RESULT OF ANY EVENT REFERRED TO IN CLAUSES (I), (II), (III) OR (IV) ABOVE SHALL
BE TO INCREASE THE COST TO THE AGENT OF ISSUING OR MAINTAINING THE LETTERS OF
CREDIT, OR TO INCREASE THE COST TO A BUYER OF MAINTAINING ITS PARTICIPATION
ARRANGEMENT AS PROVIDED IN SECTION 3.07(C) HEREOF, PAYABLE ON DEMAND.  A
CERTIFICATE AS TO SUCH INCREASED COSTS, WHICH STATES THE BASIS OF CALCULATION
THEREOF, SUBMITTED BY TIME THE AGENT OR AN AFFECTED BUYER TO THE SELLERS SHALL
BE CONCLUSIVE, ABSENT MANIFEST ERROR, AS TO TIME AMOUNT THEREOF.  SUCH INCREASE
IN COST SHALL, WITH RESPECT TO THE AGENT, BE BASED UPON A REASONABLE ALLOCATION
OF THE AGENT’S AGGREGATE COSTS RELATED TO THE LETTERS OF CREDIT AND, WITH
RESPECT TO EACH AFFECTED BUYER, BE BASED UPON THE ACTUAL COST INCURRED.


(G)           NEITHER THE BUYERS NOR THE AGENT SHALL HAVE ANY LIABILITY,
OBLIGATION, OR RESPONSIBILITY WHATSOEVER WITH RESPECT TO A SELLER’S USE OF THE
PROCEEDS OF THE LETTERS OF CREDIT.


ARTICLE IV


MARGIN MAINTENANCE


SECTION 4.01           MARGIN ADJUSTMENTS.  (A)  IF AT ANY TIME THE AGGREGATE
REPURCHASE PRICE FOR ALL PURCHASED ASSETS PLUS THE LETTER OF CREDIT LIABILITY
EXCEEDS THE AGGREGATE ASSET VALUE OF THE PURCHASED ASSETS, THEN THE AGENT MAY,
BY DELIVERY TO THE SELLERS OF A MARGIN DEFICIT NOTICE, REQUIRE THE SELLERS TO,
AT THE SELLERS’ OPTION, NO LATER THAN THE MARGIN CORRECTION DEADLINE, (I) SELL
TO THE BUYERS FOR NO ADDITIONAL CONSIDERATION (BY TRANSFER TO THE AGENT OR ITS
DESIGNEE, INCLUDING THE CUSTODIAN) ADDITIONAL ELIGIBLE ASSETS (“ADDITIONAL
PURCHASED ASSETS”), (II) REPURCHASE PURCHASED ASSETS AT THE REPURCHASE PRICE,
(III) MAKE A PAYMENT IN REDUCTION OF THE AGGREGATE REPURCHASE PRICE (TO BE
ALLOCATED TO THE REPURCHASE PRICE OF ONE OR MORE PURCHASED ASSETS, AS THE
SELLERS SHALL DIRECT TO THE AGENT IN WRITING), (IV) PERMANENTLY CANCEL ALL

47


--------------------------------------------------------------------------------





OR A PORTION OF THE OUTSTANDING LETTERS OF CREDIT, OR (V) CHOOSE ANY COMBINATION
OF THE FOREGOING, SO THAT, AFTER GIVING EFFECT TO SUCH TRANSFERS, REPURCHASES
AND PAYMENTS, THE AGGREGATE REPURCHASE PRICE FOR ALL PURCHASED ASSETS DOES NOT
EXCEED THE AGGREGATE ASSET VALUE THEREOF.


(B)           IF AT ANY TIME (I) THE AGGREGATE REPURCHASE PRICE OF ALL PURCHASED
ASSETS PLUS THE LETTER OF CREDIT LIABILITY EXCEEDS THE MAXIMUM AMOUNT THEN IN
EFFECT, (II) THE AGGREGATE REPURCHASE PRICE OF ALL FUTURE ADVANCE LOANS SUBJECT
TO TRANSACTIONS THEN OUTSTANDING EXCEEDS THE MAXIMUM FUTURE ADVANCE AMOUNT THEN
IN EFFECT OR (III) THE AGGREGATE REPURCHASE PRICE OF ALL PURCHASED ASSETS
SUBJECT TO SPECIAL PURPOSE TRANSACTIONS THEN OUTSTANDING EXCEEDS AN AMOUNT EQUAL
TO 15% OF THE MAXIMUM AMOUNT, THEN THE AGENT MAY, BY DELIVERY TO THE SELLERS OF
A MARGIN DEFICIT NOTICE, REQUIRE THE SELLERS TO, NO LATER THAN THE MARGIN
CORRECTION DEADLINE, (W) PERMANENTLY CANCEL ALL OR A PORTION OF THE OUTSTANDING
LETTERS OF CREDIT, (X) REPURCHASE PURCHASED ASSETS OR FUTURE ADVANCE LOANS, AS
APPLICABLE, AT THE REPURCHASE PRICE, (Y) MAKE A PAYMENT IN REDUCTION OF THE
REPURCHASE PRICE OR (Z) CHOOSE ANY COMBINATION OF THE FOREGOING, SO THAT, AFTER
GIVING EFFECT TO SUCH REPURCHASES AND PAYMENTS, THE AGGREGATE REPURCHASE PRICE
OF ALL MORTGAGE ASSETS SUBJECT TO TRANSACTIONS THEN OUTSTANDING DOES NOT EXCEED
THE MAXIMUM AMOUNT, THE AGGREGATE REPURCHASE PRICE OF ALL FUTURE ADVANCE LOANS
SUBJECT TO TRANSACTIONS THEN OUTSTANDING DOES NOT EXCEED THE MAXIMUM FUTURE
ADVANCE AMOUNT, OR THE AGGREGATE REPURCHASE PRICE OF ALL MORTGAGE ASSETS SUBJECT
TO SPECIAL PURPOSE TRANSACTIONS THEN OUTSTANDING DOES NOT EXCEED AN AMOUNT EQUAL
TO 15% OF THE MAXIMUM AMOUNT AS APPLICABLE.


(C)           EXCEPT AS CONTEMPLATED BY SECTION 4.02(A) OR (B) AS A REPURCHASE
PAYMENT OR AS OTHERWISE AGREED IN WRITING BY THE AGENT, ALL CASH TRANSFERRED TO
THE AGENT PURSUANT TO THIS SECTION 4.01 SHALL BE DEPOSITED IN THE ACCOUNT SET
FORTH IN SECTION 7.01 HEREOF AND SHALL BE DEEMED TO REDUCE THE AGGREGATE
REPURCHASE PRICE WITH RESPECT TO ALL OUTSTANDING TRANSACTIONS.


(D)           THE AGENT’S ELECTION, IN ITS SOLE AND ABSOLUTE DISCRETION, NOT TO
DELIVER A MARGIN DEFICIT NOTICE AT ANY TIME A SUCH A NOTICE IS PERMITTED TO BE
DELIVERED BY SECTION 4.01(A) OR 4.01(B) SHALL NOT IN ANY WAY LIMIT OR IMPAIR THE
AGENT’S RIGHT TO DELIVER A MARGIN DEFICIT NOTICE AT ANY OTHER TIME SUCH A NOTICE
IS PERMITTED TO BE DELIVERED BY SECTION 4.01(A) OR 4.01(B).


SECTION 4.02           MARGIN CORRECTION DEADLINE.  (A)  SUBJECT TO SECTION
4.02(B), ALL TRANSFERS, REPURCHASES AND PAYMENTS TO BE MADE BY THE SELLERS IN
SATISFACTION OF ANY MARGIN DEFICIT NOTICE DELIVERED PURSUANT TO SECTION 4.01(A)
OR 4.01(B) SHALL BE COMPLETED NO LATER THAN THE TIME THAT IS TWENTY-FOUR (24)
HOURS AFTER SUCH NOTICE IS FIRST RECEIVED BY ANY SELLER (OR IF SUCH TIME IS NOT
DURING A BUSINESS DAY, THEN NO LATER THAN THE SAME TIME ON THE NEXT BUSINESS
DAY).


(B)           NOTWITHSTANDING THE FOREGOING, THE DEADLINE FOR COMPLETION OF ANY
REPURCHASES OR PAYMENTS TO BE MADE IN SATISFACTION OF ANY MARGIN DEFICIT NOTICE
DELIVERED PURSUANT TO SECTION 4.01(A) IN RESPECT OF ANY MORTGAGE ASSET (OTHER
THAN RMBS) SHALL BE EXTENDED TO 12:00 P.M., NEW YORK CITY TIME, ON THE FIFTEENTH
(15TH) BUSINESS DAY FOLLOWING THE DATE ON WHICH THE APPLICABLE MARGIN DEFICIT
NOTICE WAS FIRST RECEIVED BY ANY SELLER; PROVIDED, THAT NO LATER THAN THE TIME
THAT IS TWENTY-FOUR (24) HOURS AFTER SUCH NOTICE IS FIRST RECEIVED BY ANY SELLER
(OR IF SUCH TIME IS NOT DURING A BUSINESS DAY, THEN NO LATER THAN THE SAME TIME
ON THE NEXT BUSINESS DAY), THE AGENT SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT
EQUAL TO THE MARGIN DEFICIT, WHICH AMOUNT SHALL BE HELD BY THE AGENT AS CASH
COLLATERAL AND NOT APPLIED TO THE REDUCTION OF THE AGGREGATE REPURCHASE PRICE SO
LONG AS ALL OF THE FOLLOWING CONDITIONS ARE SATISFIED: (I) NO DEFAULT

48


--------------------------------------------------------------------------------





OF EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (II) NO ELIGIBLE ASSET IN
RESPECT OF WHICH SUCH REPURCHASE OR PAYMENT IS TO BE MADE IS IN ANY MONETARY OR
NON-MONETARY DEFAULT OR IS OTHERWISE A DELINQUENT MORTGAGE ASSET, (III) THE
SELLERS ARE MAKING DILIGENT AND GOOD FAITH EFFORTS TO EFFECT THE NECESSARY
REPURCHASE OR PAYMENT, (IV) NO CASH FLOW SHALL BE DISTRIBUTED IN ANY MANNER BY
ANY SELLER EXCEPT TO THE AGENT OR INTO THE COLLECTION ACCOUNT (AND THE PARENT,
INCLUDING ITS AFFILIATES, SHALL NOT BE ENTITLED TO, AND SHALL NOT RECEIVE, FROM
ANY SELLER ANY FEES, COMPENSATION OR OTHER PAYMENTS OF ANY KIND UNTIL ALL
REPURCHASES AND PAYMENTS NECESSARY TO BE MADE IN SATISFACTION OF THE MARGIN
DEFICIT NOTICE SHALL HAVE BEEN COMPLETED), AND (V) THE SELLERS PROVIDE TO THE
AGENT, ON A PERIODIC BASIS, A SUMMARY OF ALL EFFORTS TO BE MADE BY THE SELLERS
TO EFFECT THE NECESSARY REPURCHASE OR PAYMENT.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, IN THE EVENT ANY SELLER FAILS TO CORRECT A MARGIN DEFICIT
WITHIN TWENTY-FOUR (24) HOURS FOLLOWING RECEIPT BY A SELLER OF A MARGIN DEFICIT
NOTICE, THE PROVISIONS OF THIS SECTION 4.02(B) SHALL NOT PROHIBIT, PREVENT OR
RESTRICT, IN ANY MANNER, THE AGENT FROM SELLING THE PURCHASED ASSET WHICH IS
SUBJECT TO THE MARGIN DEFICIT AND RETAINING THE PROCEEDS OF SUCH SALE, TO THE
EXTENT THE RELATED SALE PRICE IS AT LEAST EQUAL TO THE REPURCHASE PRICE OF SUCH
PURCHASED ASSET.  IF THE AGENT SELLS SUCH PURCHASED ASSET FOR AN AMOUNT AT LEAST
EQUAL TO THE REPURCHASE PRICE PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE,
THE MARGIN DEFICIT WITH RESPECT TO SUCH PURCHASED ASSET WILL NOT, IN AND OF
ITSELF, BE DEEMED TO BE AN EVENT OF DEFAULT.  THE AGENT SHALL REPORT THE STATUS
OF THE SALE OF ANY PURCHASED ASSETS WHICH ARE SUBJECT TO A MARGIN DEFICIT TO
SELLERS EVERY OTHER BUSINESS DAY DURING THE FIFTEEN-DAY PERIOD FOLLOWING THE
DELIVERY OF A MARGIN DEFICIT NOTICE BY THE AGENT TO SELLERS WITH RESPECT TO SUCH
PURCHASED ASSETS.


ARTICLE V


INCOME PAYMENTS; REQUIREMENTS OF LAW


SECTION 5.01           INCOME PAYMENTS.  SUBJECT TO THE CONDITIONS SET FORTH
BELOW, THE SELLERS SHALL BE ENTITLED TO RECEIVE AN AMOUNT EQUAL TO ALL INCOME
PAID OR DISTRIBUTED ON OR IN RESPECT OF THE PURCHASED ASSETS THAT IS NOT
OTHERWISE RECEIVED BY ANY SELLER, TO THE FULL EXTENT IT WOULD BE SO ENTITLED IF
THE MORTGAGE ASSETS HAD NOT BEEN SOLD TO THE BUYERS.  NOTWITHSTANDING THE
FOREGOING, EACH SELLER HEREBY AGREES (I) TO INSTRUCT EACH APPLICABLE TRUSTEE,
SERVICER OR OTHER PARTY ACTING AS PAYING AGENT WITH RESPECT TO THE RELATED
ELIGIBLE ASSET, TO TRANSFER ALL INCOME WITH RESPECT THERETO DIRECTLY TO THE
AGENT FOR DEPOSIT INTO THE COLLECTION ACCOUNT WITHIN TWO (2) BUSINESS DAYS AFTER
RECEIPT THEREOF AND (II) TO ITSELF MAKE, AND TO INSTRUCT EACH COUNTERPARTY TO
ANY INTEREST RATE PROTECTION AGREEMENT TO DELIVER, ANY PAYMENTS FROM TIME TO
TIME DUE AND PAYABLE UNDER SUCH INTEREST RATE PROTECTION AGREEMENT DIRECTLY TO
THE AGENT FOR DEPOSIT INTO THE COLLECTION ACCOUNT.  ON EACH PAYMENT DATE, ANY
AMOUNTS ON DEPOSIT IN THE COLLECTION ACCOUNT IN RESPECT OF A PURCHASED ASSET
SHALL BE APPLIED AS FOLLOWS:

 first, to the payment of all fees, expenses, and other obligations then due to
the Agent and/or the Buyers (or their Affiliates) pursuant to this Agreement,
other than the Pricing Differential and Repurchase Price on the Purchased
Assets;

second, pro rata, to the payment of accrued and unpaid Pricing Differential on
such Purchased Asset and any amounts (other than breakage costs) then due and
payable to an Affiliated Hedge Counterparty under any Interest Rate Protection
Agreement related to such Purchased Asset;

49


--------------------------------------------------------------------------------




third, pro rata, to the payment of the Repurchase Price for such Purchased Asset
then subject to a request to repurchase in accordance with the terms of
Section 3.04 and, solely with respect to any Interest Rate Protection Agreement
with an Affiliated Hedge Counterparty related to such Purchased Asset, to any
accrued and unpaid breakage costs under such Interest Rate Protection Agreement
related to such Purchased Asset and, with respect to any Letter of Credit, to
make any payment on any amounts due and owing pursuant to any such Letter of
Credit; and

fourth, to the Operating Account, for such purposes as the Seller shall
determine in its sole discretion; provided, that (i) if any Market Disruption
Event shall have occurred and be continuing at any time during the period from
the date hereof to the earlier of August 31, 2005 and the CDO Closing Date,
amounts on deposit in the Collection Account shall be transferred to the
Operating Account solely to the extent necessary to preserve the status of the
Parent as a REIT (such amounts to be supported by documentation delivered to the
Agent prior to any such transfer, which documentation shall be reasonably
satisfactory to the Agent in form and substance) and any additional amounts
shall remain in the Collection Account and (ii) if any Margin Deficit, Default
or Event of Default shall have occurred and be continuing, or if any Market
Disruption Event shall have occurred and/or be continuing after the period
described in clause (i) of this proviso, no amounts on deposit in the Collection
Account shall be transferred to the Operating Account, all such amounts shall
remain in the Collection Account.

All investment income received with respect to the amount in the Collection
Account shall be held by the Agent for the account of Sellers, subject to the
Agent’s and each Buyer’s liens on such amounts created under the Repurchase
Documents, and shall be paid to the Operating Account in the priority stated
above, provided all amounts due and payable to the Agent and each Buyer (or
their Affiliates) under the terms of the Repurchase Documents have been timely
paid.


SECTION 5.02           REQUIREMENTS OF LAW.  (A)  IN THE EVENT THAT ANY BUYER
SHALL AT ANY TIME HAVE DETERMINED (WHICH DETERMINATION SHALL, ABSENT MANIFEST
ERROR, BE FINAL AND CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO) THAT ANY
REQUIREMENT OF LAW (OTHER THAN WITH RESPECT TO ANY AMENDMENT MADE TO SUCH
BUYER’S CERTIFICATE OF INCORPORATION AND BY-LAWS OR OTHER ORGANIZATIONAL OR
GOVERNING DOCUMENTS) OR ANY CHANGE IN THE INTERPRETATION OR APPLICATION THEREOF
OR COMPLIANCE BY SUCH BUYER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING
THE FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY MADE
SUBSEQUENT TO THE DATE HEREOF:

(I)       SHALL SUBJECT SUCH BUYER TO ANY TAX OF ANY KIND WHATSOEVER WITH
RESPECT TO THIS AGREEMENT OR ANY TRANSACTION (EXCLUDING NET INCOME TAXES) OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH BUYER IN RESPECT THEREOF;

(II)      SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS OR OTHER
LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, OR OTHER EXTENSIONS OF CREDIT
BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH BUYER WHICH IS NOT
OTHERWISE INCLUDED IN THE DETERMINATION OF THE EURODOLLAR RATE HEREUNDER;

50


--------------------------------------------------------------------------------




(III)     SHALL IMPOSE ON SUCH BUYER ANY OTHER CONDITION;

and the result of any of the foregoing is to increase the cost to such Buyer, by
an amount which such Buyer deems in good faith to be material, of entering,
continuing or maintaining any Transaction or to reduce any amount due or owing
hereunder in respect thereof by an amount which such Buyer determines in good
faith to be material, then, in any such case, the Sellers shall promptly pay
such Buyer such additional amount or amounts as calculated by such Buyer in good
faith as will compensate such Buyer for such increased cost or reduced amount
receivable.


(B)           IN THE EVENT THAT ANY BUYER SHALL AT ANY TIME HAVE DETERMINED
(WHICH DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND
BINDING UPON ALL PARTIES HERETO) THAT THE ADOPTION OF OR ANY CHANGE IN ANY
REQUIREMENT OF LAW (OTHER THAN WITH RESPECT TO ANY AMENDMENT MADE TO SUCH
BUYER’S CERTIFICATE OF INCORPORATION AND BY-LAWS OR OTHER ORGANIZATIONAL OR
GOVERNING DOCUMENTS) REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR
APPLICATION THEREOF OR COMPLIANCE BY SUCH BUYER OR ANY CORPORATION CONTROLLING
SUCH BUYER WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR
NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO
THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH
BUYER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH BUYER OR SUCH CORPORATION COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION
SUCH BUYER’S OR SUCH CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY
AN AMOUNT DEEMED BY SUCH BUYER IN GOOD FAITH TO BE MATERIAL, THEN FROM TIME TO
TIME, THE SELLERS SHALL PROMPTLY PAY TO SUCH BUYER SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH BUYER FOR SUCH REDUCTION.


(C)           ALL PAYMENTS MADE BY ANY SELLER TO ANY BUYER SHALL BE FREE AND
CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING FOR, ANY TAXES; PROVIDED,
HOWEVER, THAT IF ANY SELLER SHALL BE REQUIRED BY LAW TO DEDUCT OR WITHHOLD ANY
TAXES FROM ANY SUMS PAYABLE TO SUCH BUYER, THEN THE SELLER SHALL (A) MAKE SUCH
DEDUCTIONS OR WITHHOLDINGS AND PAY SUCH AMOUNTS TO THE RELEVANT AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW, (B) PAY TO SUCH BUYER THE SUM THAT WOULD HAVE
BEEN PAYABLE HAD SUCH DEDUCTION OR WITHHOLDING NOT BEEN MADE, AND (C) AT THE
TIME THE PRICE DIFFERENTIAL IS PAID, PAY TO SUCH BUYER ALL ADDITIONAL AMOUNTS AS
SPECIFIED BY SUCH BUYER TO PRESERVE THE AFTER-TAX YIELD SUCH BUYER WOULD HAVE
BEEN RECEIVED HAD SUCH TAX NOT BEEN IMPOSED; PROVIDED, HOWEVER, THAT THE SELLER
SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL AMOUNTS SOLELY AS A RESULT OF THE
SYNDICATION OF THIS AGREEMENT TO AN ENTITY THAT WOULD BE TREATED AS BEING
ENGAGED IN A TRADE OR BUSINESS IN THE UNITED STATES FOR FEDERAL INCOME TAX
PURPOSES, OR IS OTHERWISE EXEMPT FROM ANY SUCH WITHHOLDING TAXES.


(D)           IF ANY BUYER BECOMES ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS
PURSUANT TO THIS SECTION 5.02, IT SHALL PROMPTLY NOTIFY EACH AFFECTED SELLER OF
THE EVENT BY REASON OF WHICH IT HAS BECOME SO ENTITLED.  A CERTIFICATE AS TO ANY
ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SECTION 5.02 SUBMITTED BY SUCH BUYER
TO AN AFFECTED SELLER SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.

51


--------------------------------------------------------------------------------





ARTICLE VI


SECURITY INTEREST


SECTION 6.01           SECURITY INTEREST.  (A)  EACH OF THE FOLLOWING ITEMS OR
TYPES OF PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, NOW EXISTING OR
HEREAFTER CREATED AND WHEREVER LOCATED, IS HEREINAFTER REFERRED TO AS (THE
“PURCHASED ITEMS”): ALL MORTGAGE ASSETS, ALL RIGHTS UNDER EACH PURCHASE
AGREEMENT (BUT NOT THE OBLIGATIONS THEREUNDER), ALL MORTGAGE ASSET FILES,
INCLUDING WITHOUT LIMITATION ALL PROMISSORY NOTES INCLUDED THEREIN, ALL
SERVICING RECORDS RELATING TO THE MORTGAGE ASSETS, ALL SERVICING AGREEMENTS
RELATING TO THE MORTGAGE ASSETS AND ANY OTHER COLLATERAL PLEDGED OR OTHERWISE
RELATING TO SUCH MORTGAGE ASSETS, TOGETHER WITH ALL FILES, DOCUMENTS,
INSTRUMENTS, SURVEYS, CERTIFICATES, CORRESPONDENCE, APPRAISALS, COMPUTER
PROGRAMS, COMPUTER STORAGE MEDIA, ACCOUNTING RECORDS AND OTHER BOOKS AND RECORDS
RELATING THERETO, ALL MORTGAGE GUARANTIES AND INSURANCE (ISSUED BY GOVERNMENTAL
AGENCIES OR OTHERWISE) AND ANY MORTGAGE INSURANCE CERTIFICATE OR OTHER DOCUMENT
EVIDENCING SUCH MORTGAGE GUARANTIES OR INSURANCE RELATING TO ANY MORTGAGE ASSET,
ALL SERVICING FEES TO WHICH THE SELLER IS ENTITLED AND SERVICING AND OTHER
RIGHTS RELATING TO THE MORTGAGE ASSETS, ALL SERVICER ACCOUNTS ESTABLISHED
PURSUANT TO ANY SERVICING AGREEMENT AND ALL AMOUNTS ON DEPOSIT THEREIN, FROM
TIME TO TIME, ALL PURCHASE AGREEMENTS OR OTHER AGREEMENTS OR CONTRACTS RELATING
TO, CONSTITUTING, OR OTHERWISE GOVERNING, ANY OR ALL OF THE FOREGOING TO THE
EXTENT THEY RELATE TO THE PURCHASED ASSETS INCLUDING THE RIGHT TO RECEIVE
PRINCIPAL AND INTEREST PAYMENTS WITH RESPECT TO THE PURCHASED ASSETS AND THE
RIGHT TO ENFORCE SUCH PAYMENTS, THE CONTROLLED ACCOUNTS AND ALL MONIES AND
INVESTMENT PROPERTY FROM TIME TO TIME ON DEPOSIT IN, OR CREDITED TO, THE
CONTROLLED ACCOUNTS, ALL SECURITIES ACCOUNTS TO WHICH ANY PURCHASED ASSETS
CONSISTING OF “SECURITIES” OR “SECURITY ENTITLEMENTS” (AS DEFINED IN THE UCC)
HAVE BEEN CREDITED, ALL INTEREST RATE PROTECTION AGREEMENTS, IF ANY, ALL
“GENERAL INTANGIBLES”, “ACCOUNTS”, “CHATTEL PAPER”, “DEPOSIT ACCOUNTS”,
“INSTRUMENTS” AND “INVESTMENT PROPERTY” AS DEFINED IN THE UCC RELATING TO OR
CONSTITUTING ANY AND ALL OF THE FOREGOING, AND ANY AND ALL REPLACEMENTS,
SUBSTITUTIONS, DISTRIBUTIONS ON OR PROCEEDS OF ANY AND ALL OF THE FOREGOING.


(B)           THE SELLERS AND BUYERS INTEND THAT THE TRANSACTIONS HEREUNDER BE
SALES TO THE BUYERS OF THE PURCHASED ASSETS AND NOT LOANS FROM THE BUYERS TO THE
SELLER SECURED BY THE PURCHASED ASSETS.  HOWEVER, IN ORDER TO PRESERVE THE
AGENT’S AND EACH BUYER’S RIGHTS UNDER THIS AGREEMENT IN THE EVENT THAT A COURT
OR OTHER FORUM RECHARACTERIZES THE TRANSACTIONS HEREUNDER AS LOANS AND AS
SECURITY FOR THE PERFORMANCE BY EACH SELLER OF ALL OF THE SELLER’S OBLIGATIONS
TO THE AGENT AND EACH BUYER HEREUNDER AND THE TRANSACTIONS ENTERED INTO
HEREUNDER (“REPURCHASE OBLIGATIONS”) AND SELLER-RELATED OBLIGATIONS, EACH SELLER
HEREBY ASSIGNS, PLEDGES AND GRANTS A SECURITY INTEREST IN ALL OF ITS RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE PURCHASED ITEMS AND THE PURCHASED ASSETS
TO THE AGENT, FOR THE RATABLE BENEFIT OF THE BUYERS AND THE AFFILIATED HEDGE
COUNTERPARTIES, TO SECURE THE REPURCHASE OBLIGATIONS AND SELLER-RELATED
OBLIGATIONS, INCLUDING WITHOUT LIMITATION THE REPAYMENT OF ALL AMOUNTS OWING TO
THE AGENT AND EACH BUYER HEREUNDER AND, AS SECURITY FOR THE PERFORMANCE BY EACH
SELLER OF ALL OF THE SELLER’S OBLIGATIONS TO THE AFFILIATED HEDGE COUNTERPARTIES
UNDER THE INTEREST RATE PROTECTION AGREEMENTS AND THIS AGREEMENT, EACH SELLER
HEREBY ASSIGNS, PLEDGES AND GRANTS TO THE AGENT, AS AGENT FOR AND ON BEHALF OF
THE AFFILIATED HEDGE COUNTERPARTIES, A PARI PASSU SECURITY INTEREST, SUBJECT TO
THE PAYMENT PRIORITIES SET FORTH IN THIS AGREEMENT, IN ALL OF THE SELLER’S
RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE PURCHASED ITEMS AND THE PURCHASED
ASSETS.  EACH SELLER AGREES TO MARK ITS COMPUTER RECORDS AND FILES TO THE EXTENT
PRACTICABLE TO EVIDENCE THE INTERESTS GRANTED TO THE AGENT

52


--------------------------------------------------------------------------------





AND THE BUYERS HEREUNDER.  ALL PURCHASED ITEMS SHALL SECURE THE PAYMENT OF ALL
OBLIGATIONS OF EACH SELLER NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT AND
EACH INTEREST RATE PROTECTION AGREEMENT THAT IS WITH AN AFFILIATED HEDGE
COUNTERPARTY, INCLUDING, WITHOUT LIMITATION, EACH SELLER’S OBLIGATION TO
REPURCHASE PURCHASED ASSETS, OR IF SUCH OBLIGATION IS SO RECHARACTERIZED AS A
LOAN, TO REPAY SUCH LOAN, FOR THE REPURCHASE PRICE AND TO PAY ANY AND ALL OTHER
AMOUNTS OWING TO THE AGENT AND EACH BUYER HEREUNDER.  THE AGENT AGREES TO ACT AS
AGENT FOR AND ON BEHALF OF THE AFFILIATED HEDGE COUNTERPARTIES WITH RESPECT TO
THE SECURITY INTEREST GRANTED HEREBY TO SECURE THE SELLERS’ OBLIGATIONS TO THE
AFFILIATED HEDGE COUNTERPARTIES, INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO
THE PURCHASED ASSETS AND THE MORTGAGE ASSET FILES HELD BY THE CUSTODIAN PURSUANT
TO THE CUSTODIAL AGREEMENT.


(C)           PURSUANT TO THE CUSTODIAL AGREEMENT, THE CUSTODIAN SHALL HOLD THE
MORTGAGE ASSET FILES AS EXCLUSIVE BAILEE AND AGENT FOR THE AGENT PURSUANT TO THE
TERMS OF THE CUSTODIAL AGREEMENT AND SHALL DELIVER TO THE AGENT TRUST RECEIPTS
EACH TO THE EFFECT THAT THE CUSTODIAN HAS REVIEWED SUCH MORTGAGE ASSET FILES IN
THE MANNER AND TO THE EXTENT REQUIRED BY THE CUSTODIAL AGREEMENT AND IDENTIFYING
ANY DEFICIENCIES IN SUCH MORTGAGE ASSET FILES AS SO REVIEWED.


(D)           WITH RESPECT TO ANY PORTION OF THE PURCHASED ITEMS WHICH CONSIST
OF “SECURITIES” OR “SECURITY ENTITLEMENTS” (AS DEFINED IN THE UCC), (X) IN THE
CASE OF ANY SECURITY REPRESENTED BY A “SECURITY CERTIFICATE” (WITHIN THE MEANING
OF THE UCC), THE CUSTODIAN SHALL HOLD SUCH SECURITY CERTIFICATE, REGISTERED IN
THE NAME OF THE CUSTODIAN OR INDORSED TO THE CUSTODIAN IN BLANK (IN THE CASE OF
A SECURITY IN “REGISTERED FORM” (WITHIN THE MEANING OF THE UCC)) AND (Y) IN THE
CASE OF A SECURITY ENTITLEMENT, CAUSE THE RELEVANT “SECURITIES INTERMEDIARY” (AS
DEFINED IN THE UCC) TO INDICATE BY BOOK-ENTRY THE CREDIT THEREOF TO A
“SECURITIES ACCOUNT” (AS DEFINED IN THE UCC), AS TO WHICH THE CUSTODIAN IS THE
“ENTITLEMENT HOLDER” (AS DEFINED IN THE UCC).


(E)           IN ADDITION TO AND WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH SELLER HEREBY GRANTS TO THE AGENT FOR THE BENEFIT OF THE BUYERS
HEREUNDER A SECURITY INTEREST IN EACH INTEREST RATE PROTECTION AGREEMENT, IF
ANY, RELATING TO THE PURCHASED ASSETS TO SECURE THE REPURCHASE OBLIGATIONS AND
THE SELLER-RELATED OBLIGATIONS.


(F)            THE AGENT AGREES TO ACT AS AGENT FOR AND ON BEHALF OF THE
AFFILIATED HEDGE COUNTERPARTIES WITH RESPECT TO THE SECURITY INTEREST GRANTED
HEREBY TO SECURE THE OBLIGATIONS OWING TO THE AFFILIATED HEDGE COUNTERPARTIES
UNDER ANY INTEREST RATE PROTECTION AGREEMENTS, INCLUDING, WITHOUT LIMITATION,
WITH RESPECT TO THE PURCHASED ASSETS AND THE MORTGAGE ASSET FILES HELD BY THE
CUSTODIAN PURSUANT TO THE CUSTODIAL AGREEMENT.


(G)           THE GUARANTORS SHALL GRANT, PLEDGE AND ASSIGN OR CAUSE TO BE
GRANTED, PLEDGED AND ASSIGNED TO THE AGENT, FOR THE BENEFIT OF EACH OF THE
BUYERS, A PERFECTED SECURITY INTEREST AND LIEN IN AND TO ALL OF THE EQUITY
INTERESTS IN EACH SELLER AND SUCH OTHER ENTITIES REQUIRED BY THE BUYERS, ANY
SUCH GRANT, PLEDGE AND ASSIGNMENT TO BE IN THE FORM OF THE AGREEMENT ATTACHED
HERETO AS EXHIBIT M (A “PLEDGE AND SECURITY AGREEMENT”).


SECTION 6.02           RELEASE OF SECURITY INTEREST.  UPON SATISFACTION OF THE
REPURCHASE OBLIGATIONS AND THE SELLER-RELATED OBLIGATIONS, THE AGENT SHALL
RECONVEY THE PURCHASED ASSETS TO THE SELLER AND RELEASE ITS SECURITY INTEREST
THEREIN.

 

53


--------------------------------------------------------------------------------



ARTICLE VII


PAYMENT, TRANSFER AND CUSTODY


SECTION 7.01           PAYMENT, TRANSFER AND CUSTODY.  (A)  UNLESS OTHERWISE
MUTUALLY AGREED IN WRITING, ALL TRANSFERS OF FUNDS TO BE MADE BY EACH SELLER
HEREUNDER SHALL BE MADE IN DOLLARS, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT
DEDUCTION, SET-OFF OR COUNTERCLAIM, TO THE AGENT, IN ACCORDANCE WITH THE WIRING
INSTRUCTIONS SET FORTH ON SCHEDULE 2 HERETO, NOT LATER THAN 3:00 P.M., NEW YORK
CITY TIME, ON THE DATE ON WHICH SUCH PAYMENT SHALL BECOME DUE (AND EACH SUCH
PAYMENT MADE AFTER SUCH TIME SHALL BE DEEMED TO HAVE BEEN MADE ON THE NEXT
SUCCEEDING BUSINESS DAY).  EACH SELLER ACKNOWLEDGES THAT IT HAS NO RIGHTS OF
WITHDRAWAL FROM THE FOREGOING ACCOUNT.


(B)           ON THE PURCHASE DATE FOR EACH TRANSACTION, OWNERSHIP OF THE
PURCHASED ASSETS SHALL BE TRANSFERRED TO THE BUYERS OR THEIR DESIGNEE (INCLUDING
THE CUSTODIAN) AGAINST THE SIMULTANEOUS TRANSFER OF THE PURCHASE PRICE BY THE
AGENT ON BEHALF OF THE BUYERS TO THE SELLER, IN ACCORDANCE WITH THE WIRING
INSTRUCTIONS SET FORTH ON SCHEDULE 2 HERETO, NOT LATER THAN 6:00 P.M., NEW YORK
CITY TIME, SIMULTANEOUSLY WITH THE DELIVERY BY THE CUSTODIAN TO THE AGENT OF THE
TRUST RECEIPTS WITH RESPECT TO THE PURCHASED ASSETS RELATING TO EACH
TRANSACTION.  THE SELLER HEREBY SELLS, TRANSFERS, CONVEYS AND ASSIGNS TO THE
BUYERS OR THEIR DESIGNEE (INCLUDING THE CUSTODIAN), SUBJECT TO THE TERMS OF THIS
AGREEMENT, ALL THE RIGHT, TITLE AND INTEREST OF THE SELLER IN AND TO THE
PURCHASED ASSETS TOGETHER WITH ALL RIGHT, TITLE AND INTEREST IN AND TO THE
PROCEEDS OF ANY RELATED PURCHASED ITEMS.


(C)           IN CONNECTION WITH SUCH SALE, TRANSFER, CONVEYANCE AND ASSIGNMENT,
ON OR PRIOR TO EACH PURCHASE DATE, THE SELLERS SHALL DELIVER OR CAUSE TO BE
DELIVERED AND RELEASED TO THE AGENT OR ITS DESIGNEE (INCLUDING THE CUSTODIAN)
THE DOCUMENTS IDENTIFIED IN THE CUSTODIAL AGREEMENT.


(D)           ANY MORTGAGE ASSET FILES NOT DELIVERED TO THE AGENT OR ITS
DESIGNEE (INCLUDING THE CUSTODIAN) ARE AND SHALL BE HELD IN TRUST BY THE SELLER
OR ITS DESIGNEE FOR THE BENEFIT OF THE BUYERS AS THE OWNER THEREOF.  THE SELLER
OR ITS DESIGNEE SHALL MAINTAIN A COPY OF THE MORTGAGE ASSET FILE AND THE
ORIGINALS OF THE MORTGAGE ASSET FILE NOT DELIVERED TO THE AGENT OR ITS DESIGNEE
(INCLUDING THE CUSTODIAN).  THE POSSESSION OF THE MORTGAGE ASSET FILE BY THE
SELLER OR ITS DESIGNEE IS AT THE WILL OF THE AGENT FOR THE SOLE PURPOSE OF
SERVICING THE RELATED PURCHASED ASSET, AND SUCH RETENTION AND POSSESSION BY THE
SELLER OR ITS DESIGNEE IS IN A CUSTODIAL CAPACITY ONLY.  EACH MORTGAGE ASSET
FILE RETAINED OR HELD BY THE SELLER OR ITS DESIGNEE SHALL BE SEGREGATED ON THE
SELLER’S BOOKS AND RECORDS, TO THE EXTENT POSSIBLE, FROM THE OTHER ASSETS OF THE
SELLER OR ITS DESIGNEE AND THE BOOKS AND RECORDS OF THE SELLER OR ITS DESIGNEE
SHALL BE MARKED APPROPRIATELY TO REFLECT CLEARLY THE SALE OF THE RELATED
PURCHASED ASSET TO THE BUYERS.  THE SELLER OR ITS DESIGNEE SHALL RELEASE ITS
CUSTODY OF THE MORTGAGE ASSET FILE ONLY IN ACCORDANCE WITH WRITTEN INSTRUCTIONS
FROM THE AGENT, UNLESS SUCH RELEASE IS REQUIRED AS INCIDENTAL TO THE SERVICING
OF THE PURCHASED ASSETS OR IS IN CONNECTION WITH A REPURCHASE OF ANY PURCHASED
ASSET BY THE SELLER.

54


--------------------------------------------------------------------------------





ARTICLE VIII


SELLER REPRESENTATIONS AND WARRANTIES


SECTION 8.01           SELLER REPRESENTATIONS AND WARRANTIES.  EACH SELLER
REPRESENTS AND WARRANTS TO THE AGENT AND EACH BUYER THAT AS OF THE PURCHASE DATE
FOR THE PURCHASE OF ANY PURCHASED ASSETS BY THE BUYERS FROM THE SELLER AND AS OF
THE DATE OF THIS AGREEMENT AND ANY TRANSACTION HEREUNDER AND, EXCEPT WHERE ANY
SUCH REPRESENTATION OR WARRANTY IS EXPRESSLY STATED TO HAVE BEEN MADE AS OF A
SPECIFIC DATE, AT ALL TIMES WHILE THE REPURCHASE DOCUMENTS AND ANY TRANSACTION
HEREUNDER IS IN FULL FORCE AND EFFECT:


(A)           ACTING AS PRINCIPAL.  SELLER WILL ENGAGE IN SUCH TRANSACTIONS AS
PRINCIPAL (OR, IF AGREED IN WRITING IN ADVANCE OF ANY TRANSACTION BY THE OTHER
PARTY HERETO, AS AGENT FOR A DISCLOSED PRINCIPAL).


(B)           SOLVENCY.  NEITHER THE REPURCHASE DOCUMENTS NOR ANY TRANSACTION
THEREUNDER ARE ENTERED INTO IN CONTEMPLATION OF INSOLVENCY OR WITH INTENT TO
HINDER, DELAY OR DEFRAUD ANY OF SELLER’S CREDITORS.  THE TRANSFER OF THE
MORTGAGE ASSETS SUBJECT HERETO AND THE OBLIGATION TO REPURCHASE SUCH MORTGAGE
ASSETS IS NOT UNDERTAKEN WITH THE INTENT TO HINDER, DELAY OR DEFRAUD ANY OF
SELLER’S CREDITORS.  AS OF THE REPURCHASE DATE, SELLER IS NOT INSOLVENT WITHIN
THE MEANING OF 11 U.S.C. SECTION 101(32) OR ANY SUCCESSOR PROVISION THEREOF AND
THE TRANSFER AND SALE OF THE MORTGAGE ASSETS PURSUANT HERETO AND THE OBLIGATION
TO REPURCHASE SUCH MORTGAGE ASSET (I) WILL NOT CAUSE THE LIABILITIES OF SELLER
TO EXCEED THE ASSETS OF SELLER, (II) WILL NOT RESULT IN SELLER HAVING
UNREASONABLY SMALL CAPITAL, AND (III) WILL NOT RESULT IN DEBTS THAT WOULD BE
BEYOND SELLER’S ABILITY TO PAY AS THE SAME MATURE.  SELLER RECEIVED REASONABLY
EQUIVALENT VALUE IN EXCHANGE FOR THE TRANSFER AND SALE OF THE PURCHASED ASSETS
AND PURCHASED ITEMS SUBJECT HERETO.  NO PETITION IN BANKRUPTCY HAS BEEN FILED
AGAINST SELLER IN THE LAST TEN (10) YEARS, AND SELLER HAS NOT IN THE LAST TEN
(10) YEARS MADE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR TAKEN ADVANTAGE OF
ANY DEBTORS RELIEF LAWS.


(C)           NO BROKER.  (I) SELLER HAS NOT ENGAGED THE SERVICES OF, OR
OTHERWISE DEALT WITH, ANY BROKER, INVESTMENT BANKER, AGENT, OR OTHER PERSON,
EXCEPT FOR THE AGENT (OR AN AFFILIATE OF THE AGENT) IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT OR ANY TRANSACTION OR OTHER MATTER
RELATED THERETO AND (II)  NO BROKERAGE COMMISSION OR OTHER SIMILAR COMPENSATION
IS PAYABLE IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT OR
ANY TRANSACTION OR OTHER MATTER RELATED THERETO.


(D)           ABILITY TO PERFORM.  SELLER DOES NOT BELIEVE, NOR DOES IT HAVE ANY
REASON OR CAUSE TO BELIEVE, THAT IT CANNOT PERFORM EACH AND EVERY COVENANT
CONTAINED IN THE REPURCHASE DOCUMENTS APPLICABLE TO IT TO WHICH IT IS A PARTY.


(E)           NO MARGIN DEFICIT; NO DEFAULTS.  NO MARGIN DEFICIT EXISTS AND NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING HEREUNDER.

55


--------------------------------------------------------------------------------





(F)            LEGAL NAME, GOOD STANDING; ORGANIZATIONAL IDENTIFICATION NUMBER;
AUTHORITY, QUALIFICATION TO DO BUSINESS; COMPLIANCE WITH LAW.

(I)       GWF-I’S EXACT LEGAL NAME IS GRAMERCY WAREHOUSE FUNDING I LLC.  GWF-I
IS A LIMITED LIABILITY COMPANY, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.

(II)      GWF-I’S ORGANIZATIONAL IDENTIFICATION NUMBER IS 81-0653125.  SELLER
WILL PROMPTLY NOTIFY THE AGENT OF ANY CHANGE IN ITS ORGANIZATIONAL NUMBER.

(III)     GKK TRADING’S EXACT LEGAL NAME IS GKK TRADING WAREHOUSE I LLC.  GKK
TRADING IS A LIMITED LIABILITY COMPANY, DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.

(IV)    GKK TRADING’S ORGANIZATIONAL IDENTIFICATION NUMBER IS 51-0549728. 
SELLER WILL PROMPTLY NOTIFY THE AGENT OF ANY CHANGE IN ITS ORGANIZATIONAL
NUMBER.

(V)     GKK 450’S EXACT LEGAL NAME IS GKK 450 LEX LLC.  GKK 450 IS A LIMITED
LIABILITY COMPANY, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE STATE OF DELAWARE.

(VI)    GKK 450’S ORGANIZATIONAL IDENTIFICATION NUMBER IS 16-1767274.  SELLER
WILL PROMPTLY NOTIFY THE AGENT OF ANY CHANGE IN ITS ORGANIZATIONAL NUMBER.

(VII)   EACH OF THE SELLERS HAS THE REQUISITE CORPORATE, PARTNERSHIP OR LIMITED
LIABILITY COMPANY POWER AND AUTHORITY, AS THE CASE MAY BE, TO OWN ITS PROPERTY
AND ASSETS AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED AND PRESENTLY
PROPOSES TO ENGAGE.  EACH OF THE SELLERS IS QUALIFIED TO DO BUSINESS AND IS IN
GOOD STANDING IN ALL OTHER JURISDICTIONS IN WHICH THE NATURE OF THE BUSINESS
CONDUCTED BY IT MAKES SUCH QUALIFICATION NECESSARY, EXCEPT WHERE FAILURE SO TO
QUALIFY COULD NOT BE REASONABLY LIKELY (EITHER INDIVIDUALLY OR IN THE AGGREGATE)
TO HAVE A MATERIAL ADVERSE EFFECT.

(VIII)  EACH OF THE SELLERS IS IN COMPLIANCE WITH ALL REQUIREMENTS OF LAW EXCEPT
TO THE EXTENT THAT THE FAILURE TO COMPLY THEREWITH COULD NOT, IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(G)           ORGANIZATIONAL STRUCTURE; FINANCIAL CONDITION; NO MATERIAL ADVERSE
CHANGE.  A COPY OF SELLER’S CURRENT ORGANIZATIONAL CHART (DEPICTING AND
DELINEATING ALL OF SUCH GUARANTOR’S CONSOLIDATED AND NON-CONSOLIDATED
SUBSIDIARIES) IS ATTACHED AS EXHIBIT R HERETO.  SELLER HAS HERETOFORE FURNISHED
TO THE AGENT A COPY OF ITS MOST RECENT QUARTERLY BALANCE SHEET AND THE RELATED
STATEMENT OF INCOME AND CASH FLOWS, CERTIFIED BY A RESPONSIBLE OFFICER OF THE
PARENT TO BE TRUE AND CORRECT; SUCH FINANCIAL STATEMENTS ARE TRUE AND CORRECT,
FAIRLY PRESENT THE CONSOLIDATED FINANCIAL CONDITION OF SELLER AND ITS
SUBSIDIARIES AS OF SUCH DATE AND HAVE BEEN PREPARED IN ACCORDANCE WITH TAX BASED
ACCOUNTING PRINCIPLES.  SINCE THE DATE OF THE MOST RECENT FINANCIAL STATEMENTS
DELIVERED TO THE AGENT, NO CHANGE HAVING A MATERIAL ADVERSE EFFECT HAS OCCURRED.


(H)           NO LITIGATION.  AS OF THE DATE OF THIS AGREEMENT AND AS OF THE
PURCHASE DATE FOR THE PURCHASE OF ANY PURCHASED ASSETS HEREUNDER, THERE ARE NO
ACTIONS, SUITS, INVESTIGATIONS OR LEGAL, EQUITABLE, ARBITRATION OR
ADMINISTRATIVE PROCEEDINGS PENDING, OR TO THE KNOWLEDGE OF SELLER THREATENED,
AGAINST SELLER AS TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN

56


--------------------------------------------------------------------------------





ADVERSE DETERMINATION THAT WOULD HAVE A MATERIAL ADVERSE EFFECT.  TO THE EXTENT
THE REPRESENTATIONS AND WARRANTIES IN THIS SECTION 8.01 SHALL BE REMADE AS OF
ANY DATE SUBSEQUENT TO THE DATE HEREOF, SELLER SHALL BE DEEMED TO REPRESENT THAT
AS OF SUCH SUBSEQUENT DATE, THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS OR
LEGAL, EQUITABLE, ARBITRATION OR ADMINISTRATIVE PROCEEDINGS PENDING, OR TO THE
KNOWLEDGE OF SELLER, THREATENED, AGAINST SELLER WHICH HAVE NOT BEEN DISCLOSED TO
BUYER IN WRITING AND AS TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE
DETERMINATION THAT WOULD HAVE A MATERIAL ADVERSE EFFECT.


(I)            NO CONFLICTS OR CONSENTS.  NEITHER THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS BY SELLER, NOR THE
CONSUMMATION OF ANY OF THE TRANSACTIONS BY IT HEREIN OR THEREIN CONTEMPLATED,
NOR COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF OR WITH THE TERMS AND
PROVISIONS THEREOF, WILL CONTRAVENE OR CONFLICT WITH ANY PROVISION OF LAW,
STATUTE, OR REGULATION TO WHICH SELLER IS SUBJECT OR ANY MATERIAL JUDGMENT,
LICENSE, ORDER, OR PERMIT APPLICABLE TO SELLER OR CONTRAVENE OR CONFLICT WITH OR
RESULT IN THE CREATION OR IMPOSITION OF (OR THE OBLIGATION TO CREATE OR IMPOSE)
ANY LIEN UPON ANY OF THE PROPERTY OR ASSETS OF SELLER PURSUANT TO THE TERMS OF
ANY INDENTURE, MORTGAGE, DEED OF TRUST, OR OTHER AGREEMENT OR INSTRUMENT TO
WHICH SELLER IS A PARTY OR BY WHICH SELLER MAY BE BOUND, OR TO WHICH SELLER MAY
BE SUBJECT, OTHER THAN LIENS CREATED PURSUANT TO THE REPURCHASE DOCUMENTS.  NO
CONSENT, APPROVAL, AUTHORIZATION, OR ORDER OF ANY COURT OR GOVERNMENTAL
AUTHORITY OR THIRD PARTY IS REQUIRED IN CONNECTION WITH THE EXECUTION AND
DELIVERY BY SELLER OF THE REPURCHASE DOCUMENTS TO WHICH IT IS A PARTY OR TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY WHICH HAS NOT ALREADY
BEEN OBTAINED.


(J)            AUTHORIZATION, POWER AND ENFORCEABILITY.  SELLER HAS ALL
NECESSARY CORPORATE OR OTHER POWER, AUTHORITY AND LEGAL RIGHT TO EXECUTE,
DELIVER, AND PERFORM UNDER THIS AGREEMENT AND EACH OF THE OTHER REPURCHASE
DOCUMENTS EXECUTED BY IT; SELLER IS DULY AUTHORIZED TO EXECUTE, DELIVER, AND
PERFORM UNDER THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS TO WHICH IT IS A
PARTY AND IS AND WILL CONTINUE TO BE DULY AUTHORIZED TO PERFORM UNDER THIS
AGREEMENT AND SUCH OTHER REPURCHASE DOCUMENTS; AND EACH REPURCHASE DOCUMENT HAS
BEEN DULY EXECUTED AND DELIVERED BY SELLER, AS APPLICABLE, AND CONSTITUTES A
LEGAL, VALID AND BINDING OBLIGATION OF SELLER ENFORCEABLE AGAINST SELLER IN
ACCORDANCE WITH ITS TERMS.


(K)           GOVERNMENTAL APPROVALS.  NO ORDER, CONSENT, APPROVAL, LICENSE,
AUTHORIZATION OR VALIDATION OF, OR FILING, RECORDING OR REGISTRATION WITH, OR
EXEMPTION BY, ANY GOVERNMENTAL AUTHORITY IS REQUIRED TO AUTHORIZE, OR IS
REQUIRED IN CONNECTION WITH, (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF ANY
REPURCHASE DOCUMENT TO WHICH SELLER IS OR WILL BE A PARTY, (II) THE LEGALITY,
VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF ANY SUCH REPURCHASE DOCUMENT
AGAINST SELLER OR (III) THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT (OTHER THAN THE FILING OF CERTAIN FINANCING STATEMENTS IN RESPECT
OF CERTAIN SECURITY INTERESTS).


(L)            USE OF PROCEEDS; MARGIN REGULATIONS.  ALL PROCEEDS OF EACH
TRANSACTION SHALL BE USED BY SELLER FOR PURPOSES PERMITTED UNDER SELLER’S
GOVERNING DOCUMENTS, PROVIDED THAT NO PART OF THE PROCEEDS OF ANY TRANSACTION
WILL BE USED BY SELLER TO PURCHASE OR CARRY ANY MARGIN STOCK OR TO EXTEND CREDIT
TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK.  NEITHER
THE ENTERING INTO OF ANY TRANSACTION NOR THE USE OF ANY PROCEEDS THEREOF WILL

57


--------------------------------------------------------------------------------




violate, or be inconsistent with, any provision of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.


(M)          TAXES.  SELLER AND EACH SUBSIDIARY THEREOF HAS FILED ALL REQUIRED
FEDERAL INCOME TAX RETURNS AND ALL OTHER MATERIAL TAX RETURNS, DOMESTIC AND
FOREIGN, REQUIRED TO BE FILED BY IT AND HAS PAID ALL MATERIAL TAXES (INCLUDING
MORTGAGE RECORDING TAXES), ASSESSMENTS, FEES, AND OTHER GOVERNMENTAL CHARGES
PAYABLE BY IT, OR WITH RESPECT TO ANY OF THEIR PROPERTIES, WHICH HAVE BECOME
DUE, AND INCOME OR FRANCHISES HAVE BEEN PAID PRIOR TO THE TIME THAT SUCH TAXES
COULD GIVE RISE TO A LIEN THEREON OR ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND APPROPRIATE RESERVES THEREFOR HAVE BEEN ESTABLISHED
IN ACCORDANCE WITH GAAP.  SELLER AND EACH SUBSIDIARY THEREOF HAS PAID, OR HAS
PROVIDED ADEQUATE RESERVES (IN THE GOOD FAITH JUDGMENT OF THE MANAGEMENT OF
SELLER) FOR THE PAYMENT OF, ALL FEDERAL, STATE AND FOREIGN INCOME TAXES
APPLICABLE FOR ALL PRIOR FISCAL YEARS AND FOR THE CURRENT FISCAL YEAR TO DATE. 
THERE IS NO MATERIAL ACTION, SUIT, PROCEEDING, INVESTIGATION, AUDIT OR CLAIM NOW
PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED BY ANY AUTHORITY REGARDING
ANY TAXES RELATING TO SELLER OR ANY SUBSIDIARY THEREOF WHICH IS MATERIAL OR NOT
BEING CONTESTED IN GOOD FAITH.  NEITHER SELLER NOR ANY SUBSIDIARY THEREOF HAS
ENTERED INTO ANY AGREEMENT OR WAIVER OR BEEN REQUESTED TO ENTER INTO ANY
AGREEMENT OR WAIVER EXTENDING ANY STATUTE OF LIMITATIONS RELATING TO THE PAYMENT
OR COLLECTION OF TAXES, OR IS AWARE OF ANY CIRCUMSTANCES THAT WOULD CAUSE THE
TAXABLE YEARS OR OTHER TAXABLE PERIODS OF SELLER OR ANY SUBSIDIARY THEREOF NOT
TO BE SUBJECT TO THE NORMALLY APPLICABLE STATUTE OF LIMITATIONS.


(N)           GOVERNMENT REGULATION.  NEITHER SELLER NOR ANY SUBSIDIARY THEREOF
IS (I) AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT
COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED;
(II) A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” OR AN
“AFFILIATE” OF EITHER A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” WITHIN THE
MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED; OR (III)
SUBJECT TO ANY OTHER FEDERAL OR STATE LAW OR REGULATION WHICH PURPORTS TO
RESTRICT OR REGULATE ITS ABILITY TO BORROW MONEY.


(O)           PURCHASED ASSETS.

(I)       AS OF THE DATE HEREOF, SELLER HAS NOT ASSIGNED, PLEDGED, OR OTHERWISE
CONVEYED OR ENCUMBERED ANY MORTGAGE ASSET (OR ANY INTEREST THEREIN) TO ANY OTHER
PERSON, AND IMMEDIATELY PRIOR TO THE SALE OF SUCH MORTGAGE ASSET TO THE BUYERS,
SELLER WAS THE SOLE OWNER OF SUCH MORTGAGE ASSET AND HAD GOOD AND MARKETABLE
TITLE THERETO, FREE AND CLEAR OF ALL LIENS, IN EACH CASE EXCEPT FOR LIENS TO BE
RELEASED SIMULTANEOUSLY WITH THE SALE TO THE BUYERS HEREUNDER.

(II)      THE PROVISIONS OF THIS AGREEMENT AND THE RELATED CONFIRMATION ARE
EFFECTIVE TO EITHER CONSTITUTE A SALE OF PURCHASED ITEMS TO THE BUYERS OR TO
CREATE IN FAVOR OF THE AGENT FOR THE RATABLE BENEFIT OF THE BUYERS A LEGAL,
VALID AND ENFORCEABLE SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST OF
SELLER IN, TO AND UNDER THE PURCHASED ITEMS.

(III)     UPON RECEIPT BY THE CUSTODIAN OF EACH MEZZANINE NOTE OR JUNIOR
INTEREST NOTE, ENDORSED IN BLANK BY A DULY AUTHORIZED OFFICER OF SELLER, EITHER
A PURCHASE SHALL HAVE BEEN COMPLETED BY THE BUYERS OF SUCH MEZZANINE NOTE OR
JUNIOR INTEREST NOTE, AS APPLICABLE, OR THE AGENT SHALL HAVE FOR THE RATABLE
BENEFIT OF THE BUYERS A VALID AND FULLY

58


--------------------------------------------------------------------------------




PERFECTED FIRST PRIORITY SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST OF
SELLER IN THE PURCHASED ITEMS DESCRIBED THEREIN.

(IV)    EACH OF THE REPRESENTATIONS AND WARRANTIES MADE IN RESPECT OF THE
PURCHASED ASSETS PURSUANT TO SCHEDULE 1(A) – 1(J), AS APPLICABLE, ARE TRUE,
COMPLETE AND CORRECT.

(V)     UPON THE FILING OF FINANCING STATEMENTS ON FORM UCC-1 NAMING THE AGENT,
AS AGENT FOR THE BUYERS, AS “SECURED PARTY”, SELLER AS “DEBTOR” AND DESCRIBING
THE PURCHASED ITEMS, IN THE JURISDICTIONS AND RECORDING OFFICES LISTED ON
EXHIBIT C ATTACHED HERETO, THE SECURITY INTERESTS GRANTED HEREUNDER IN THAT
PORTION OF THE PURCHASED ITEMS WHICH CAN BE PERFECTED BY FILING UNDER THE
UNIFORM COMMERCIAL CODE WILL CONSTITUTE FULLY PERFECTED SECURITY INTERESTS UNDER
THE UNIFORM COMMERCIAL CODE IN ALL RIGHT, TITLE AND INTEREST OF SELLER IN, TO
AND UNDER SUCH PURCHASED ITEMS.

(VI)    UPON EXECUTION AND DELIVERY OF THE ACCOUNT CONTROL AGREEMENT, THE AGENT
SHALL HAVE, FOR THE RATABLE BENEFIT OF THE BUYERS, A VALID AND FULLY PERFECTED
FIRST PRIORITY SECURITY INTEREST IN, THE “INVESTMENT PROPERTY” AND ALL “DEPOSIT
ACCOUNTS” (EACH AS DEFINED IN THE UNIFORM COMMERCIAL CODE) COMPRISING PURCHASED
ITEMS.


(P)           PRINCIPAL PLACE OF BUSINESS; LOCATION OF RECORDS; FEDERAL TAX ID.

(I)       GWF-I’S PRINCIPAL PLACE OF BUSINESS IS 420 LEXINGTON AVENUE, NEW YORK,
NEW YORK 10170.  ALL OF THE BOOKS AND RECORDS OF GWF-I ARE AND WILL BE KEPT AT
420 LEXINGTON AVENUE, NEW YORK, NEW YORK 10170 AND WILL CONTINUE TO BE AT SUCH
LOCATION (UNLESS GWF-I NOTIFIES THE AGENT IN WRITING AT LEAST THIRTY (30) DAYS
PRIOR TO THE DATE OF ANY CHANGE).  GWF-I’S FEDERAL TAXPAYER’S IDENTIFICATION
NUMBER IS 81-0653125.

(II)      GKK TRADING’S PRINCIPAL PLACE OF BUSINESS IS 420 LEXINGTON AVENUE, NEW
YORK, NEW YORK 10170.  ALL OF THE BOOKS AND RECORDS OF GKK TRADING ARE AND WILL
BE KEPT AT 420 LEXINGTON AVENUE, NEW YORK, NEW YORK 10170 AND WILL CONTINUE TO
BE AT SUCH LOCATION (UNLESS GKK TRADING NOTIFIES THE AGENT IN WRITING AT LEAST
THIRTY (30) DAYS PRIOR TO THE DATE OF ANY CHANGE).  GKK TRADING’S FEDERAL
TAXPAYER’S IDENTIFICATION NUMBER IS 51-0549728.

(III)     GKK 450’S PRINCIPAL PLACE OF BUSINESS IS 420 LEXINGTON AVENUE, NEW
YORK, NEW YORK 10170.  ALL OF THE BOOKS AND RECORDS OF GKK 450 ARE AND WILL BE
KEPT AT 420 LEXINGTON AVENUE, NEW YORK, NEW YORK 10170 AND WILL CONTINUE TO BE
AT SUCH LOCATION (UNLESS GKK 450 NOTIFIES THE AGENT IN WRITING AT LEAST THIRTY
(30) DAYS PRIOR TO THE DATE OF ANY CHANGE).  GKK 450’S FEDERAL TAXPAYER’S
IDENTIFICATION NUMBER IS 16-1767274.


(Q)           INTEREST RATE PROTECTION AGREEMENTS.  SELLER HAS ENTERED INTO ALL
INTEREST RATE PROTECTION AGREEMENTS REQUIRED PURSUANT TO SECTION 9.01(V) AND TO
THE ACTUAL KNOWLEDGE OF SELLER, AS OF THE DATE OF THIS AGREEMENT AND AS OF THE
PURCHASE DATE FOR THE PURCHASE OF ANY PURCHASED ASSETS SUBJECT TO AN INTEREST
RATE PROTECTION AGREEMENT, EACH SUCH INTEREST RATE PROTECTION AGREEMENT IS IN
FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS AND NO DEFAULT, EVENT OF
DEFAULT OR TERMINATION EVENT (HOWEVER DENOMINATED) EXISTS THEREUNDER.

59


--------------------------------------------------------------------------------





(R)            SERVICING AGREEMENTS.  SELLER HAS DELIVERED TO THE AGENT ALL
SERVICING AGREEMENTS PERTAINING TO THE MORTGAGE ASSETS AND TO THE ACTUAL
KNOWLEDGE OF SELLER, AS OF THE DATE OF THIS AGREEMENT AND AS OF THE PURCHASE
DATE FOR THE PURCHASE OF ANY PURCHASED ASSETS SUBJECT TO A SERVICING AGREEMENT,
EACH SUCH SERVICING AGREEMENT IS IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS
TERMS AND NO DEFAULT OR EVENT OF DEFAULT EXISTS THEREUNDER.


(S)           TRUE AND COMPLETE DISCLOSURE.  THE INFORMATION, REPORTS, FINANCIAL
STATEMENTS, EXHIBITS AND SCHEDULES FURNISHED IN WRITING BY OR ON BEHALF OF
SELLER TO THE AGENT IN CONNECTION WITH THE NEGOTIATION, PREPARATION OR DELIVERY
OF THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS OR INCLUDED HEREIN OR
THEREIN OR DELIVERED PURSUANT HERETO OR THERETO (OTHER THAN WITH RESPECT TO THE
MORTGAGE ASSETS), WHEN TAKEN AS A WHOLE, DO NOT CONTAIN ANY UNTRUE STATEMENT OF
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS HEREIN OR THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING.  ALL WRITTEN INFORMATION FURNISHED AFTER THE DATE
HEREOF BY OR ON BEHALF OF SELLER TO THE AGENT IN CONNECTION WITH THIS AGREEMENT
AND THE OTHER REPURCHASE DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY
(OTHER THAN WITH RESPECT TO THE MORTGAGE ASSETS) AND THEREBY WILL BE TRUE,
COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS, OR (IN THE CASE OF PROJECTIONS)
BASED ON REASONABLE ESTIMATES, ON THE DATE AS OF WHICH SUCH INFORMATION IS
STATED OR CERTIFIED.  THERE IS NO FACT KNOWN TO A RESPONSIBLE OFFICER OF SELLER,
AFTER DUE INQUIRY, THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT THAT HAS NOT BEEN DISCLOSED HEREIN, IN THE OTHER REPURCHASE DOCUMENTS OR
IN A REPORT, FINANCIAL STATEMENT, EXHIBIT, SCHEDULE, DISCLOSURE LETTER OR OTHER
WRITING FURNISHED TO THE AGENT FOR USE IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.


(T)            NO PLAN ASSETS.  SELLER IS NOT AN “EMPLOYEE BENEFIT PLAN,” AS
DEFINED IN SECTION 3(3) OF ERISA, SUBJECT TO TITLE I OF ERISA, AND NONE OF THE
ASSETS OF SELLER CONSTITUTES OR WILL CONSTITUTE “PLAN ASSETS” OF ONE OR MORE
SUCH PLANS WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101.  IN ADDITION, (A)
SELLER IS NOT A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32) OF ERISA
AND (B) TRANSACTIONS BY OR WITH SELLER ARE NOT SUBJECT TO STATE STATUTES
REGULATING INVESTMENT OF, AND FIDUCIARY OBLIGATIONS WITH RESPECT TO,
GOVERNMENTAL PLANS SIMILAR TO THE PROVISIONS OF SECTION 406 OF ERISA OR SECTION
4975 OF THE INTERNAL REVENUE CODE CURRENTLY IN EFFECT, WHICH PROHIBIT OR
OTHERWISE RESTRICT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


(U)           NO RELIANCE.  SELLER HAS MADE ITS OWN INDEPENDENT DECISIONS TO
ENTER INTO EACH TRANSACTION AND AS TO WHETHER SUCH TRANSACTION IS APPROPRIATE
AND PROPER FOR IT BASED UPON ITS OWN JUDGMENT AND UPON ADVICE FROM SUCH ADVISORS
(INCLUDING WITHOUT LIMITATION, LEGAL COUNSEL AND ACCOUNTANTS) AS IT HAS DEEMED
NECESSARY.  SELLER IS NOT RELYING UPON ANY ADVICE FROM THE AGENT OR ANY BUYER AS
TO ANY ASPECT OF THE REPURCHASE DOCUMENTS OR ANY TRANSACTION, INCLUDING WITHOUT
LIMITATION, THE LEGAL, ACCOUNTING OR TAX TREATMENT OF SUCH TRANSACTIONS.


(V)           PATRIOT ACT.  SELLER IS IN COMPLIANCE, IN ALL MATERIAL RESPECTS,
WITH THE (I) THE TRADING WITH THE ENEMY ACT, AS AMENDED, AND EACH OF THE FOREIGN
ASSETS CONTROL REGULATIONS OF THE UNITED STATES TREASURY DEPARTMENT (31 CFR,
SUBTITLE B, CHAPTER V, AS AMENDED) AND ANY OTHER APPLICABLE ENABLING LEGISLATION
OR EXECUTIVE ORDER RELATING THERETO, AND (II) THE UNITING AND STRENGTHENING
AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND OBSTRUCT
TERRORISM (USA PATRIOT ACT OF 2001).  NO PART OF THE PROCEEDS OF ANY TRANSACTION
WILL BE USED, DIRECTLY OR INDIRECTLY, FOR ANY PAYMENTS TO ANY GOVERNMENTAL
OFFICIAL OR EMPLOYEE, POLITICAL PARTY,

60


--------------------------------------------------------------------------------





OFFICIAL OF A POLITICAL PARTY, CANDIDATE FOR POLITICAL OFFICE, OR ANYONE ELSE
ACTING IN AN OFFICIAL CAPACITY, IN ORDER TO OBTAIN, RETAIN OR DIRECT BUSINESS OR
OBTAIN ANY IMPROPER ADVANTAGE, IN VIOLATION OF THE UNITED STATES FOREIGN CORRUPT
PRACTICES ACT OF 1977, AS AMENDED.


(W)          INSURANCE.  AS OF THE DATE OF THIS AGREEMENT AND AS OF THE PURCHASE
DATE FOR THE PURCHASE OF ANY PURCHASED ASSETS HEREUNDER, SELLER HAS, WITH
RESPECT TO ITS PROPERTIES AND BUSINESS, INSURANCE COVERING THE RISKS, IN THE
AMOUNTS, WITH THE DEDUCTIBLE OR OTHER RETENTION AMOUNTS, AND WITH THE CARRIERS,
LISTED ON SCHEDULE 4, WHICH INSURANCE MEETS THE REQUIREMENTS OF SECTION 9.01(X).


(X)            ENVIRONMENTAL MATTERS.  AS OF THE DATE OF THIS AGREEMENT AND AS
OF THE PURCHASE DATE FOR THE PURCHASE OF ANY PURCHASED ASSETS HEREUNDER:

(I)       TO THE BEST KNOWLEDGE OF SELLER, NO PROPERTIES OWNED OR LEASED BY
SELLER AND NO PROPERTIES FORMERLY OWNED OR LEASED BY SELLER, ITS PREDECESSORS,
OR ANY FORMER SUBSIDIARIES OR PREDECESSORS THEREOF (THE “PROPERTIES”), CONTAIN,
OR HAVE PREVIOUSLY CONTAINED, ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS
OR CONCENTRATIONS WHICH CONSTITUTE OR CONSTITUTED A VIOLATION OF, OR REASONABLY
COULD BE EXPECTED TO GIVE RISE TO LIABILITY UNDER, ENVIRONMENTAL LAWS;

(II)      TO THE BEST KNOWLEDGE OF SELLER, SELLER IS IN COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS, AND THERE IS NO VIOLATION OF ANY ENVIRONMENTAL
LAWS WHICH REASONABLY WOULD BE EXPECTED TO INTERFERE WITH THE CONTINUED
OPERATIONS OF SELLER;

(III)     SELLER HAS NOT RECEIVED ANY NOTICE OF VIOLATION, ALLEGED VIOLATION,
NON-COMPLIANCE, LIABILITY OR POTENTIAL LIABILITY UNDER ANY ENVIRONMENTAL LAW,
NOR DOES SELLER HAVE ANY ACTUAL KNOWLEDGE THAT ANY SUCH NOTICE WILL BE RECEIVED
OR IS BEING THREATENED;

(IV)    TO THE BEST KNOWLEDGE OF SELLER, MATERIALS OF ENVIRONMENTAL CONCERN HAVE
NOT BEEN TRANSPORTED OR DISPOSED BY SELLER IN VIOLATION OF, OR IN A MANNER OR TO
A LOCATION WHICH REASONABLY WOULD BE EXPECTED TO GIVE RISE TO LIABILITY UNDER,
ANY APPLICABLE ENVIRONMENTAL LAW, NOR HAS SELLER GENERATED, TREATED, STORED OR
DISPOSED OF AT, ON OR UNDER ANY OF THE PROPERTIES IN VIOLATION OF, OR IN A
MANNER THAT REASONABLY WOULD BE EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY
APPLICABLE ENVIRONMENTAL LAW;

(V)     NO JUDICIAL PROCEEDINGS OR GOVERNMENTAL OR ADMINISTRATIVE ACTION IS
PENDING, OR, TO THE KNOWLEDGE OF SELLER, THREATENED, UNDER ANY ENVIRONMENTAL LAW
WHICH SELLER IS OR WILL BE NAMED AS A PARTY, NOR ARE THERE ANY CONSENT DECREES
OR OTHER DECREES, CONSENT ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS, OR
OTHER ADMINISTRATIVE OR JUDICIAL REQUIREMENTS ARISING OUT OF JUDICIAL
PROCEEDINGS OR GOVERNMENTAL OR ADMINISTRATIVE ACTIONS, OUTSTANDING UNDER ANY
ENVIRONMENTAL LAW TO WHICH SELLER IS A PARTY;

(VI)    TO THE BEST KNOWLEDGE OF SELLER, THERE HAS BEEN NO RELEASE OR THREAT OF
RELEASE OF MATERIALS OF ENVIRONMENTAL CONCERN IN VIOLATION OF OR IN AMOUNTS OR
IN A MANNER THAT REASONABLY WOULD BE EXPECTED TO GIVE RISE TO LIABILITY UNDER
ANY ENVIRONMENTAL LAW FOR WHICH SELLER MAY BECOME LIABLE; AND

61


--------------------------------------------------------------------------------




(VII)   TO THE BEST KNOWLEDGE OF SELLER, EACH OF THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN THE PRECEDING CLAUSES (I) THROUGH (VI) IS TRUE AND
CORRECT WITH RESPECT TO EACH PARCEL OF REAL PROPERTY OWNED OR OPERATED BY
SELLER.


(Y)           INSIDER.  SELLER IS NOT AN “EXECUTIVE OFFICER,” “DIRECTOR,” OR
“PERSON WHO DIRECTLY OR INDIRECTLY OR ACTING THROUGH OR IN CONCERT WITH ONE OR
MORE PERSONS OWNS, CONTROLS, OR HAS THE POWER TO VOTE MORE THAN 10% OF ANY CLASS
OF VOTING SECURITIES” (AS THOSE TERMS ARE DEFINED IN 12 U.S.C. § 375(B) OR IN
REGULATIONS PROMULGATED PURSUANT THERETO) OF BUYER, OF A BANK HOLDING COMPANY OF
WHICH THE AGENT OR ANY BUYER IS A SUBSIDIARY, OR OF ANY SUBSIDIARY, OF A BANK
HOLDING COMPANY OF WHICH THE AGENT OR ANY BUYER IS A SUBSIDIARY, OF ANY BANK AT
WHICH THE AGENT OR ANY BUYER MAINTAINS A CORRESPONDENT ACCOUNT OR OF ANY LENDER
WHICH MAINTAINS A CORRESPONDENT ACCOUNT WITH THE AGENT OR ANY BUYER.


(Z)            OFFICE OF FOREIGN ASSETS CONTROL.  SELLER IS NOT A PERSON (I)
WHOSE PROPERTY OR INTEREST IN PROPERTY IS BLOCKED OR SUBJECT TO BLOCKING
PURSUANT TO SECTION 1 OF EXECUTIVE ORDER 13224 OF SEPTEMBER 23, 2001 BLOCKING
PROPERTY AND PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO
COMMIT, OR SUPPORT TERRORISM (66 FED. REG. 49079 (2001)), (II) WHO ENGAGES IN
ANY DEALINGS OR TRANSACTIONS PROHIBITED BY SECTION 2 OF SUCH EXECUTIVE ORDER, OR
TO THE BEST OF SELLER’S KNOWLEDGE,  IS OTHERWISE ASSOCIATED WITH ANY SUCH PERSON
IN ANY MANNER VIOLATIVE OF SECTION 2 OF SUCH EXECUTIVE ORDER, OR (III) ON THE
CURRENT LIST OF SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS OR SUBJECT TO
THE LIMITATIONS OR PROHIBITIONS UNDER ANY OTHER U.S. DEPARTMENT OF TREASURY’S
OFFICE OF FOREIGN ASSETS CONTROL REGULATION OR EXECUTIVE ORDER.


(AA)         CERTAIN TAX MATTERS.  SELLER REPRESENTS AND WARRANTS, AND
ACKNOWLEDGES AND AGREES, THAT IT DOES NOT INTEND TO TREAT ANY TRANSACTION OR ANY
RELATED TRANSACTIONS HEREUNDER AS BEING A “REPORTABLE TRANSACTION” (WITHIN THE
MEANING OF UNITED STATES TREASURY DEPARTMENT REGULATION SECTION 1.6011-4).  IN
THE EVENT THAT SELLER DETERMINES TO TAKE ANY ACTION INCONSISTENT WITH SUCH
INTENTION, IT WILL PROMPTLY NOTIFY THE AGENT.  IF SELLER SO NOTIFIES BUYER,
SELLER ACKNOWLEDGES AND AGREES THAT THE AGENT AND EACH BUYER MAY TREAT EACH
TRANSACTION AS PART OF A TRANSACTION THAT IS SUBJECT TO UNITED STATES TREASURY
DEPARTMENT REGULATION SECTION 301.6112-1, AND THE AGENT WILL MAINTAIN THE LISTS
AND OTHER RECORDS REQUIRED BY SUCH TREASURY REGULATION.


(BB)         FISCAL YEAR.  THE FISCAL YEAR OF SELLER IS THE CALENDAR YEAR.


(CC)         AGREEMENTS.  SELLER IS NOT A PARTY TO ANY AGREEMENT OR INSTRUMENT
OR SUBJECT TO ANY RESTRICTION WHICH COULD REASONABLY BE EXPECTED TO HAVE ANY
MATERIAL ADVERSE EFFECT.  SELLER IS NOT IN DEFAULT IN ANY MATERIAL RESPECT IN
THE PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS
OR CONDITIONS CONTAINED IN ANY AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR
BY WHICH SELLER IS BOUND.  SELLER DOES NOT HAVE ANY MATERIAL FINANCIAL
OBLIGATION UNDER ANY AGREEMENT OR INSTRUMENT TO WHICH SELLER IS A PARTY OR BY
WHICH SUCH PARTY IS OTHERWISE BOUND, OTHER THAN (A) OBLIGATIONS INCURRED IN THE
ORDINARY COURSE OF SELLER’S BUSINESS AND (B) OBLIGATIONS UNDER THE REPURCHASE
DOCUMENTS.


(DD)         AMENDMENT AND RESTATEMENT.  THE EXISTING AGREEMENT IS AMENDED,
RESTATED AND SUPERCEDED IN ITS ENTIRETY BY THIS AGREEMENT.  SELLER HAS NO, AND
SELLER HEREBY WAIVES ALL, DEFENSES, RIGHTS OF SETOFF, CLAIMS, COUNTERCLAIMS OR
CAUSES OF ACTION OF ANY KIND OR DESCRIPTION AGAINST THE AGENT AND ANY APPLICABLE
BUYER ARISING UNDER OR IN RESPECT OF THE EXISTING

62


--------------------------------------------------------------------------------





AGREEMENT OR ANY RELATED DOCUMENT AND, AS OF THE EFFECTIVE DATE, THE AGENT AND
EACH APPLICABLE BUYER IS IN FULL COMPLIANCE WITH ITS UNDERTAKINGS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING THE EXISTING AGREEMENT) AND ALL
RELATED DOCUMENTS.


ARTICLE IX


COVENANTS


SECTION 9.01           SELLER COVENANTS.  ON AND AS OF THE DATE OF THIS
AGREEMENT AND EACH PURCHASE DATE AND UNTIL THIS AGREEMENT IS NO LONGER IN FORCE
WITH RESPECT TO ANY TRANSACTION, EACH SELLER COVENANTS THAT:


(A)           FINANCIAL STATEMENTS.  SELLER SHALL DELIVER OR CAUSE TO BE
DELIVERED TO THE AGENT:

(I)       AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN THIRTY (30) DAYS AFTER
THE END OF EACH FISCAL QUARTER OF THE PARENT, THE UNAUDITED CONSOLIDATED BALANCE
SHEETS OF THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES (AND, TO THE EXTENT
AVAILABLE, FOR EACH SELLER) AS AT THE END OF SUCH PERIOD AND THE RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF CASH
FLOWS FOR THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES (AND, TO THE EXTENT
AVAILABLE, FOR EACH SELLER) FOR SUCH PERIOD AND THE PORTION OF THE FISCAL YEAR
THROUGH THE END OF SUCH PERIOD, ACCOMPANIED BY A SCHEDULE OF ALL CONTINGENT
FUNDING OBLIGATIONS AND HEDGING POSITIONS OF THE PARENT AND ITS CONSOLIDATED
SUBSIDIARIES (AND, TO THE EXTENT AVAILABLE, FOR EACH SELLER) AND A CERTIFICATE
OF A RESPONSIBLE OFFICER, WHICH CERTIFICATE SHALL STATE THAT SAID CONSOLIDATED
FINANCIAL STATEMENTS FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE CONSOLIDATED
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE PARENT AND ITS CONSOLIDATED
SUBSIDIARIES (AND, TO THE EXTENT APPLICABLE, FOR EACH SELLER) IN ACCORDANCE WITH
GAAP, CONSISTENTLY APPLIED, AS AT THE END OF, AND FOR, SUCH PERIOD (SUBJECT TO
NORMAL YEAR-END ADJUSTMENTS);

(II)      AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN NINETY (90) DAYS AFTER
THE END OF EACH FISCAL YEAR OF THE PARENT, THE AUDITED CONSOLIDATED BALANCE
SHEETS OF THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES (AND, TO THE EXTENT
AVAILABLE, FOR EACH SELLER) AS AT THE END OF SUCH FISCAL YEAR AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF CASH FLOWS FOR
THE PARENT AND ITS CONSOLIDATED SUBSIDIARIES (AND, TO THE EXTENT AVAILABLE, FOR
EACH SELLER) FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES FOR THE PREVIOUS YEAR, ACCOMPANIED BY AN OPINION THEREON OF INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING, WHICH OPINION
SHALL NOT BE QUALIFIED AS TO SCOPE OF AUDIT OR GOING CONCERN AND SHALL STATE
THAT SAID CONSOLIDATED FINANCIAL STATEMENTS FAIRLY PRESENT THE CONSOLIDATED
FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE PARENT AND ITS CONSOLIDATED
SUBSIDIARIES (AND, TO THE EXTENT APPLICABLE, FOR EACH SELLER) AS AT THE END OF,
AND FOR, SUCH FISCAL YEAR IN ACCORDANCE WITH GAAP, AND A CERTIFICATE OF SUCH
ACCOUNTANTS STATING THAT, IN MAKING THE EXAMINATION NECESSARY FOR THEIR OPINION,
THEY OBTAINED NO KNOWLEDGE, EXCEPT AS SPECIFICALLY STATED, OF ANY DEFAULT OR
EVENT OF DEFAULT;

63


--------------------------------------------------------------------------------


(III)     (A) WITH RESPECT TO EACH MORTGAGE ASSET (NOT INCLUDING RMBS)
ORIGINATED OR MASTER SERVICED BY AN AFFILIATE OF SELLER, THE AGENT OR ANY BUYER,
AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN SIXTY (60) DAYS AFTER THE
END OF EACH FISCAL QUARTER OF SELLER, THE RENT ROLL, OPERATING STATEMENT AND
AGING OF ACCOUNTS RECEIVABLE AND ACCOUNTS PAYABLE FOR EACH UNDERLYING MORTGAGED
PROPERTY AND (B) WITH RESPECT TO EACH MORTGAGE ASSET NOT ORIGINATED OR MASTER
SERVICED BY AN AFFILIATE OF SELLER, THE AGENT OR ANY BUYER, SELLER SHALL USE ITS
GOOD FAITH EFFORTS TO DELIVER AS SOON AS PRACTICABLE, THE RENT ROLL, OPERATING
STATEMENT AND AGING OF ACCOUNTS RECEIVABLE AND ACCOUNTS PAYABLE FOR EACH
UNDERLYING MORTGAGED PROPERTY;

(IV)    WITH RESPECT TO EACH MORTGAGE ASSET (NOT INCLUDING RMBS), AS SOON AS
AVAILABLE, BUT IN ANY EVENT NOT LATER THAN SIXTY (60) DAYS AFTER THE END OF EACH
FISCAL QUARTER OF SELLER, A REPORT DETAILING PROJECTIONS OF SELLER WITH RESPECT
TO SUCH MORTGAGE ASSET FOR THE FOLLOWING SIX (6) MONTH PERIOD, WHICH SHALL
INCLUDE, IN ANY EVENT, A DESCRIPTION OF SELLER’S INTERNAL RISK RATING, TENANT
RATINGS, TENANT KMV RATINGS (IF APPLICABLE) AND/OR SURVEILLANCE OF SUCH MORTGAGE
ASSET;

(V)     WITH RESPECT TO EACH MORTGAGE ASSET TO THE EXTENT RECEIVED BY ANY SELLER
FROM THE OBLIGOR UNDER ANY MORTGAGE ASSET, AS SOON AS AVAILABLE, BUT IN ANY
EVENT NOT LATER THAN THIRTY (30) DAYS AFTER RECEIPT THEREOF, THE ANNUAL BALANCE
SHEET WITH RESPECT TO SUCH OBLIGOR;

(VI)    WITH RESPECT TO EACH MORTGAGE ASSET THAT IS CMBS, RMBS OR A JUNIOR
INTEREST OR WHICH IS A NON-CONTROLLING INTEREST OR PASS-THROUGH INTEREST IN ANY
OF THE FOREGOING, AS SOON AS AVAILABLE BUT IN ANY EVENT NOT LATER THAN THIRTY
(30) DAYS AFTER RECEIPT THEREOF, (I) THE RELATED MONTHLY SECURITIZATION REPORT,
IF ANY, AND (II) WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH, A COPY OF
THE STANDARD MONTHLY EXCEPTION REPORT, PREPARED BY SELLER IN THE ORDINARY COURSE
OF ITS BUSINESS IN RESPECT OF THE RELATED MORTGAGE ASSET OR UNDERLYING MORTGAGED
PROPERTY;

(VII)   FROM TIME TO TIME SUCH OTHER INFORMATION REGARDING THE FINANCIAL
CONDITION, OPERATIONS, OR BUSINESS OF SELLER AS THE AGENT MAY REASONABLY
REQUEST; AND

(VIII)  AS SOON AS REASONABLY POSSIBLE, AND IN ANY EVENT WITHIN THIRTY (30) DAYS
AFTER A RESPONSIBLE OFFICER OF SELLER KNOWS, OR WITH RESPECT TO ANY PLAN TO
WHICH SELLER OR ANY SUBSIDIARY THEREOF MAKES DIRECT CONTRIBUTIONS, HAS REASON TO
BELIEVE, THAT ANY OF THE EVENTS OR CONDITIONS SPECIFIED BELOW WITH RESPECT TO
ANY PLAN HAS OCCURRED OR EXISTS, A STATEMENT SIGNED BY A SENIOR FINANCIAL
OFFICER OF SELLER SETTING FORTH DETAILS RESPECTING SUCH EVENT OR CONDITION AND
THE ACTION, IF ANY, THAT SELLER OR ITS ERISA AFFILIATE PROPOSES TO TAKE WITH
RESPECT THERETO (AND A COPY OF ANY REPORT OR NOTICE REQUIRED TO BE FILED WITH OR
GIVEN TO PBGC BY SELLER OR AN ERISA AFFILIATE WITH RESPECT TO SUCH EVENT OR
CONDITION):

(A)          ANY REPORTABLE EVENT, OR AND ANY REQUEST FOR A WAIVER UNDER
SECTION 412(D) OF THE CODE OR ANY SUCCESSOR PROVISION THEREOF FOR ANY PLAN;

64


--------------------------------------------------------------------------------




(B)           THE DISTRIBUTION UNDER SECTION 4041(C) OF ERISA OR ANY SUCCESSOR
PROVISION THEREOF OF A NOTICE OF INTENT TO TERMINATE ANY PLAN OR ANY ACTION
TAKEN BY SELLER OR AN ERISA AFFILIATE TO TERMINATE ANY PLAN;

(C)           THE INSTITUTION BY PBGC OF PROCEEDINGS UNDER SECTION 4042 OF ERISA
OR ANY SUCCESSOR PROVISION THEREOF FOR THE TERMINATION OF, OR THE APPOINTMENT OF
A TRUSTEE TO ADMINISTER, ANY PLAN; AND

(D)          THE ADOPTION OF AN AMENDMENT TO ANY PLAN THAT WOULD RESULT IN THE
LOSS OF TAX EXEMPT STATUS OF THE TRUST OF WHICH SUCH PLAN IS A PART IF SELLER OR
AN ERISA AFFILIATE FAILS TO PROVIDE TIMELY SECURITY TO SUCH PLAN IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 401(A)(29) OF THE CODE OR SECTION 307 OF ERISA OR
ANY SUCCESSOR PROVISION THEREOF.


(B)           CERTIFICATES; OTHER INFORMATION.  SELLER SHALL FURNISH TO THE
AGENT:

(I)       CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO
IN SECTION 9.01(A)(II) ABOVE, A CERTIFICATE OF THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS REPORTING ON SUCH FINANCIAL STATEMENTS STATING THAT IN MAKING THE
EXAMINATION NECESSARY THEREFORE NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT OR
EVENT OF DEFAULT CAUSED BY A FAILURE TO COMPLY WITH THE REQUIREMENTS OF SECTION
9.01(L)-(O), EXCEPT AS SPECIFIED IN SUCH CERTIFICATE;

(II)      CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO
IN SECTION 9.01(A) ABOVE AND WITH THE DELIVERY OF EACH CONFIRMATION, A
CERTIFICATE OF A RESPONSIBLE OFFICER SUBSTANTIALLY IN THE FORM OF EXHIBIT J
HERETO (A) STATING THAT, TO THE BEST OF SUCH RESPONSIBLE OFFICER’S KNOWLEDGE,
SELLER DURING SUCH PERIOD HAS OBSERVED OR PERFORMED ALL OF ITS COVENANTS AND
OTHER AGREEMENTS IN ALL MATERIAL RESPECTS, AND SATISFIED EVERY MATERIAL
CONDITION, CONTAINED IN THIS AGREEMENT AND THE RELATED DOCUMENTS TO BE OBSERVED,
PERFORMED OR SATISFIED BY IT, AND THAT SUCH RESPONSIBLE OFFICER HAS OBTAINED NO
KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH
CERTIFICATE, (B) SHOWING IN DETAIL THE CALCULATIONS SUPPORTING SUCH RESPONSIBLE
OFFICER’S CERTIFICATION OF SELLER’S COMPLIANCE WITH THE REQUIREMENTS OF
SECTIONS 9.01(L)-(O), (C) SHOWING IN DETAIL THE CALCULATIONS PROJECTED WITH
RESPECT TO THE REQUIREMENTS OF SECTIONS 9.01(L)-(O) FOR THE UPCOMING PERIOD OF
FOUR (4) FISCAL QUARTERS, (D) ATTACHING A CURRENT COPY OF SELLER’S
ORGANIZATIONAL CHART (DEPICTING AND DELINEATING ALL OF SUCH GUARANTOR’S
CONSOLIDATED AND NON-CONSOLIDATED SUBSIDIARIES), (E) CONFIRMING THAT ALL OF THE
CAPITAL STOCK AND OTHER EQUITY AND OWNERSHIP INTERESTS OF SELLER’S SUBSIDIARIES
HAS BEEN PLEDGED TO THE AGENT FOR THE RATABLE BENEFIT OF THE BUYERS AND SELLER
HAS TAKEN ALL SUCH FURTHER ACTIONS AS THE AGENT HAS REQUESTED IN ORDER TO EFFECT
AND PERFECT SUCH PLEDGE AND (F) SHOWING THE CALCULATIONS WHICH DEMONSTRATE
COMPLIANCE WITH THE SUB-LIMITS;

(III)     AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR OF SELLER, A COPY OF THE PROJECTIONS OF THE
SELLERS AND THE PARENT OF THE OPERATING BUDGET AND CASH FLOW BUDGET OF THE
SELLERS AND THE PARENT FOR THE SUCCEEDING FISCAL YEAR, SUCH PROJECTIONS TO BE
ACCOMPANIED BY A CERTIFICATE OF A

65


--------------------------------------------------------------------------------




RESPONSIBLE OFFICER CERTIFYING THAT SUCH PROJECTIONS HAVE BEEN PREPARED IN GOOD
FAITH BASED UPON REASONABLE ASSUMPTIONS;

(IV)    PROMPTLY UPON RECEIPT THEREOF, COPIES OF ALL REPORTS SUBMITTED TO SELLER
BY INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS IN CONNECTION WITH EACH ANNUAL,
INTERIM OR SPECIAL AUDIT OF THE BOOKS AND RECORDS OF SELLER MADE BY SUCH
ACCOUNTANTS, INCLUDING, WITHOUT LIMITATION, ANY MANAGEMENT LETTER COMMENTING ON
SELLER’S INTERNAL CONTROLS SUBMITTED BY SUCH ACCOUNTANTS TO MANAGEMENT IN
CONNECTION WITH THEIR ANNUAL AUDIT;

(V)     WITHIN THIRTY (30) DAYS OF THE END OF EACH CALENDAR QUARTER, A QUARTERLY
REPORT, WHICH REPORT SHALL INCLUDE, AMONG OTHER ITEMS, (1) A SUMMARY OF SELLER’S
DELINQUENCY AND LOSS EXPERIENCE WITH RESPECT TO MORTGAGE ASSETS SERVICED BY
SELLER, ANY SERVICER OR ANY DESIGNEE OF EITHER, AND (2) OPERATING STATEMENTS AND
THE OCCUPANCY STATUS OF SUCH MORTGAGED PROPERTY AND OTHER PROPERTY LEVEL
INFORMATION, PLUS ANY SUCH ADDITIONAL REPORTS AS THE AGENT MAY REASONABLY
REQUEST WITH RESPECT TO SELLER OR ANY SERVICER’S SERVICING PORTFOLIO OR PENDING
ORIGINATIONS OF MORTGAGE ASSETS;

(VI)    WITHIN FIFTEEN (15) DAYS AFTER THE SAME ARE SENT, COPIES OF ALL
FINANCIAL STATEMENTS AND REPORTS WHICH SELLER SENDS TO ITS STOCKHOLDERS, AND
WITHIN FIFTEEN (15) DAYS AFTER THE SAME ARE FILED, COPIES OF ALL FINANCIAL
STATEMENTS AND REPORTS WHICH SELLER MAY MAKE TO, OR FILE WITH, THE SECURITIES
AND EXCHANGE COMMISSION OR ANY SUCCESSOR OR ANALOGOUS GOVERNMENTAL AUTHORITY;

(VII)   NO LATER THAN THE 15TH DAY OF EACH MONTH, WITH RESPECT TO EACH PURCHASED
ASSET, A PURCHASED ASSET DATA SUMMARY, SUBSTANTIALLY IN THE FORM OF EXHIBIT K,
PROPERLY COMPLETED; AND

(VIII)  PROMPTLY, ANY REPORT OR MATERIAL NOTICE RECEIVED BY SELLER WITH RESPECT
TO ANY PURCHASED ASSET AND SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS
THE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST.


(C)           LITIGATION.  SELLER WILL PROMPTLY, AND IN ANY EVENT WITHIN TEN
(10) BUSINESS DAYS AFTER SERVICE OF PROCESS ON ANY OF THE FOLLOWING, GIVE TO THE
AGENT NOTICE OF ALL LITIGATION, ACTIONS, SUITS, ARBITRATIONS, INVESTIGATIONS
(INCLUDING, WITHOUT LIMITATION, ANY OF THE FOREGOING WHICH ARE PENDING OR
THREATENED IN WRITING) OR OTHER LEGAL OR ARBITRABLE PROCEEDINGS AFFECTING SELLER
OR ANY SUBSIDIARY THEREOF OR AFFECTING ANY OF THE PROPERTY OF ANY OF THEM BEFORE
ANY GOVERNMENTAL AUTHORITY THAT (I) QUESTIONS OR CHALLENGES THE VALIDITY OR
ENFORCEABILITY OF ANY OF THE REPURCHASE DOCUMENTS OR ANY ACTION TO BE TAKEN IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, (II) MAKES A CLAIM OR
CLAIMS IN AN AGGREGATE AMOUNT GREATER THAN $1,000,000 (NOT COVERED BY
INSURANCE), OR (III) WHICH, INDIVIDUALLY OR IN THE AGGREGATE, IF ADVERSELY
DETERMINED, COULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


(D)           EXISTENCE, ETC.  SELLER SHALL:

(I)       CONTINUE TO ENGAGE IN BUSINESS OF THE SAME GENERAL TYPE AS NOW
CONDUCTED BY IT OR OTHERWISE AS APPROVED BY THE AGENT PRIOR TO THE DATE HEREOF
AND MAINTAIN AND PRESERVE ITS LEGAL EXISTENCE AND ALL OF ITS MATERIAL RIGHTS,
PRIVILEGES, LICENSES AND FRANCHISES NECESSARY FOR THE OPERATION OF ITS BUSINESS
(INCLUDING, WITHOUT LIMITATION,

66


--------------------------------------------------------------------------------




PRESERVATION OF ALL LENDING LICENSES HELD BY SELLER AND OF SELLER’S STATUS AS A
“QUALIFIED TRANSFEREE” (HOWEVER DENOMINATED) UNDER ALL DOCUMENTS WHICH GOVERN
THE PURCHASED ASSETS); PROVIDED, THAT NOTHING IN THIS SECTION 9.01(D)(I) SHALL
PROHIBIT ANY TRANSACTION EXPRESSLY PERMITTED UNDER SECTION 9.01(E);

(II)      COMPLY WITH ALL CONTRACTUAL OBLIGATIONS AND WITH THE REQUIREMENTS OF
ALL APPLICABLE LAWS, RULES, REGULATIONS AND ORDERS OF GOVERNMENTAL AUTHORITIES
(INCLUDING, WITHOUT LIMITATION, ALL ENVIRONMENTAL LAWS) IF FAILURE TO COMPLY
WITH SUCH REQUIREMENTS WOULD BE REASONABLY LIKELY (EITHER INDIVIDUALLY OR IN THE
AGGREGATE) TO HAVE A MATERIAL ADVERSE EFFECT;

(III)     KEEP ADEQUATE RECORDS AND BOOKS OF ACCOUNT, IN WHICH COMPLETE ENTRIES
WILL BE MADE IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;

(IV)    NOT (I) CAUSE OR PERMIT ANY CHANGE TO BE MADE IN ITS NAME,
ORGANIZATIONAL IDENTIFICATION NUMBER, IDENTITY OR CORPORATE STRUCTURE, EACH AS
DESCRIBED IN SECTION 8.01(F) OR (II) CHANGE ITS JURISDICTION OF ORGANIZATION,
UNLESS IT SHALL HAVE PROVIDED THE AGENT THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE
OF SUCH CHANGE AND SHALL HAVE FIRST TAKEN ALL ACTION REQUIRED BY THE AGENT FOR
THE PURPOSE OF PERFECTING OR PROTECTING THE LIEN AND SECURITY INTEREST OF THE
AGENT ESTABLISHED HEREUNDER;

(V)     PAY AND DISCHARGE ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR
LEVIES IMPOSED ON IT OR ON ITS INCOME OR PROFITS OR ON ANY OF ITS PROPERTY PRIOR
TO THE DATE ON WHICH PENALTIES ATTACH THERETO, EXCEPT FOR ANY SUCH TAX,
ASSESSMENT, CHARGE OR LEVY THE PAYMENT OF WHICH IS BEING CONTESTED IN GOOD FAITH
AND BY PROPER PROCEEDINGS AND AGAINST WHICH ADEQUATE RESERVES ARE BEING
MAINTAINED; AND

(VI)    PERMIT REPRESENTATIVES OF THE AGENT, UPON REASONABLE NOTICE (UNLESS A
DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING, IN WHICH CASE, NO PRIOR NOTICE
SHALL BE REQUIRED), DURING NORMAL BUSINESS HOURS, TO EXAMINE, COPY (AT THE
AGENT’S EXPENSE) AND MAKE EXTRACTS FROM ITS BOOKS AND RECORDS, TO INSPECT ANY OF
ITS PROPERTIES, AND TO DISCUSS ITS BUSINESS AND AFFAIRS WITH ITS OFFICERS, ALL
TO THE EXTENT REASONABLY REQUESTED BY THE AGENT.


(E)           PROHIBITION OF FUNDAMENTAL CHANGES; FISCAL YEAR AND ACCOUNTING
METHOD.  SELLER SHALL NOT ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION
OR AMALGAMATION, OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR SUFFER ANY
LIQUIDATION, WINDING UP OR DISSOLUTION), SELL ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS OR ACQUIRE OR FORM ANY SUBSIDIARIES (OTHER THAN THE SUBSIDIARIES SET
FORTH ON SCHEDULE 5 HERETO AND SUCH ADDITIONAL SUBSIDIARIES WHICH MAY FROM TIME
TO TIME BECOME SELLERS UNDER THIS AGREEMENT IN ACCORDANCE WITH SECTION
9.01(HH)); PROVIDED, THAT SELLER MAY MERGE OR CONSOLIDATE WITH (A) ANY WHOLLY
OWNED SUBSIDIARY OF THE SELLER OR (B) ANY OTHER PERSON IF SELLER IS THE
SURVIVING CORPORATION, IN EITHER CASE, AS LONG AS, AFTER GIVING EFFECT THERETO,
NO DEFAULT OR EVENT OF DEFAULT WOULD EXIST HEREUNDER.  SELLER SHALL NOT CHANGE
ITS RESPECTIVE FISCAL YEAR OR METHOD OF ACCOUNTING WITHOUT THE CONSENT OF THE
AGENT AND SELLER SHALL GIVE THE AGENT AT LEAST FIFTEEN (15) DAYS PRIOR WRITTEN
NOTICE OF ANY SUCH REQUESTED CHANGE, WHICH NOTICE SHALL INCLUDE A DETAILED
EXPLANATION OF THE CHANGES INTENDED TO BE MADE AND PRO FORMA FINANCIAL
STATEMENTS DEMONSTRATING THE IMPACT THEREOF.

67


--------------------------------------------------------------------------------





(F)            MARGIN DEFICIT.  IF AT ANY TIME THERE EXISTS A MARGIN DEFICIT,
THE SELLERS SHALL CURE SAME IN ACCORDANCE WITH SECTION 4.01.


(G)           NOTICES.  SELLER SHALL GIVE NOTICE TO THE AGENT:

(I)       PROMPTLY UPON RECEIPT BY SELLER OF NOTICE OR KNOWLEDGE OF THE
OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

(II)      WITH RESPECT TO ANY PURCHASED ASSET, PROMPTLY UPON RECEIPT BY SELLER
OF ANY PRINCIPAL PREPAYMENT (IN FULL OR PARTIAL) OF SUCH PURCHASED ASSET;

(III)     WITH RESPECT TO ANY PURCHASED ASSET HEREUNDER, PROMPTLY UPON RECEIPT
OF NOTICE OR KNOWLEDGE BY OR OF SELLER THAT THE UNDERLYING MORTGAGED PROPERTY
HAS BEEN MATERIALLY DAMAGED BY WASTE, FIRE, EARTHQUAKE OR EARTH MOVEMENT, FLOOD,
TORNADO OR OTHER CASUALTY, OR OTHERWISE DAMAGED SO AS TO MATERIALLY AND
ADVERSELY AFFECT THE ASSET VALUE OF SUCH PURCHASED ASSET; AND

(IV)    PROMPTLY UPON RECEIPT OF NOTICE OR KNOWLEDGE BY OR OF SELLER OF (I) ANY
MATERIAL DEFAULT RELATED TO ANY PURCHASED ITEM, (II) ANY LIEN OR SECURITY
INTEREST ON, OR CLAIM ASSERTED AGAINST, ANY PURCHASED ITEM OR (III) ANY EVENT OR
CHANGE IN CIRCUMSTANCES WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Seller setting forth details of the occurrence referred
to therein and stating what action Seller has taken or proposes to take with
respect thereto.


(H)           TRANSACTIONS WITH AFFILIATES.  SELLER MAY ENTER INTO ANY
TRANSACTION WITH AN AFFILIATE; PROVIDED THAT SUCH TRANSACTION IS DISCLOSED IN
WRITING IN ADVANCE TO BUYER AND SUCH TRANSACTION IS UPON FAIR AND REASONABLE
TERMS NO LESS FAVORABLE TO SELLER THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S
LENGTH TRANSACTION WITH A PERSON WHICH IS NOT AN AFFILIATE; PROVIDED, FURTHER,
THAT IN NO EVENT SHALL SELLER TRANSFER TO THE AGENT HEREUNDER ANY MORTGAGE ASSET
ACQUIRED BY SELLER FROM AN AFFILIATE OF SELLER UNLESS A NON-CONSOLIDATION
OPINION AND A TRUE SALE OPINION HAVE BEEN DELIVERED TO THE AGENT PRIOR TO SUCH
SALE.


(I)            LIMITATION ON LIENS.  IMMEDIATELY UPON NOTICE TO SELLER OF A LIEN
OR ANY CIRCUMSTANCE WHICH IF ADVERSELY DETERMINED WOULD BE REASONABLY LIKELY TO
GIVE RISE TO A LIEN (OTHER THAN IN FAVOR OF THE AGENT FOR THE BENEFIT OF THE
BUYERS) ON THE PURCHASED ITEMS, SELLER WILL DEFEND THE PURCHASED ITEMS AGAINST,
AND WILL TAKE SUCH OTHER ACTION AS IS NECESSARY TO REMOVE, ANY LIEN, SECURITY
INTEREST OR CLAIM ON OR TO THE PURCHASED ITEMS (OTHER THAN ANY SECURITY INTEREST
CREATED UNDER THIS AGREEMENT), AND SELLER WILL DEFEND THE RIGHT, TITLE AND
INTEREST OF THE BUYERS AND THE AGENT IN AND TO ANY OF THE PURCHASED ITEMS
AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER.


(J)            LIMITATIONS ON INDEBTEDNESS, GUARANTEES AND CONTINGENT
LIABILITIES.  SELLER SHALL NOT CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, GUARANTEES OR CONTINGENT LIABILITIES, EXCEPT INDEBTEDNESS OF THE
SELLER TO THE AGENT OR ANY BUYER (OR AN AFFILIATE OF THE AGENT OR ANY BUYER).

68


--------------------------------------------------------------------------------





(K)           LIMITATION ON DISTRIBUTIONS.  SELLER SHALL NOT DECLARE OR MAKE ANY
PAYMENT ON ACCOUNT OF, OR SET APART ASSETS FOR, A SINKING OR OTHER ANALOGOUS
FUND FOR THE PURCHASE, REDEMPTION, DEFEASANCE, RETIREMENT OR OTHER ACQUISITION
OF ANY EQUITY OR PARTNERSHIP INTEREST OF SELLER, WHETHER NOW OR HEREAFTER
OUTSTANDING, OR MAKE ANY OTHER DISTRIBUTION IN RESPECT THEREOF, EITHER DIRECTLY
OR INDIRECTLY, WHETHER IN CASH OR PROPERTY OR IN OBLIGATIONS OF SELLER, EXCEPT,
SO LONG AS NO DEFAULT, EVENT OF DEFAULT OR MARGIN DEFICIT SHALL HAVE OCCURRED
AND BE CONTINUING, SELLER MAY (I) MAKE SUCH PAYMENTS SOLELY TO THE EXTENT
NECESSARY TO PRESERVE THE STATUS OF THE PARENT AS A REIT AND (II) MAKE DIVIDEND
DISTRIBUTIONS IN AN AMOUNT UP TO 100% OF FFO.


(L)            WEIGHTED AVERAGE OF PURCHASE RATE AND LTV.  NO SELLER SHALL
PERMIT (I) THE WEIGHTED AVERAGE PURCHASE RATE OF ALL MORTGAGE ASSETS TO EXCEED
85.0% OR (II) THE WEIGHTED AVERAGE LTV OF ALL MORTGAGE ASSETS TO EXCEED 80.0%.


(M)          INTEREST COVERAGE.  SELLER SHALL NOT PERMIT, DURING ANY TEST
PERIOD, THE RATIO OF (I) THE SUM OF CONSOLIDATED ADJUSTED EBITDA OF ALL SELLERS
AT ANY TIME SUCH TEST PERIOD TO (II) CONSOLIDATED INTEREST EXPENSE OF ALL
SELLERS AT ANY TIME SUCH TEST PERIOD TO BE LESS THAN 1.50 TO 1.00.


(N)           MAINTENANCE OF RATIO OF CONSOLIDATED TOTAL INDEBTEDNESS TO
CONSOLIDATED TOTAL ASSETS.  SELLER SHALL NOT PERMIT THE RATIO OF CONSOLIDATED
TOTAL INDEBTEDNESS OF ALL SELLERS TO CONSOLIDATED TOTAL ASSETS OF ALL SELLERS AT
ANY TIME TO BE GREATER THAN 0.85 TO 1.00.


(O)           POSITIVE NET INCOME.  SELLER’S NET INCOME SHALL BE POSITIVE AT ALL
TIMES FOLLOWING THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE OF THIS AGREEMENT.


(P)           SERVICER; SERVICING TAPE.  SELLER SHALL CAUSE EACH SERVICER TO
PROVIDE TO THE AGENT AND TO THE CUSTODIAN VIA ELECTRONIC TRANSMISSION, A
REMITTANCE REPORT ON A MONTHLY BASIS BY NO LATER THAN THE 15TH DAY OF EACH MONTH
(THE “REPORTING DATE”) CONTAINING SERVICING INFORMATION, INCLUDING WITHOUT
LIMITATION THOSE FIELDS REASONABLY REQUESTED BY THE AGENT FROM TIME TO TIME, ON
A LOAN-BY-LOAN BASIS AND IN THE AGGREGATE, WITH RESPECT TO THE PURCHASED ASSETS
SERVICED HEREUNDER BY SELLER OR ANY SERVICER FOR THE MONTH (OR ANY PORTION
THEREOF) PRIOR TO THE REPORTING DATE (SUCH REMITTANCE REPORT, AN “ASSET TAPE”). 
TO THE EXTENT IT HAS CONTROL, SELLER SHALL NOT CAUSE OR PERMIT ANY MORTGAGE
ASSETS TO BE SERVICED BY ANY SERVICER OTHER THAN A QUALIFIED SERVICER.


(Q)           REQUIRED FILINGS.  SELLER SHALL PROMPTLY PROVIDE THE AGENT WITH
COPIES OF ALL MATERIAL DOCUMENTS WHICH SELLER OR ANY SUBSIDIARY OF SELLER IS
REQUIRED TO FILE WITH ANY REGULATORY BODY IN ACCORDANCE WITH ITS REGULATIONS.


(R)            REMITTANCE OF PREPAYMENTS.  SELLER SHALL REMIT OR CAUSE TO BE
REMITTED TO THE AGENT FOR THE RATABLE BENEFIT OF THE BUYERS, WITH SUFFICIENT
DETAIL VIA ELECTRONIC TRANSMISSION TO ENABLE THE AGENT TO APPROPRIATELY IDENTIFY
THE MORTGAGE ASSET TO WHICH ANY AMOUNT REMITTED APPLIES, ALL FULL OR PARTIAL
PRINCIPAL PREPAYMENTS ON ANY PURCHASED ASSET THAT SELLER OR SERVICER HAS
RECEIVED NO LATER THAN FIVE (5) BUSINESS DAYS FOLLOWING THE DATE SUCH PREPAYMENT
WAS RECEIVED.


(S)           CUSTODIAL AGREEMENT AND ACCOUNT CONTROL AGREEMENT.  SELLER SHALL
MAINTAIN EACH OF THE CUSTODIAL AGREEMENT AND ACCOUNT CONTROL AGREEMENT IN FULL
FORCE AND

69


--------------------------------------------------------------------------------





EFFECT AND SHALL NOT AMEND OR MODIFY EITHER OF THE CUSTODIAL AGREEMENT OR THE
ACCOUNT CONTROL AGREEMENT OR WAIVE COMPLIANCE WITH ANY PROVISIONS THEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT.


(T)            INCONSISTENT AGREEMENTS.  SELLER SHALL NOT, AND SHALL NOT PERMIT
ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, ENTER INTO ANY MATERIAL
AGREEMENT CONTAINING ANY MATERIAL PROVISION WHICH WOULD BE VIOLATED OR BREACHED
BY ANY TRANSACTION HEREUNDER OR BY THE PERFORMANCE BY SELLER OF ITS OBLIGATIONS
UNDER ANY REPURCHASE DOCUMENT.


(U)           ESCROW IMBALANCE.  SELLER SHALL, NO LATER THAN FIVE (5) BUSINESS
DAYS AFTER LEARNING (FROM ANY SOURCE) OF ANY MATERIAL IMBALANCE IN ANY ESCROW
ACCOUNT, FULLY AND COMPLETELY CORRECT AND ELIMINATE SUCH IMBALANCE INCLUDING,
WITHOUT LIMITATION, DEPOSITING ITS OWN FUNDS INTO SUCH ACCOUNT TO ELIMINATE ANY
OVERDRAW OR DEFICIT.


(V)           HEDGING.  SELLER SHALL ENTER INTO INTEREST RATE PROTECTION
AGREEMENT(S) SELECTED BY SELLER AND ACCEPTABLE TO THE AGENT WITH RESPECT TO ALL
PURCHASED ASSETS WHICH HAVE A FIXED RATE OF INTEREST OR YIELD AND ARE INTENDED
FOR SECURITIZATION AND SELLER SHALL ENTER INTO SUCH OTHER INTEREST RATE
PROTECTION AGREEMENT(S) WITH RESPECT TO ANY OR ALL OF THE PURCHASED ASSETS AS
THE AGENT MAY FROM TIME TO TIME REQUEST.  SELLER SHALL TAKE ALL SUCH STEPS AS
THE AGENT DEEMS NECESSARY TO PERFECT THE SECURITY INTEREST GRANTED IN EACH
INTEREST RATE PROTECTION AGREEMENT PURSUANT TO SECTION 6.01(E) OF THIS
AGREEMENT.


(W)          SEPARATENESS.  SELLER SHALL (A) OWN NO ASSETS, AND WILL NOT ENGAGE
IN ANY BUSINESS, OTHER THAN THE ASSETS AND TRANSACTIONS SPECIFICALLY
CONTEMPLATED BY THIS AGREEMENT, WHICH ASSETS AND TRANSACTIONS SPECIFICALLY
CONTEMPLATED BY THIS AGREEMENT SHALL INCLUDE, WITHOUT LIMITATION, THE
ORIGINATION, ACQUISITION, OWNERSHIP, MANAGEMENT, SERVICING, ADMINISTRATION,
OPERATION, COLLECTION, ENFORCEMENT, DEVELOPMENT, IMPROVEMENT, LEASING, EXCHANGE,
PARTICIPATION, SECURITIZATION, SALE, TRANSFER AND OTHER DISPOSITION OF ALL OF
ANY PORTION OF THE PURCHASED ASSETS (INCLUDING THE UNDERLYING MORTGAGED PROPERTY
AND ANY BUSINESS INTERESTS RELATED THERETO), PERSONAL PROPERTY NECESSARY FOR AND
USED OR TO BE USED IN CONNECTION WITH ITS OWNERSHIP OR OPERATION OF THE
PURCHASED ASSETS (INCLUDING THE UNDERLYING MORTGAGED PROPERTY AND ANY BUSINESS
INTERESTS RELATED THERETO) OR ANY PORTION THEREOF, CASH, ITS INTEREST UNDER ANY
ASSOCIATED INTEREST RATE PROTECTION AGREEMENT, THIS AGREEMENT, AND ANY AND ALL
AGREEMENTS, DOCUMENTS, INSURANCE POLICIES, REPORTS AND OTHER INSTRUMENTS IN ANY
WAY RELATING TO THE PURCHASED ASSETS (INCLUDING THE UNDERLYING MORTGAGED
PROPERTY AND ANY BUSINESS INTERESTS RELATED THERETO) OR ANY PORTION THEREOF; (B)
NOT INCUR ANY INDEBTEDNESS OR OBLIGATION, SECURED OR UNSECURED, DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT (INCLUDING GUARANTEEING ANY OBLIGATION), OTHER
THAN (I) PURSUANT TO THIS AGREEMENT, AND UNDER THE AGREEMENTS, DOCUMENTS,
INSURANCE POLICIES, REPORTS AND OTHER INSTRUMENTS EVIDENCING, SECURING OR IN ANY
OTHER WAY RELATED TO THE PURCHASED ASSETS (INCLUDING THE UNDERLYING MORTGAGED
PROPERTY AND ANY BUSINESS INTERESTS RELATED THERETO), (II) IN CONNECTION WITH
CUSTOMARY REPRESENTATIONS, WARRANTIES, INDEMNITIES AND AGREEMENTS IN CONNECTION
WITH THE ORIGINATION, ACQUISITION, OWNERSHIP, MANAGEMENT, SERVICING,
ADMINISTRATION, OPERATION, COLLECTION, ENFORCEMENT, FINANCING, DEVELOPMENT,
IMPROVEMENT, LEASING, EXCHANGE, PARTICIPATION, SECURITIZATION, SALE, TRANSFER OR
OTHER DISPOSITION OF THE PURCHASED ASSETS (INCLUDING THE UNDERLYING MORTGAGED
PROPERTY AND ANY BUSINESS INTERESTS RELATED THERETO), AND (III) UNDER ZONING AND
OTHER GOVERNMENTAL REGULATIONS, RULES, PROHIBITIONS AND ORDINANCES AND EXISTING
AND PROPOSED COVENANTS, EASEMENTS AND OTHER MATTERS OF PUBLIC RECORD GOVERNING,
BURDENING,

70


--------------------------------------------------------------------------------





BENEFITING OR OTHERWISE AFFECTING ANY REAL PROPERTY CONSTITUTING OR UNDERLYING
ANY OF THE PURCHASED ASSETS (INCLUDING THE UNDERLYING MORTGAGED PROPERTY AND ANY
BUSINESS INTERESTS RELATED THERETO); (C) NOT MAKE ANY LOANS OR ADVANCES TO ANY
THIRD PARTY, AND SHALL NOT ACQUIRE OBLIGATIONS OR SECURITIES OF ITS AFFILIATES;
(D) PAY ITS DEBTS AND LIABILITIES (INCLUDING, AS APPLICABLE, SHARED PERSONNEL
AND OVERHEAD EXPENSES) ONLY FROM ITS OWN ASSETS; (E) COMPLY WITH THE PROVISIONS
OF ITS ORGANIZATIONAL DOCUMENTS; (F) DO ALL THINGS NECESSARY TO OBSERVE
ORGANIZATIONAL FORMALITIES AND TO PRESERVE ITS EXISTENCE, AND WILL NOT AMEND,
MODIFY OR OTHERWISE CHANGE ITS ORGANIZATIONAL DOCUMENTS, OR SUFFER SAME TO BE
AMENDED, MODIFIED OR OTHERWISE CHANGED, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
AGENT, NOT TO UNREASONABLY WITHHELD; (G) MAINTAIN ALL OF ITS BOOKS, RECORDS,
FINANCIAL STATEMENTS AND BANK ACCOUNTS SEPARATE FROM THOSE OF ITS AFFILIATES
(EXCEPT THAT SUCH FINANCIAL STATEMENTS MAY BE CONSOLIDATED TO THE EXTENT
CONSOLIDATION IS REQUIRED UNDER GAAP CONSISTENTLY APPLIED AS IN EFFECT FROM TIME
TO TIME OR AS A MATTER OF LAW) AND FILE ITS OWN TAX RETURNS (EXCEPT TO THE
EXTENT THAT EITHER CONSOLIDATION IS REQUIRED OR PERMITTED UNDER APPLICABLE LAW
OR IT IS A TAX DISREGARDED ENTITY NOT REQUIRED TO FILE TAX RETURNS UNDER
APPLICABLE LAW); (H) BE, AND AT ALL TIMES WILL HOLD ITSELF OUT TO THE PUBLIC AS,
A LEGAL ENTITY SEPARATE AND DISTINCT FROM ANY OTHER ENTITY (INCLUDING ANY
AFFILIATE), SHALL CORRECT ANY KNOWN MISUNDERSTANDING REGARDING ITS STATUS AS A
SEPARATE ENTITY, SHALL CONDUCT BUSINESS IN ITS OWN NAME, SHALL NOT IDENTIFY
ITSELF OR ANY OF ITS AFFILIATES AS A DIVISION OR PART OF THE OTHER AND SHALL
MAINTAIN AND UTILIZE SEPARATE INVOICES AND CHECKS; (I) MAINTAIN ADEQUATE CAPITAL
FOR THE NORMAL OBLIGATIONS REASONABLY FORESEEABLE IN A BUSINESS OF ITS SIZE AND
CHARACTER AND IN LIGHT OF ITS CONTEMPLATED BUSINESS OPERATIONS; (J) NOT ENGAGE
IN OR SUFFER ANY CHANGE OF OWNERSHIP, DISSOLUTION, WINDING UP, LIQUIDATION,
CONSOLIDATION OR MERGER IN WHOLE OR IN PART, EXCEPT AS OTHERWISE PERMITTED IN
ACCORDANCE HEREWITH; (K) NOT COMMINGLE ITS FUNDS OR OTHER ASSETS WITH THOSE OF
ANY AFFILIATE OR ANY OTHER PERSON; (L) MAINTAIN ITS ASSETS IN SUCH A MANNER THAT
IT WILL NOT BE COSTLY OR DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY ITS
INDIVIDUAL ASSETS FROM THOSE OF ANY AFFILIATE OR ANY OTHER PERSON; (M) NOT AND
WILL NOT HOLD ITSELF OUT TO BE RESPONSIBLE FOR THE DEBTS OR OBLIGATIONS OF ANY
OTHER PERSON; AND (N) SHALL NOT, WITHOUT THE VOTE OF 100% OF THE BOARD OF
DIRECTORS OR BOARD OF MANAGERS OF SELLER, (I) FILE OR CONSENT TO THE FILING OF
ANY BANKRUPTCY, INSOLVENCY OR REORGANIZATION CASE OR PROCEEDING WITH RESPECT TO
SELLER; INSTITUTE ANY PROCEEDINGS UNDER ANY APPLICABLE INSOLVENCY LAW OR
OTHERWISE SEEK ANY RELIEF UNDER ANY LAWS RELATING TO THE RELIEF FROM DEBTS OR
THE PROTECTION OF DEBTORS GENERALLY WITH RESPECT TO SELLER; (II) SEEK OR CONSENT
TO THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, SEQUESTRATOR,
CUSTODIAN OR ANY SIMILAR OFFICIAL FOR SELLER OR A SUBSTANTIAL PORTION OF ITS
PROPERTIES; OR (III) MAKE ANY ASSIGNMENT FOR THE BENEFIT OF SELLER’S CREDITORS.


(X)            MAINTENANCE OF PROPERTY; INSURANCE.  SELLER SHALL KEEP ALL
PROPERTY USEFUL AND NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER AND
CONDITION; MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES
INSURANCE ON ALL ITS PROPERTY IN AT LEAST SUCH AMOUNTS AND AGAINST AT LEAST SUCH
RISKS AS ARE USUALLY INSURED AGAINST IN THE SAME GENERAL AREA BY COMPANIES
ENGAGED IN THE SAME OR A SIMILAR BUSINESS, AND FURNISH TO THE AGENT, UPON
WRITTEN REQUEST, FULL INFORMATION AS TO THE INSURANCE CARRIED.


(Y)           COMPLIANCE WITH LAWS.  SELLER SHALL COMPLY IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS, ORDINANCES, RULES, REGULATIONS, AND
REQUIREMENTS OF GOVERNMENTAL AUTHORITIES (INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL LAWS, AND ALL FEDERAL SECURITIES LAWS) EXCEPT WHERE THE NECESSITY
OF COMPLIANCE THEREWITH IS CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS.

71


--------------------------------------------------------------------------------





(Z)            ERISA.  SELLER SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES
TO, COMPLY IN ALL MATERIAL RESPECTS WITH ALL REQUIREMENTS OF ERISA APPLICABLE
WITH RESPECT TO EACH PLAN.


(AA)         INVESTMENTS.  NEITHER SELLER NOR ANY AFFILIATE THEREOF SHALL
ACQUIRE OR MAINTAIN ANY RIGHT OR INTEREST IN ANY PURCHASED ASSET OR UNDERLYING
MORTGAGED PROPERTY THAT IS SENIOR TO OR PARI PASSU WITH THE RIGHTS AND INTERESTS
OF THE AGENT OR THE BUYERS THEREIN UNDER THIS AGREEMENT AND THE OTHER REPURCHASE
DOCUMENTS.


(BB)         PAYMENT OF OBLIGATIONS.  SELLER SHALL PAY, DISCHARGE OR OTHERWISE
SATISFY AT OR BEFORE MATURITY OR BEFORE THEY BECOME DELINQUENT, AS THE CASE MAY
BE, ALL ITS OBLIGATIONS OF WHATEVER NATURE (INCLUDING, WITHOUT LIMITATION, ALL
AMOUNTS NECESSARY TO PRESERVE THE VALUE OF, AND SELLER’S, THE AGENT’S AND THE
BUYERS’ RIGHTS IN, THE PURCHASED ASSETS), EXCEPT WHERE THE AMOUNT OR VALIDITY
THEREOF IS CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
AND RESERVES IN CONFORMITY WITH GAAP WITH RESPECT THERETO HAVE BEEN PROVIDED ON
THE BOOKS OF SELLER, OR ITS SUBSIDIARIES, AS THE CASE MAY BE.


(CC)         MARGIN REGULATIONS.  NO PART OF THE PROCEEDS OF ANY TRANSACTION
HEREUNDER SHALL BE USED FOR ANY PURPOSE WHICH VIOLATES, OR WOULD BE INCONSISTENT
WITH, THE PROVISIONS OF REGULATION T, U OR X.


(DD)         LIMITATION ON LINES OF BUSINESS.  SELLER SHALL NOT ENTER INTO ANY
BUSINESS, EITHER DIRECTLY OR THROUGH ANY SUBSIDIARY, EXCEPT FOR THOSE BUSINESSES
IN WHICH SELLER AND ITS SUBSIDIARIES ARE ENGAGED ON THE DATE OF THIS AGREEMENT.


(EE)         PAYMENT OF BREAKAGE COSTS.  SELLER SHALL PAY THE AGENT, WITHIN ONE
(1) BUSINESS DAY AFTER ANY REQUEST THEREFOR FROM THE AGENT OR ANY BUYER, FOR ALL
BREAKAGE COSTS AT ANY TIME SUSTAINED OR INCURRED BY THE AGENT OR ANY BUYER.


(FF)           GUARANTEE AGREEMENT.  IF AT ANY TIME (I) THE OBLIGATIONS OF ANY
GUARANTOR UNDER THE GUARANTEE AGREEMENT SHALL CEASE TO BE IN EFFECT, (II) ANY
ACT OF INSOLVENCY SHALL HAVE OCCURRED WITH RESPECT TO ANY GUARANTOR OR (III)
THERE SHALL OCCUR ANY VIOLATION OF ANY PROVISION SET FORTH IN SECTIONS 9(B)
THROUGH 9(O) OF THE GUARANTEE AGREEMENT (ANY OF THE FOREGOING EVENTS, A
“GUARANTEE DEFAULT”), THEN, WITHIN SIXTY (60) DAYS AFTER THE OCCURRENCE OF ANY
SUCH GUARANTEE DEFAULT, SELLER SHALL HAVE A REPLACEMENT PERFORMANCE GUARANTOR
ACCEPTABLE TO BUYER (A “PERFORMANCE GUARANTOR”) ASSUME IN WRITING SUCH
OBLIGATIONS UNDER THE GUARANTEE AS THE AGENT DEEMS NECESSARY TO CORRECT SUCH
GUARANTEE DEFAULT.


(GG)         INTERNALIZATION OF MANAGEMENT.  SELLER SHALL NOT PERMIT THE PARENT
TO INTERNALIZE THE MANAGEMENT OF THE PARENT WITHOUT THE PRIOR WRITTEN CONSENT OF
THE AGENT; PROVIDED, HOWEVER, THAT SUCH CONSENT SHALL BE GRANTED BY THE AGENT SO
LONG AS (1) NO MARGIN DEFICIT, DEFAULT OR EVENT OF DEFAULT EXISTS, (2) SELLER
SHALL, AT THE TIME OF SUCH INTERNALIZATION, AND WILL CONTINUE AFTER SUCH
INTERNALIZATION TO MEET ALL COVENANTS, CONDITIONS, REPRESENTATIONS AND
WARRANTIES, WHETHER FINANCIAL OR OTHERWISE, AS SET FORTH IN ANY OF THE
REPURCHASE DOCUMENTS, AND (3) SELLER SHALL CAUSE THE PARENT TO DELIVER TO THE
AGENT A FAIRNESS OPINION, IN FORM AND SUBSTANCE ACCEPTABLE TO THE AGENT,
PROVIDED BY A NATIONALLY RECOGNIZED EXPERT IN THE RELATED FIELD ACCEPTABLE TO
THE AGENT.

72


--------------------------------------------------------------------------------





(HH)         ADDITIONAL SELLERS.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS, INCLUDING WITHOUT LIMITATION THE
SEPARATENESS PROVISIONS SET FORTH IN SECTION 9.01(W) OF THIS AGREEMENT, ANY
SELLER MAY FROM TIME TO TIME FORM OR ACQUIRE ADDITIONAL SUBSIDIARIES.  IN THE
EVENT THAT ANY SELLER AT ANY TIME FORMS OR ACQUIRES ANY SUCH SUBSIDIARY, SUCH
SELLER SHALL, WITHIN TEN (10) DAYS AFTER SUCH FORMATION OR ACQUISITION, (I)
NOTIFY THE AGENT IN WRITING OF SUCH FORMATION OR ACQUISITION, (II) PLEDGE IN
FAVOR OF THE AGENT FOR THE RATABLE BENEFIT OF THE BUYERS OF ALL OF THE CAPITAL
STOCK AND OTHER EQUITY AND OWNERSHIP INTERESTS HELD BY THE SELLER IN EACH SUCH
SUBSIDIARY AND SHALL TAKE ALL SUCH FURTHER ACTION AS THE AGENT SHALL DEEM
REASONABLY NECESSARY OR ADVISABLE (INCLUDING, WITHOUT LIMITATION, THE EXECUTION
OF FINANCING STATEMENTS ON FORM UCC-1 AND ANY ADDITIONAL SECURITY AGREEMENTS OR
AMENDMENTS THERETO) IN ORDER TO EFFECT AND PERFECT SUCH PLEDGE, (III) IN THE
EVENT THAT SUCH SUBSIDIARY WAS FORMED OR ACQUIRED FOR THE PURPOSE OF ACQUIRING
OR HOLDING ASSETS IN CONTEMPLATION OF THE ENTERING INTO OF TRANSACTIONS
HEREUNDER, SUCH SUBSIDIARY SHALL DELIVER TO THE AGENT A PROPERLY COMPLETED AND
DULY EXECUTED ADDITIONAL SELLER JOINDER AGREEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT N HERETO, PURSUANT TO WHICH SUCH ADDITIONAL SUBSIDIARY SHALL BECOME A
SELLER UNDER THIS AGREEMENT AND (IV) THE ADDITION OF SUCH SUBSIDIARY SHALL BE
INDICATED ON THE FIRST ORGANIZATIONAL CHART DELIVERED TO THE AGENT PURSUANT TO
SECTION 9.01(B)(II) AFTER SUCH FORMATION OR ACQUISITION.


(II)           PAYMENT OF THIRD PARTY MANAGEMENT FEES.  THE PERCENTAGE USED TO
CALCULATE THE FEES PAID UNDER THE MANAGEMENT CONTRACT (OR ANY REPLACEMENT OR
SUBSTITUTION THEREOF) SHALL AT NO TIME EXCEED THE PERCENTAGE USED TO CALCULATE
THE FEES UNDER THE MANAGEMENT CONTRACT AS OF THE IPO.  IT IS HEREBY ACKNOWLEDGED
THAT THE SELLER SHALL BE ENTITLED TO CALCULATED ANY RELATED MANAGEMENT FEES
BASED ON THE FOREGOING PERCENTAGE AND THE SUM OF THE COMMON EQUITY, ANY
PREFERRED EQUITY AND TRUST PREFERRED SECURITIES OF THE RELATED COMPANY.


(JJ)           INDEPENDENCE OF COVENANTS.  ALL COVENANTS HEREUNDER SHALL BE
GIVEN INDEPENDENT EFFECT SO THAT IF A PARTICULAR ACTION OR CONDITION IS NOT
PERMITTED BY ANY OF SUCH COVENANTS, THE FACT THAT IT WOULD BE PERMITTED BY AN
EXCEPTION TO, OR BE OTHERWISE WITHIN THE LIMITATIONS OF, ANOTHER COVENANT SHALL
NOT AVOID THE OCCURRENCE OF AN EVENT OF DEFAULT OR DEFAULT IF SUCH ACTION IS
TAKEN OR CONDITION EXISTS.


ARTICLE X


EVENTS OF DEFAULT; REMEDIES


SECTION 10.01         EVENTS OF DEFAULT.  IF ANY OF THE FOLLOWING EVENTS (EACH,
AN “EVENT OF DEFAULT”) OCCUR, EACH SELLER AND THE AGENT SHALL HAVE THE RIGHTS
SET FORTH IN SECTION 10.02, AS APPLICABLE:


(A)           ANY SELLER SHALL DEFAULT IN THE PAYMENT OF ANY REPURCHASE PRICE
DUE OR ANY AMOUNT UNDER SECTION 5.01 WHEN DUE (WHETHER AT STATED MATURITY, UPON
ACCELERATION OR AT MANDATORY OR OPTIONAL PREPAYMENT); OR


(B)           THE SELLERS SHALL FAIL TO CURE ANY MARGIN DEFICIT IN ACCORDANCE
WITH SECTION 4.01; OR

73


--------------------------------------------------------------------------------



(C)           ANY SELLER SHALL DEFAULT IN THE PAYMENT OF ANY OTHER AMOUNT
PAYABLE BY IT HEREUNDER OR UNDER ANY OTHER REPURCHASE DOCUMENT AFTER WRITTEN
NOTIFICATION BY BUYER OF SUCH DEFAULT, AND SUCH DEFAULT SHALL HAVE CONTINUED
UNREMEDIED FOR FIVE (5) BUSINESS DAYS; OR


(D)           ANY REPRESENTATION, WARRANTY OR CERTIFICATION MADE OR DEEMED MADE
HEREIN OR IN ANY OTHER REPURCHASE DOCUMENT BY ANY SELLER OR ANY CERTIFICATE
FURNISHED TO THE AGENT PURSUANT TO THE PROVISIONS HEREOF OR THEREOF OR ANY
MATERIAL INFORMATION WITH RESPECT TO THE MORTGAGE ASSETS FURNISHED IN WRITING BY
ON BEHALF OF ANY SELLER SHALL PROVE TO HAVE BEEN FALSE OR MISLEADING IN ANY
MATERIAL RESPECT AS OF THE TIME MADE OR FURNISHED (OTHER THAN THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SCHEDULE 1, WHICH SHALL BE
CONSIDERED SOLELY FOR THE PURPOSE OF DETERMINING THE ASSET VALUE OF THE
PURCHASED ASSETS, UNLESS (I) THE SELLER SHALL HAVE MADE ANY SUCH REPRESENTATIONS
AND WARRANTIES WITH ACTUAL KNOWLEDGE THAT THEY WERE MATERIALLY FALSE OR
MISLEADING AT THE TIME MADE; OR (II) ANY SUCH REPRESENTATIONS AND WARRANTIES
HAVE BEEN DETERMINED IN GOOD FAITH BY THE AGENT IN ITS SOLE DISCRETION TO BE
MATERIALLY FALSE OR MISLEADING ON A REGULAR BASIS); OR


(E)           ANY SELLER SHALL FAIL TO COMPLY WITH THE REQUIREMENTS OF
SECTIONS 9.01(C) - (II), OR (EXCEPT AS OTHERWISE SET FORTH IN SECTIONS 10.01(A),
10.01(B), 10.01(C), OR 10.01(D)) ANY SELLER SHALL FAIL TO OBSERVE OR PERFORM ANY
OTHER COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER REPURCHASE
DOCUMENT AND SUCH FAILURE TO OBSERVE OR PERFORM SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF TEN (10) BUSINESS DAYS AFTER ACTUAL KNOWLEDGE BY THE SELLER OR RECEIPT
OF WRITTEN NOTICE FROM THE AGENT; PROVIDED, HOWEVER THAT TO THE EXTENT SUCH
FAILURE TO OBSERVE OR PERFORM RELATES TO THE SELLER’S FAILURE TO DELIVER REPORTS
REQUIRED UNDER SECTION 9.01(A)(III) OR SECTION 9.01(B)(V)(2) AND NEITHER THE
SELLER NOR ITS AFFILIATES HAVE RECEIVED SUCH REPORTS, AND THE SELLER HAS USED
COMMERCIALLY REASONABLE BEST EFFORTS TO OBTAIN SUCH REPORTS AS AND WHEN REQUIRED
HEREUNDER, SUCH FAILURE SHALL NOT BE DEEMED TO BE AN EVENT OF DEFAULT UNLESS
SUCH FAILURE SHALL HAVE BEEN ON A CONSISTENT OR FREQUENT BASIS (WHICH
DETERMINATION SHALL BE MADE IN THE AGENT’S REASONABLE DISCRETION); OR


(F)            A FINAL JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY IN EXCESS
OF $1,000,000 IN THE AGGREGATE SHALL BE RENDERED AGAINST ANY SELLER BY ONE OR
MORE COURTS, ADMINISTRATIVE TRIBUNALS OR OTHER BODIES HAVING JURISDICTION AND
THE SAME SHALL NOT BE SATISFIED, DISCHARGED (OR PROVISION SHALL NOT BE MADE FOR
SUCH DISCHARGE) OR BONDED, OR A STAY OF EXECUTION THEREOF SHALL NOT BE PROCURED,
WITHIN THIRTY (30) DAYS FROM THE DATE OF ENTRY THEREOF; OR


(G)           AN ACT OF INSOLVENCY SHALL HAVE OCCURRED WITH RESPECT TO ANY
SELLER OR ANY OF AFFILIATE THEREOF; OR


(H)           THE CUSTODIAL AGREEMENT, THE ACCOUNT CONTROL AGREEMENT OR ANY
REPURCHASE DOCUMENT OR A REPLACEMENT THEREFOR ACCEPTABLE TO THE AGENT SHALL FOR
WHATEVER REASON BE TERMINATED BY SELLER OR CEASE TO BE IN FULL FORCE AND EFFECT
(OTHER THAN DUE TO CAUSES SOLELY WITHIN THE CONTROL OF THE AGENT OR CUSTODIAN),
OR THE ENFORCEABILITY THEREOF SHALL BE CONTESTED BY ANY SELLER; OR


(I)            ANY SELLER SHALL GRANT, OR SUFFER TO EXIST, ANY LIEN ON ANY
PURCHASED ITEM (EXCEPT ANY LIEN IN FAVOR OF THE AGENT FOR THE BENEFIT OF THE
BUYERS); OR THE PURCHASED ITEMS SHALL NOT HAVE BEEN SOLD TO THE BUYERS, OR THE
LIENS CONTEMPLATED HEREBY SHALL CEASE OR FAIL TO BE

74


--------------------------------------------------------------------------------


first priority perfected Liens on any Purchased Items in favor of the Agent for
the benefit of the Buyers (other than by result of any action or inaction by the
Agent) or shall be Liens in favor of any Person other than the Agent for the
benefit of the Buyers; or


(J)            ANY SELLER SHALL BE IN DEFAULT UNDER (I) ANY INDEBTEDNESS OF THE
SELLER WHICH DEFAULT (1) INVOLVES THE FAILURE TO PAY A MATURED OBLIGATION, OR
(2) PERMITS THE ACCELERATION OF THE MATURITY OF OBLIGATIONS BY ANY OTHER PARTY
TO OR BENEFICIARY WITH RESPECT TO SUCH INDEBTEDNESS, IF THE AGGREGATE AMOUNT OF
THE INDEBTEDNESS IN RESPECT OF WHICH SUCH DEFAULT OR DEFAULTS SHALL HAVE
OCCURRED IS AT LEAST $1,000,000, OR (II) ANY OTHER MATERIAL CONTRACT TO WHICH
THE SELLER IS A PARTY WHICH DEFAULT (1) INVOLVES THE FAILURE TO PAY A MATURED
OBLIGATION, OR (2) PERMITS THE ACCELERATION OF THE MATURITY OF OBLIGATIONS BY
ANY OTHER PARTY TO OR BENEFICIARY OF SUCH CONTRACT IF THE AGGREGATE AMOUNT OF
SUCH OBLIGATIONS IS AT LEAST $500,000; OR


(K)           (I) ANY SELLER OR AN ERISA AFFILIATE SHALL ENGAGE IN ANY
“PROHIBITED TRANSACTION” (AS DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE) INVOLVING ANY PLAN, (II) ANY MATERIAL “ACCUMULATED FUNDING DEFICIENCY”
(AS DEFINED IN SECTION 302 OF ERISA), WHETHER OR NOT WAIVED, SHALL EXIST WITH
RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR OF THE PBGC OR A PLAN SHALL ARISE ON
THE ASSETS OF ANY SELLER OR ANY ERISA AFFILIATE, (III) A REPORTABLE EVENT SHALL
OCCUR WITH RESPECT TO, OR PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE
APPOINTED, OR A TRUSTEE SHALL BE APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY
PLAN, WHICH REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A
TRUSTEE IS, IN THE REASONABLE OPINION OF BUYER, LIKELY TO RESULT IN THE
TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA, (IV) ANY PLAN SHALL
TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, (V) ANY SELLER OR ANY ERISA
AFFILIATE SHALL, OR IN THE REASONABLE OPINION OF BUYER IS LIKELY TO, INCUR ANY
LIABILITY IN CONNECTION WITH A WITHDRAWAL FROM, OR THE INSOLVENCY OR
REORGANIZATION OF, A MULTIEMPLOYER PLAN OR (VI) ANY OTHER EVENT OR CONDITION
SHALL OCCUR OR EXIST WITH RESPECT TO A PLAN; AND IN EACH CASE IN CLAUSES (I)
THROUGH (VI) ABOVE, SUCH EVENT OR CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS
OR CONDITIONS, IF ANY, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT; OR


(L)            ANY PLEDGE AND SECURITY AGREEMENT SHALL CEASE TO CREATE A VALID
AND PERFECTED SECURITY INTEREST IN FAVOR OF THE AGENT FOR THE BENEFIT OF THE
BUYERS IN THE EQUITY INTERESTS OF THE RESPECTIVE SELLER, OR ANY SELLER SHALL SO
ASSERT; OR


(M)          ANY CHANGE OF CONTROL SHALL OCCUR; OR


(N)           THE MANAGEMENT CONTRACT SHALL BE AMENDED TO INCREASE THE
PERCENTAGE USED TO CALCULATE THE FEES PAID UNDER THE MANAGEMENT CONTRACT SUCH
THAT THE PERCENTAGE EXCEEDS THE PERCENTAGE USED TO CALCULATE THE FEES UNDER THE
MANAGEMENT CONTRACT AS OF THE IPO, OR THE MANAGEMENT CONTRACT SHALL BE OTHERWISE
MATERIALLY AMENDED TO THE DETRIMENT OF PARENT, OR THE MANAGER SHALL BE
TERMINATED, IN ANY CASE WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT; OR


(O)           ANY EVENT OF DEFAULT OR TERMINATION EVENT (HOWEVER DENOMINATED)
SHALL HAVE OCCURRED WITH RESPECT TO SELLER (OR ITS AFFILIATE, AS APPLICABLE)
UNDER ANY INTEREST RATE PROTECTION AGREEMENT WITH AN AFFILIATED HEDGE
COUNTERPARTY; OR


(P)           GUARANTOR SHALL HAVE DEFAULTED OR FAILED TO PERFORM UNDER ANY
NOTE, INDENTURE, LOAN AGREEMENT, GUARANTY, SWAP AGREEMENT OR ANY OTHER CONTRACT,
AGREEMENT OR

75


--------------------------------------------------------------------------------


transaction to which it is a party, and which default or failure to perform (A)
involves the failure to pay a matured obligation equal to or in excess of
$10,000,000, or (B) involving an obligation of at least $10,000,000, is a
monetary default or a material non-monetary default and results in acceleration
or permits the acceleration of the obligation by any other party to or
beneficiary of such note, indenture, loan agreement, guaranty, swap agreement or
other contract, agreement or transaction; provided, however, that such default,
failure to perform or breach shall not constitute an Event of Default if the
Guarantor cures such default, failure to perform or breach, as the case may be,
within the applicable grace period, if any, provided under the applicable
agreement; or


(Q)           THE SELLER SHALL FAIL TO MAKE ANY REQUIRED PAYMENT UNDER ANY
LETTER OF CREDIT ISSUED UNDER SECTION 3.07 HEREOF OR THERE SHALL OTHERWISE BE A
DEFAULT UNDER ANY SUCH LETTER OF CREDIT.

                                Section 10.02   Remedies.  (a) If an Event of
Default shall have occurred and be continuing, the following rights and remedies
are available to the Agent.

(I)       AT THE OPTION OF THE AGENT, EXERCISED BY WRITTEN NOTICE TO THE SELLERS
(WHICH OPTION SHALL BE DEEMED TO HAVE BEEN EXERCISED, EVEN IF NO NOTICE IS
GIVEN, IMMEDIATELY UPON THE OCCURRENCE OF AN ACT OF INSOLVENCY OF ANY SELLER),
THE REPURCHASE DATE FOR EACH TRANSACTION HEREUNDER, IF IT HAS NOT ALREADY
OCCURRED, SHALL BE DEEMED IMMEDIATELY TO OCCUR.  THE AGENT SHALL (EXCEPT UPON
THE OCCURRENCE OF AN ACT OF INSOLVENCY OF ANY SELLER) GIVE NOTICE TO THE SELLERS
OF THE EXERCISE OF SUCH OPTION AS PROMPTLY AS PRACTICABLE.

(II)      IF THE AGENT EXERCISES OR IS DEEMED TO HAVE EXERCISED THE OPTION
REFERRED TO IN SECTION 10.02(A)(I),

(A)          (I) ALL OF THE SELLERS’ OBLIGATIONS IN RESPECT OF SUCH TRANSACTIONS
TO REPURCHASE ALL PURCHASED ASSETS AT THE REPURCHASE PRICE THEREFOR ON THE
REPURCHASE DATE, AND TO PAY ALL OTHER AMOUNTS OWED BY THE SELLERS HEREUNDER,
SHALL THEREUPON BECOME IMMEDIATELY DUE AND PAYABLE, (II) ALL INCOME PAID AFTER
SUCH EXERCISE OR DEEMED EXERCISE SHALL BE RETAINED BY THE AGENT, FOR THE ACCOUNT
OF THE BUYERS, AND APPLIED TO THE AGGREGATE UNPAID REPURCHASE PRICES AND ANY
OTHER AMOUNTS OWED BY THE SELLERS HEREUNDER OR UNDER ANY OTHER REPURCHASE
DOCUMENT, AND (III) EACH SELLER SHALL IMMEDIATELY DELIVER TO THE AGENT ANY
PURCHASED ASSETS SUBJECT TO SUCH TRANSACTIONS THEN IN THE SELLER’S POSSESSION OR
CONTROL;

(B)           FROM AND AFTER THE EXERCISE OR DEEMED EXERCISE OF SUCH OPTION, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE REPURCHASE PRICE WITH RESPECT TO
EACH SUCH TRANSACTION SHALL BE DETERMINED BY DAILY APPLICATION OF, ON A 360 DAY
PER YEAR BASIS FOR THE ACTUAL NUMBER OF DAYS DURING THE PERIOD FROM AND
INCLUDING THE DATE OF THE EXERCISE OR DEEMED EXERCISE OF SUCH OPTION TO BUT
EXCLUDING THE DATE OF PAYMENT OF THE REPURCHASE PRICE, (X) THE POST-DEFAULT RATE
TO (Y) THE REPURCHASE PRICE FOR SUCH TRANSACTION AS OF THE REPURCHASE DATE
(DECREASED AS OF ANY DAY BY (I) ANY AMOUNTS ACTUALLY IN THE POSSESSION OF THE
AGENT PURSUANT TO CLAUSE (C) OF THIS SUBSECTION, (II) ANY PROCEEDS FROM THE SALE
OF PURCHASED ASSETS APPLIED TO THE

76


--------------------------------------------------------------------------------


REPURCHASE PRICE PURSUANT TO SECTION 10.02(A)(IV), AND (III) ANY AMOUNTS APPLIED
TO THE REPURCHASE PRICE PURSUANT TO SECTION 10.02(A); AND

(C)           ALL INCOME ACTUALLY RECEIVED BY THE AGENT FOR THE ACCOUNT OF THE
BUYERS PURSUANT TO SECTION 5.01 (EXCLUDING ANY LATE PAYMENT FEES PAID PURSUANT
TO SECTION 3.06(A)) SHALL BE APPLIED TO THE AGGREGATE UNPAID REPURCHASE PRICE
OWED BY THE SELLER.

(III)     UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ONE OR MORE EVENTS
OF DEFAULT, THE AGENT SHALL HAVE THE RIGHT TO OBTAIN PHYSICAL POSSESSION OF THE
SERVICING RECORDS (SUBJECT TO THE PROVISIONS OF THE CUSTODIAL AGREEMENT) AND ALL
OTHER FILES OF THE SELLER RELATING TO THE PURCHASED ASSETS AND ALL DOCUMENTS
RELATING TO THE PURCHASED ASSETS WHICH ARE THEN OR MAY THEREAFTER COME INTO THE
POSSESSION OF THE SELLER OR ANY THIRD PARTY ACTING FOR THE SELLER AND THE SELLER
SHALL DELIVER TO THE AGENT SUCH ASSIGNMENTS AS THE AGENT SHALL REQUEST AND THE
AGENT SHALL HAVE THE RIGHT TO APPOINT ANY PERSON TO ACT AS SERVICER FOR THE
PURCHASED ASSETS.  THE AGENT SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF ALL
AGREEMENTS OF THE SELLERS CONTAINED IN THE REPURCHASE DOCUMENTS.

(IV)    AT ANY TIME ON THE BUSINESS DAY FOLLOWING WRITTEN NOTICE TO THE SELLERS
(WHICH NOTICE MAY BE THE WRITTEN NOTICE GIVEN UNDER SECTION 10.02(A)(I)), IN THE
EVENT THE SELLERS HAVE NOT REPURCHASED ALL PURCHASED ASSETS, THE AGENT MAY (A)
IMMEDIATELY SELL, WITHOUT DEMAND OR FURTHER NOTICE OF ANY KIND, AT A PUBLIC OR
PRIVATE SALE AND AT SUCH PRICE OR PRICES AS THE AGENT MAY DEEM SATISFACTORY ANY
OR ALL PURCHASED ASSETS SUBJECT TO SUCH TRANSACTIONS HEREUNDER AND APPLY THE
PROCEEDS THEREOF TO THE AGGREGATE UNPAID REPURCHASE PRICE AND ANY OTHER AMOUNTS
OWING BY THE SELLERS HEREUNDER OR (B) IN ITS SOLE DISCRETION ELECT, IN LIEU OF
SELLING ALL OR A PORTION OF SUCH PURCHASED ASSETS, TO GIVE THE SELLERS CREDIT
FOR SUCH PURCHASED ASSETS IN AN AMOUNT EQUAL TO THE MARKET VALUE OF THE
PURCHASED ASSETS AGAINST THE AGGREGATE UNPAID REPURCHASE PRICE AND ANY OTHER
AMOUNTS OWING BY THE SELLERS HEREUNDER.  THE PROCEEDS OF ANY DISPOSITION OF
PURCHASED ASSETS SHALL BE APPLIED FIRST TO THE COSTS AND EXPENSES INCURRED BY
THE AGENT OR ANY BUYER IN CONNECTION WITH ANY SELLER’S DEFAULT; SECOND TO COSTS
OF RELATED COVERING AND/OR RELATED HEDGING TRANSACTIONS; THIRD TO THE AGGREGATE
REPURCHASE PRICE; AND FOURTH TO ANY OTHER OUTSTANDING OBLIGATION OF ANY SELLER
TO THE AGENT OR ANY BUYER OR ANY OF THEIR RESPECTIVE AFFILIATES UNDER THIS
AGREEMENT.

(V)     EACH SELLER AGREES THAT THE AGENT MAY SEEK TO OBTAIN AN INJUNCTION OR AN
ORDER OF SPECIFIC PERFORMANCE TO COMPEL THE SELLER TO FULFILL ANY OF ITS
OBLIGATIONS AS SET FORTH IN ARTICLE XI, IF THE SELLER FAILS OR REFUSES TO
PERFORM ITS OBLIGATIONS AS SET FORTH THEREIN.

(VI)    EACH SELLER SHALL BE LIABLE TO THE AGENT, PAYABLE AS AND WHEN INCURRED
BY THE AGENT, FOR (A) THE AMOUNT OF ALL ACTUAL OUT-OF-POCKET EXPENSES, INCLUDING
LEGAL OR OTHER EXPENSES INCURRED BY THE AGENT IN CONNECTION WITH OR AS A
CONSEQUENCE OF ANY EVENT OF DEFAULT, AND (B) ALL COSTS INCURRED IN CONNECTION
WITH HEDGING OR COVERING TRANSACTIONS.

77


--------------------------------------------------------------------------------


(VII)   THE AGENT SHALL HAVE, IN ADDITION TO ITS RIGHTS HEREUNDER, ANY RIGHTS
OTHERWISE AVAILABLE TO IT UNDER ANY OTHER AGREEMENT OR APPLICABLE LAW.


(B)           THE AGENT MAY EXERCISE ONE OR MORE OF THE REMEDIES AVAILABLE TO
THE AGENT IMMEDIATELY UPON AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
AND, EXCEPT TO THE EXTENT PROVIDED IN SECTIONS 10.02(A)(I) AND 10.02(A)(IV), AT
ANY TIME THEREAFTER WITHOUT NOTICE TO ANY SELLER.  ALL RIGHTS AND REMEDIES
ARISING UNDER THIS AGREEMENT AS AMENDED FROM TIME TO TIME HEREUNDER ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHTS OR REMEDIES WHICH THE AGENT MAY
HAVE.


(C)           THE AGENT MAY ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITHOUT
PRIOR JUDICIAL PROCESS OR HEARING, AND EACH SELLER HEREBY EXPRESSLY WAIVES ANY
DEFENSES THE SELLER MIGHT OTHERWISE HAVE TO REQUIRE THE AGENT TO ENFORCE ITS
RIGHTS BY JUDICIAL PROCESS.  EACH SELLER ALSO WAIVES ANY DEFENSE (OTHER THAN A
DEFENSE OF PAYMENT OR PERFORMANCE) THE SELLER MIGHT OTHERWISE HAVE ARISING FROM
THE USE OF NONJUDICIAL PROCESS, ENFORCEMENT AND SALE OF ALL OR ANY PORTION OF
THE PURCHASED ITEMS, OR FROM ANY OTHER ELECTION OF REMEDIES.  EACH SELLER
RECOGNIZES THAT NONJUDICIAL REMEDIES ARE CONSISTENT WITH THE USAGES OF THE
TRADE, ARE RESPONSIVE TO COMMERCIAL NECESSITY AND ARE THE RESULT OF A BARGAIN AT
ARM’S-LENGTH.


(D)           TO THE EXTENT PERMITTED BY APPLICABLE LAW EACH SELLER SHALL BE
LIABLE TO THE AGENT FOR INTEREST ON ANY AMOUNTS OWING BY THE SELLER HEREUNDER,
FROM THE DATE THE SELLER BECOMES LIABLE FOR SUCH AMOUNTS HEREUNDER UNTIL SUCH
AMOUNTS ARE (I) PAID IN FULL OR (II) SATISFIED IN FULL BY THE EXERCISE OF THE
AGENT’S RIGHTS HEREUNDER.  INTEREST ON ANY SUM PAYABLE BY ANY SELLER TO THE
AGENT UNDER THIS SECTION 10.02(D) SHALL BE AT A RATE EQUAL TO THE POST-DEFAULT
RATE.

ARTICLE XI

SERVICING

                                Section 11.01   Seller Covenants.  Each Seller
covenants to cause the servicing of the Mortgage Assets (other than Junior
Interests, CMBS, RMBS and Pass-Through Interests) to be maintained in conformity
with Accepted Servicing Practices and in a manner at least equal in quality to
the servicing the Seller would provide for Mortgage Assets which it owns.  In
the event that the preceding language is interpreted as constituting one or more
servicing contracts, each such servicing contract shall terminate automatically
upon the earliest of (i) an Event of Default, (ii) the date on which this
Agreement terminates or (iii) the transfer of servicing approved by the Agent in
accordance with the terms of this Agreement.

                                Section 11.02   Seller as Servicer.  With
respect to Mortgage Assets other than Junior Interests, CMBS, RMBS and
Pass-Through Interests, if the Mortgage Assets are serviced an Affiliate of any
Seller, each Seller agrees that, until the repurchase of a Mortgage Asset on a
Repurchase Date for a Mortgage Asset, the Buyers are the owners of all servicing
records, including but not limited to any and all servicing agreements, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of such Mortgage Asset (the “Servicing Records”).  Each
Seller

78


--------------------------------------------------------------------------------


covenants to safeguard such Servicing Records and to deliver them promptly to
the Agent or its designee (including the Custodian) at the Agent’s request.

                                Section 11.03   Third Party Servicer.  With
respect to Mortgage Assets other than Junior Interests, CMBS, RMBS and
Pass-Through Interests, if any Mortgage Assets are serviced by a person other
than an Affiliate of the Sellers (such third party, the “Servicer”), (i) the
Sellers shall, in accordance with Section 3.02(g), provide to the Agent a copy
of the servicing agreement, which shall be in form and substance reasonably
acceptable to the Agent (the “Servicing Agreement”) and Sellers shall require
each Servicing Agreement to contain provisions relating to the delivery of
information and reports as will enable each Seller to comply with its
obligations under this Agreement as and when required hereunder, and (ii) each
Seller hereby irrevocably assigns to the Agent, and the Agent’s successors and
assigns, for the benefit of the Buyers, all of the Seller’s right, title and
interest in, to and under, and the benefits of, each Servicing Agreement
pertaining to any Mortgage Assets.  Each Seller agrees that no Person shall
assume the servicing obligations with respect to any Mortgage Assets as
successor to the Servicer unless such successor is a Qualified Servicer.  The
Agent hereby agrees that upon the repurchase of any Mortgage Asset, the Agent
shall assign back to the Seller all of its right, title and interest in, to and
under, and the benefits of, any Servicing Agreement pertaining to such Mortgage
Asset.

                                Section 11.04   Event of Default.  With respect
to Mortgage Assets other than Junior Interests, CMBS, RMBS and Pass-Through
Interests, if the servicer of the Mortgage Assets is a Seller or an Affiliate of
a Seller, upon the occurrence  and during the continuance of an Event of
Default, the Agent shall have the right to terminate the Seller or Affiliate as
servicer of the Mortgage Assets and transfer servicing to its designee, at no
cost or expense to the Agent, at any time thereafter.  If the servicer of the
Mortgage Assets is not a Seller, the Agent shall have the right, as contemplated
in the applicable Servicer Notice, upon the occurrence of an Event of Default,
to terminate any applicable Servicing Agreement and transfer servicing to its
designee, at no cost or expense to the Agent, it being agreed that the Sellers
will pay any and all fees required to terminate such Servicing Agreement and to
effectuate the transfer of servicing to the designee of the Agent.

                                Section 11.05   Modification.  After the
Purchase Date, until the repurchase of any Mortgage Asset, no Seller will have
any right to modify or alter the terms of such Mortgage Asset and no Seller will
have any obligation or right to repossess such Mortgage Asset or substitute
another Mortgage Asset, in each case except as provided in the Custodial
Agreement.

                                Section 11.06   Inspection.  In the event that
any Seller or any Affiliate thereof is servicing the Mortgage Assets, the Seller
or Affiliate shall permit the Agent to inspect the Seller’s or Affiliate’s
servicing facilities, as the case may be, for the purpose of satisfying the
Agent that the Seller or Affiliate, as the case may be, has the ability to
service the Mortgage Assets as provided in this Agreement.

79


--------------------------------------------------------------------------------


ARTICLE XII

THE AGENT

Section 12.01   Appointment.  Each Buyer hereby irrevocably designates and
appoints the Agent as its agent under this Agreement and the other Repurchase
Documents, and each Buyer hereby irrevocably authorizes the Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Repurchase Documents and to exercise such powers and
perform such duties as are expressly delegated to or conferred upon the Agent by
the terms of this Agreement, the other Repurchase Documents and any other
instruments and agreements referred to herein or therein, together with such
other powers as are reasonably incidental thereto.  The Agent agrees to act as
such upon the express conditions contained in this Article XII.  Notwithstanding
any provision to the contrary elsewhere in this Agreement, the Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Buyer, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Repurchase Document or otherwise exist against the
Agent.  The provisions of this Article XII are solely for the benefit of the
Agent and the Buyers, and neither the Manager nor any Seller shall have any
rights as a third party beneficiary of any of the provisions hereof.


SECTION 12.02         DUTIES.

(A)      THE AGENT SHALL BE RESPONSIBLE FOR ADMINISTERING THE TRANSACTIONS ON A
DAY-TO-DAY BASIS.  IN THE EXERCISE OF SUCH ADMINISTRATIVE DUTIES, THE AGENT
SHALL USE THE SAME DILIGENCE AND STANDARD OF CARE THAT IS CUSTOMARILY USED BY
THE AGENT WITH RESPECT TO SIMILAR TRANSACTIONS ENTERED INTO BY THE AGENT SOLELY
FOR ITS OWN ACCOUNT.

Each Buyer delegates to the Agent the full right and authority on its behalf to
take the following specific actions in connection with its administration of the
Transactions:

(I)       TO ENTER INTO AND FUND TRANSACTIONS ON BEHALF OF THE BUYERS IN
ACCORDANCE WITH THE PROVISIONS OF THE REPURCHASE DOCUMENTS;

(II)      TO RECEIVE ALL AMOUNTS PAID BY, OR ON BEHALF OF, THE SELLERS AND,
EXCEPT FOR FEES TO WHICH THE AGENT IS ENTITLED PURSUANT TO THE REPURCHASE
DOCUMENTS OR OTHERWISE, TO DISTRIBUTE ALL SUCH FUNDS TO THE RESPECTIVE BUYERS AS
PROVIDED FOR HEREUNDER;

(III)     TO KEEP AND MAINTAIN COMPLETE AND ACCURATE FILES AND RECORDS OF ALL
MATERIAL MATTERS PERTAINING TO THE TRANSACTIONS, AND MAKE SUCH FILES AND RECORDS
AVAILABLE FOR INSPECTION AND COPYING BY EACH BUYER AND ITS RESPECTIVE EMPLOYEES
AND AGENTS DURING NORMAL BUSINESS HOURS UPON REASONABLE PRIOR NOTICE TO THE
AGENT; AND

(IV)    TO DO OR OMIT DOING ALL SUCH OTHER ACTIONS AS MAY BE REASONABLY
NECESSARY OR INCIDENT TO THE IMPLEMENTATION AND ADMINISTRATION OF THE
TRANSACTIONS AND THE RIGHTS AND DUTIES DELEGATED HEREINABOVE.

80


--------------------------------------------------------------------------------


Notwithstanding the foregoing, written consent of each of the Buyers and the
Agent shall be required to:

(1)           modify the Purchase Rate of any Purchased Asset;

(2)           reduce the Pricing Rate or extend the time of payment of any Price
Differential;

(3)           reduce or waive the Repurchase Price of any Purchased Asset;

(4)           increase the Purchase Amount of any Buyer over the amount thereof
in effect (it being understood and agreed that (A) a Buyer’s Purchase Amount
will change pro rata in accordance with any change in the Maximum Amount and (B)
a waiver of any Default or Event of Default or mandatory reduction in the
aggregate Purchase Amount of all Buyers shall not constitute a change in the
terms of the Purchase Amount of any Buyer);

(5)           release any Seller or Guarantor from any of its obligations under
the Repurchase Documents;

(6)           release all or any material part of the Purchased Items (other
than as specifically provided in the Repurchase Documents);

(7)           amend, modify or waive any provision of this Section 12.02 or
Section 13.01; or

(8)           reduce any percentage specified in, or otherwise modify, the
definition of Required Buyers.


(B)           THE AGENT MAY EXECUTE ANY OF ITS DUTIES UNDER THIS AGREEMENT AND
THE OTHER REPURCHASE DOCUMENTS BY OR THROUGH ITS AGENTS OR ATTORNEYS-IN-FACT AND
SHALL BE ENTITLED TO THE ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO
ITS RIGHTS AND DUTIES HEREUNDER AND UNDER THE OTHER REPURCHASE DOCUMENTS.  THE
AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY
AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE.

Section 12.03   Exculpatory Provisions.  Neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Repurchase
Document (except for its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any Buyer for any recitals,
statements, representations or warranties made by any Seller or any officer
thereof contained in this Agreement or any other Repurchase Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agent under or in connection with, this Agreement or any
other Repurchase Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Repurchase Document or for any failure of any Seller to perform its obligations
hereunder or thereunder.  The Agent shall not be under any obligation to any
Buyer to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other
Repurchase Document, or to inspect the properties, books or records of any
Seller.

81


--------------------------------------------------------------------------------


Section 12.04   Reliance by Agent.  The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, consent, certificate, affidavit, letter, cablegram, telegram,
telecopy, telex or teletype message, statement, order or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon the advice and statements
of legal counsel (including, without limitation, counsel to the Manager or any
Seller), independent accountants and other experts selected by the Agent.  The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Repurchase Document unless it shall first receive
such advice or concurrence of the Required Buyers as the Agent deems appropriate
or it shall first be indemnified to its satisfaction by the Buyers against any
and all liability and expense which may be incurred by it by reason of taking,
continuing or failing to take any such action.  The Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Repurchase Documents in accordance with a request of the Required
Buyers, and such request and any action taken or failure to act pursuant thereto
shall be binding upon each Buyer.

Section 12.05   Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Agent has received notice from a Buyer or a Seller
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the Agent
receives any such notice from a Seller, the Agent shall give notice thereof to
each Buyer.  The Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Buyers; provided that
unless and until the Agent shall have received such directions, the Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Buyers; and the Agent shall not incur
liability to any Person by reason of so acting or refraining from acting. 
Without limiting the foregoing, no Buyer shall have any right of action
whatsoever against the Agent as a result of the Agent acting or refraining from
acting hereunder or under any other Repurchase Document in accordance with the
instructions of the Required Buyers.

Section 12.06   Non-Reliance on Agent and the Buyers.  Each Buyer expressly
acknowledges that neither the Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Agent hereinafter taken, including
any review of the affairs of any Seller, shall be deemed to constitute any
representation or warranty by the Agent to any Buyer.  Each Buyer represents to
the Agent that it has, independently and without reliance upon the Agent, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of each Seller and made its
own decision to enter into this Agreement and each Transaction hereunder.  Each
Buyer also represents that it will, independently and without reliance upon the
Agent, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Repurchase
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of each Seller.  Except for notices, reports and other
documents expressly required to be furnished by a Seller to the Agent

82


--------------------------------------------------------------------------------


hereunder or under the other Repurchase Documents, which the Agent must
distribute promptly to each Buyer, the Agent shall not have any duty or
responsibility to provide any Buyer with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Seller which may come into the
possession of the Agent or any of its officers, directors, employees,
attorneys-in-fact or Affiliates.

Section 12.07   Reimbursement and Indemnification.  To the extent that the Agent
is not fully reimbursed and indemnified by the Sellers, and without limiting the
obligation of the Sellers to do so as otherwise provided in the Repurchase
Documents, within five (5) Business Days after the delivery of a written request
by the Agent to the Sellers for such reimbursement or indemnification or, if
earlier, upon receipt by the Agent of a refusal from the Sellers to comply with
any such request, each Buyer agrees to reimburse and indemnify the Agent in its
capacity as such from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including, without limitation, at
any time following payment of all Repurchase Prices) be imposed on, incurred by
or asserted against the Agent in any way relating to or arising out of this
Agreement, any of the other Repurchase Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Agent under or in connection with
any of the foregoing; provided that no Buyer shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the Agent’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the payment of all Repurchase Prices and all other amounts
payable hereunder.

Section 12.08   Agent in Its Individual Capacity.  The Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Seller as though the Agent were not the Agent hereunder and
under the other Repurchase Documents.

Section 12.09   Successor Agent.  The Agent may resign as Agent upon thirty (30)
days’ notice to the Buyers and the Sellers.  If the Agent shall resign as Agent
under this Agreement and the other Repurchase Documents, then the Buyers shall
appoint a successor Agent, which successor Agent shall be subject to approval by
the Sellers (unless an Event of Default has occurred and is continuing), such
approval not to be unreasonably withheld, conditioned or delayed, and any such
successor Agent shall succeed to the rights, powers and duties of the Agent, and
the term “Agent” shall mean such successor Agent effective upon such appointment
and approval, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent or any of the parties to this Agreement or any Transaction.  If no
successor Agent has been appointed and shall have accepted such appointment
within thirty (30) days after the retiring Agent’s giving notice of its
resignation, then the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Buyers shall perform all of the duties of the Agent
hereunder until such time, if any, as the Buyers appoint and the Sellers approve
a successor Agent as provided for above.  After any retiring Agent’s resignation
as Agent, the provisions of this Section shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and the other Repurchase Documents.

83


--------------------------------------------------------------------------------


Section 12.10   Duties in the Case of Enforcement.  In case one or more Events
of Default have occurred and shall be continuing, and whether or not
acceleration of Sellers’ obligations under the Repurchase Documents shall have
occurred, the Agent shall, at the request, or may, upon the consent, of the
Required Buyers, and provided that the Buyers have given to the Agent such
additional indemnities and assurances against expenses and liabilities as the
Agent may reasonably request, proceed to enforce the provisions of this
Agreement and the other Repurchase Documents respecting the sale or other
disposition of all or any of the Purchased Items and the exercise of any other
legal or equitable rights or remedies as it may have hereunder or under any
other Repurchase Document or otherwise by virtue of applicable law, or to
refrain from so acting if similarly requested by the Required Buyers.  The Agent
shall be fully protected in so acting or refraining from acting upon the
instruction of the Required Buyers, and such instruction shall be binding upon
all the Buyers.  The Required Buyers may direct the Agent in writing as to the
method and the extent of any such foreclosure, sale or other disposition or the
exercise of any other right or remedy, the Buyers hereby agreeing to indemnify
and hold the Agent harmless from all costs and liabilities incurred in respect
of all actions taken or omitted in accordance with such direction, provided that
the Agent need not comply with any such direction to the extent that the Agent
reasonably believes the Agent’s compliance with such direction to be unlawful or
commercially unreasonable in any applicable jurisdiction.  The Agent may, in its
discretion but without obligation, in the absence of direction from the Required
Buyers, take such interim actions as it believes necessary to preserve the
rights of the Buyers hereunder and in and to any Purchased Item, including but
not limited to petitioning a court for injunctive relief, appointment of a
receiver or preservation of the proceeds of any Purchased Item.  Each of the
Buyers acknowledges and agrees that no individual Buyer may separately enforce
or exercise any of the provisions of any of the Repurchase Documents, other than
through the Agent.

ARTICLE XIII

MISCELLANEOUS

                                Section 13.01   Indemnification and Expenses. 
(a)  Each Seller jointly and severally, agrees to indemnify and hold harmless
each of the Buyers, the Agent, the Sole Lead Arranger and their respective
Affiliates and Subsidiaries and their present and former respective officers,
directors, employees, agents, advisors and other representatives (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities, costs, and expenses (including, without limitation, attorneys’ fees
and disbursements) (“Costs”) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case relating to or arising out of this
Agreement, any other Repurchase Document or any transaction contemplated hereby
or thereby, or any amendment, supplement or modification of, or any waiver or
consent under or in respect of, this Agreement, any other Repurchase Document or
any transaction contemplated hereby or thereby, except to the extent such claim,
damage, loss, liability, cost, or expense is found in a final, non appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct.  Costs subject to
this Section 13.01 shall include but not be limited to Costs incurred in
connection with the violation of any Environmental Law, the correction of any
environmental condition or the removal of any Materials of Environmental
Concern, in each case in any way affecting any Seller’s or any of its
Affiliates’ properties or any of the Mortgage Assets.  Without limiting the
generality of the

84


--------------------------------------------------------------------------------


foregoing, each Seller agrees to hold any Indemnified Party harmless from and
indemnify such Indemnified Party against all Costs with respect to all Mortgage
Assets relating to or arising out of any violation or alleged violation of any
law, rule or regulation, except to the extent such claim, damage, loss,
liability, cost, or expense is found in a final, non appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct.  In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 13.01
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Seller, its directors, shareholders
or creditors or an Indemnified Party or any other Person or any Indemnified
Party is otherwise a party thereto and whether or not any transaction
contemplated hereby is consummated.  Each Seller agrees not to assert any claim
against any Indemnified Party, or any of their respective directors, officers,
employees, attorneys, agents, and advisers, on any theory of liability, for
special, indirect, consequential, or punitive damages arising out of or
otherwise relating to the Repurchase Documents, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of any
Transaction.  In any suit, proceeding or action brought by an Indemnified Party
in connection with any Mortgage Asset for any sum owing thereunder, or to
enforce any provisions of any Mortgage Asset, each Seller will save, indemnify
and hold such Indemnified Party harmless from and against all expense, loss or
damage suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by any Seller of any obligation thereunder or arising
out of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or obligor or its successors from any Seller.  Each
Seller also agrees to reimburse an Indemnified Party as and when billed by such
Indemnified Party for all the Indemnified Party’s costs and expenses incurred in
connection with the enforcement or the preservation of the Agent’s and each
Buyer’s rights under this Agreement, any other Repurchase Document or any
transaction contemplated hereby or thereby, including without limitation the
fees and disbursements of its counsel.


(B)           EACH SELLER SHALL, WHETHER OR NOT ANY TRANSACTION CONTEMPLATED
HEREBY IS CONSUMMATED: (I) PAY AS WHEN BILLED BY THE AGENT, AND IN ANY EVENT
WITHIN THREE (3) DAYS AFTER DEMAND FROM THE AGENT, ALL REASONABLE OUT-OF-POCKET
COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL ACTUAL AND REASONABLE
FEES AND DISBURSEMENTS OF OUTSIDE LEGAL COUNSEL, ACCOUNTING, CONSULTING,
BROKERAGE OR OTHER SIMILAR PROFESSIONAL FEES OR EXPENSES, AND ANY REASONABLE
FEES AND EXPENSES ASSOCIATED WITH TRAVEL OR OTHER COSTS RELATING TO ANY
APPRAISALS OR EXAMINATIONS CONDUCTED IN CONNECTION WITH ANY TRANSACTIONS OR ANY
PROPOSED PURCHASED ASSETS, AND THE AMOUNT OF SUCH COSTS AND EXPENSES SHALL,
UNTIL PAID, BEAR INTEREST AT THE GREATER OF (X) 5.25% PER ANNUM IN EXCESS OF THE
PRIME RATE IN EFFECT FROM TIME TO TIME OR (Y) 0.50% PER ANNUM IN EXCESS OF THE
FEDERAL FUNDS RATE IN EFFECT FROM TIME TO TIME (OR AT SUCH GREATER RATE PLUS
6.00%, AT ANY TIME THE POST-DEFAULT RATE IS APPLICABLE TO ANY TRANSACTION)) (A)
OF THE AGENT IN CONNECTION WITH THE DEVELOPMENT, PREPARATION, EXECUTION AND
DELIVERY OF, AND ANY AMENDMENT, SUPPLEMENT OR MODIFICATION TO, THIS AGREEMENT,
ANY OTHER REPURCHASE DOCUMENT OR ANY OTHER DOCUMENTS PREPARED IN CONNECTION
HEREWITH OR THEREWITH AND THE DOCUMENTS AND INSTRUMENTS REFERRED TO HEREIN AND
THEREIN (INCLUDING, WITHOUT LIMITATION, ALL REASONABLE FEES, DISBURSEMENTS AND
EXPENSES OF CADWALADER, WICKERSHAM & TAFT LLP AND/OR OTHER COUNSEL INCURRED AS
OF THE DATE OF THIS AGREEMENT, WHICH AMOUNT SHALL BE DEDUCTED FROM THE PURCHASE
PRICE PAID FOR THE FIRST TRANSACTION HEREUNDER) AND (B) OF THE AGENT IN
CONNECTION WITH THE ENFORCEMENT OF THIS AGREEMENT AND THE OTHER REPURCHASE
DOCUMENTS AND ANY AMENDMENT, WAIVER OR CONSENT RELATING

85


--------------------------------------------------------------------------------


hereto or thereto and the documents and instruments referred to herein and
therein; (ii) pay and hold each Indemnified Party harmless from and against any
and all present and future stamp, documentary, issue, sales and use, value
added, property and other similar taxes (other than taxes imposed on net income)
with respect to the matters described in foregoing clause (i) and hold each
Indemnified Party harmless from and against any and all liabilities with respect
to or resulting from any delay or omission to pay such taxes; and (iii)
indemnify each Indemnified Party from and hold each of them harmless against any
and all Costs incurred by any of them as a result of, or arising out of, or in
any way related to, or by reason of, the entering into and/or performance of
this Agreement or any other Repurchase Document or the use of the proceeds of
any Transaction hereunder or the consummation of any transactions contemplated
herein or in any other Repurchase Document, including, without limitation, (A)
the reasonable out of pocket due diligence, inspection, appraisals, testing and
review costs and expenses incurred by the Agent with respect to Mortgage Assets
submitted by any Seller for purchase under this Agreement, including, but not
limited to, those actual out of pocket costs and expenses incurred by the Agent
pursuant to Sections 11.01 through 11.06 and Section 13.11, (B) the reasonable
fees and disbursements of counsel incurred in connection therewith and (C) any
environmental liabilities with respect to any real estate or other assets held
by any Seller or any of its Affiliates (but excluding any such Costs to the
extent incurred by reason of the gross negligence or willful misconduct of the
Person to be indemnified).


(C)           WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER AGREEMENT OF ANY
SELLER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF EACH SELLER CONTAINED IN
THIS SECTION 13.01 SHALL SURVIVE THE REPAYMENT OF ALL AMOUNTS OWING TO THE AGENT
AND THE BUYERS BY EACH SELLER UNDER THE REPURCHASE DOCUMENTS AND THE TERMINATION
OF THE COMMITMENT OF THE BUYERS HEREUNDER.

                                Section 13.02   Single Agreement.  Each Seller,
the Agent and each Buyer acknowledge that, and have entered hereinto and will
enter into each Transaction hereunder in consideration of and in reliance upon
the fact that, all Transactions hereunder constitute a single business and
contractual relationship and that each has been entered into in consideration of
the other Transactions.  Accordingly, each of the Sellers, the Agent and the
Buyers agrees (i) to perform all of its obligations in respect of each
Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transaction hereunder, (iii) that payments,
deliveries, and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries, and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries, and other transfers
may be applied against each other and netted and (iv) to promptly provide notice
to the other after any such set off or application.

                                Section 13.03   Notices and Other
Communications.  Except as otherwise expressly permitted by this Agreement, all
notices, requests and other communications provided for herein and under the
Custodial Agreement (including without limitation any modifications of, or
waivers, requests or consents under, this Agreement) shall be given or made in
writing (including without limitation by email, telex or telecopy) delivered to
the intended recipient at the “Address for Notices” specified below its name on
the signature pages hereof or thereof); or, as to any party, at such other
address as shall be designated by such party in a written notice to

86


--------------------------------------------------------------------------------


each other party.  Except as otherwise provided in this Agreement and except for
notices given under Article III (which shall be effective only on receipt), all
such communications shall be deemed to have been duly given when transmitted by
Electronic Transmission or telecopy (upon receipt of confirmation) or personally
delivered or, in the case of a mailed notice, upon receipt.


SECTION 13.04         ENTIRE AGREEMENT; SEVERABILITY.  THIS AGREEMENT TOGETHER
WITH THE OTHER REPURCHASE DOCUMENTS AND THE ACCOUNT CONTROL AGREEMENT CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE SELLERS, THE AGENT AND THE BUYERS WITH
RESPECT TO THE SUBJECT MATTER IT COVERS AND SHALL SUPERSEDE ANY EXISTING
AGREEMENTS BETWEEN THE PARTIES CONTAINING GENERAL TERMS AND CONDITIONS FOR
REPURCHASE TRANSACTIONS INVOLVING PURCHASED ASSETS.  BY ACCEPTANCE OF THIS
AGREEMENT, THE SELLERS, THE AGENT AND THE BUYERS ACKNOWLEDGE THAT THEY HAVE NOT
MADE, AND ARE NOT RELYING UPON, ANY STATEMENTS, REPRESENTATIONS, PROMISES OR
UNDERTAKINGS NOT CONTAINED IN THIS AGREEMENT.  EACH PROVISION AND AGREEMENT
HEREIN SHALL BE TREATED AS SEPARATE AND INDEPENDENT FROM ANY OTHER PROVISION OR
AGREEMENT HEREIN AND SHALL BE ENFORCEABLE NOTWITHSTANDING THE UNENFORCEABILITY
OF ANY SUCH OTHER PROVISION OR AGREEMENT.


SECTION 13.05         ASSIGNMENTS AND PARTICIPATIONS; HYPOTHECATION OF PURCHASED
ASSETS.


(A)           NO SELLER MAY ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT, SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED, AND ANY ATTEMPT BY ANY SELLER TO ASSIGN ANY OF
ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT
OF THE AGENT SHALL BE NULL AND VOID.


(B)           TITLE TO ALL PURCHASED ASSETS AND PURCHASED ITEMS SHALL PASS TO
THE BUYERS AND, SUBJECT TO THE TERMS OF THE REPURCHASE DOCUMENTS, THE BUYERS OR
THEIR DESIGNEE SHALL HAVE FREE AND UNRESTRICTED USE OF ALL PURCHASED ASSETS AND
PURCHASED ITEMS.  NOTHING IN THIS AGREEMENT SHALL PRECLUDE THE BUYERS OR THEIR
DESIGNEE FROM ENGAGING IN REPURCHASE TRANSACTIONS WITH THE PURCHASED ASSETS AND
PURCHASED ITEMS OR OTHERWISE SELLING, PLEDGING, REPLEDGING, TRANSFERRING,
HYPOTHECATING, OR REHYPOTHECATING THE PURCHASED ASSETS AND PURCHASED ITEMS, ALL
ON TERMS THAT THE BUYERS MAY DETERMINE IN THEIR SOLE DISCRETION; PROVIDED, THAT
ANY SUCH PLEDGE OR TRANSFER SHALL BE MADE EXPRESSLY SUBJECT TO THE TERMS OF THE
REPURCHASE DOCUMENTS AND THE BUYERS SHALL TRANSFER THE PURCHASED ASSETS TO THE
SELLER ON THE APPLICABLE REPURCHASE DATE FREE AND CLEAR OF ANY PLEDGE, LIEN,
SECURITY INTEREST, ENCUMBRANCE, CHARGE OR OTHER ADVERSE CLAIM ON ANY OF THE
PURCHASED ASSETS.  NOTHING CONTAINED IN THIS AGREEMENT SHALL OBLIGATE THE BUYERS
OR THE AGENT TO SEGREGATE ANY PURCHASED ASSETS OR PURCHASED ITEMS TRANSFERRED BY
ANY SELLER TO THE BUYERS.


(C)           ANY BUYER MAY AT ANY TIME, UPON NOTICE TO THE SELLERS, SELL TO ANY
PERSON WHICH IS AN ELIGIBLE TRANSFEREE (EACH SUCH PERSON, A “PARTICIPANT”),
PARTICIPATING INTERESTS IN ALL OR ANY PART OF SUCH BUYER’S INTEREST IN THE
PURCHASED ASSETS, OR IN ANY OTHER INTEREST OF SUCH BUYER UNDER THIS AGREEMENT. 
IN THE EVENT OF ANY SUCH SALE OF A PARTICIPATING INTEREST, THE OBLIGATIONS OF
THE BUYER WHICH SOLD THE PARTICIPATING INTEREST UNDER THIS AGREEMENT TO THE
OTHER PARTIES TO THIS AGREEMENT SHALL REMAIN UNCHANGED, SUCH BUYER SHALL REMAIN
SOLELY RESPONSIBLE FOR THE PERFORMANCE THEREOF, AND THE OTHER PARTIES TO THIS
AGREEMENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH BUYER IN
CONNECTION WITH SUCH BUYER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER REPURCHASE DOCUMENTS.  IN NO EVENT SHALL ANY PARTICIPANT HAVE ANY

87


--------------------------------------------------------------------------------


right to approve any amendment to or waiver of any provision of any Repurchase
Document, or any consent to any departure by Seller therefrom, except to the
extent that such amendment, waiver or consent would reduce the Repurchase Price
or Price Differential owing in respect of any Transaction, or postpone the
Repurchase Date of any Transaction for more than one (1) year, in each case to
the extent subject to such participation.  Each Seller agrees that if any
amounts outstanding under this Agreement are due or unpaid, or shall have been
declared or shall have become due and payable upon the occurrence of an Event of
Default, each Participant shall, to the maximum extent permitted by applicable
law, be deemed to have the right of setoff in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Buyer under
this Agreement.  Each Seller also agrees that each Participant shall be entitled
to the benefits of, and bound by the obligations imposed on each Buyer in,
Sections 5.02 and 13.01 with respect to its participation in the Transactions
outstanding from time to time as if it were a Buyer; provided, that no
Participant shall be entitled to receive any greater amount pursuant to any such
Section than a Buyer would have been entitled to receive in respect of the
amount of the participation transferred by such Buyer to such Participant had no
such transfer occurred.


(D)           ANY BUYER MAY AT ANY TIME, UPON NOTICE TO THE SELLERS, SELL TO ANY
PERSON WHICH IS AN ELIGIBLE TRANSFEREE (EACH SUCH PERSON, AN “ASSIGNEE” AND
TOGETHER WITH ANY PARTICIPANTS, COLLECTIVELY, THE “TRANSFEREES”, EACH A
“TRANSFEREE”), ALL OR A PORTION OF ALL OF SUCH BUYER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS.  EACH ASSIGNMENT BY A
BUYER SHALL BE MADE PURSUANT TO AN ASSIGNMENT AND ACCEPTANCE, SUBSTANTIALLY IN
THE FORM OF EXHIBIT P, WITH APPROPRIATE COMPLETIONS (AN “ASSIGNMENT AND
ACCEPTANCE”); PROVIDED, THAT SUCH ASSIGNEE SHALL BE (I) ORGANIZED UNDER THE LAWS
OF THE UNITED STATES OR A STATE THEREOF OR THE DISTRICT OF COLUMBIA OR (II) A
BRANCH OR AGENCY OF A BANK OR FINANCIAL INSTITUTION WHICH IS NOT ORGANIZED UNDER
THE LAWS OF THE UNITED STATES OR A STATE THEREOF OR THE DISTRICT OF COLUMBIA
WHICH (A) PROVIDES TO THE AGENT A DULY EXECUTED IRS FORM W-8ECI AND (B)
REPRESENTS THAT INCOME WITH RESPECT TO THE ASSIGNMENT WILL BE “EFFECTIVELY
CONNECTED” WITH A U.S. TRADE OR BUSINESS AT ALL TIMES IT HOLDS A BENEFICIAL
INTEREST IN THE ASSIGNMENT.  UPON SUCH EXECUTION, DELIVERY, ACCEPTANCE AND
RECORDING, FROM AND AFTER THE EFFECTIVE DATE DETERMINED PURSUANT TO SUCH
ASSIGNMENT AND ACCEPTANCE, (X) THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO
AND, TO THE EXTENT PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS
AND OBLIGATIONS OF A BUYER HEREUNDER WITH THE PURCHASE AMOUNT AS SET FORTH
THEREIN, AND (Y) THE ASSIGNING BUYER THEREUNDER SHALL, TO THE EXTENT PROVIDED IN
SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING ALL OR THE
REMAINING PORTION OF AN ASSIGNING BUYER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, SUCH ASSIGNING BUYER SHALL CEASE TO BE A PARTY HERETO), THE
OBLIGATIONS OF SUCH ASSIGNING BUYER SHALL BE DEEMED TO BE SO REDUCED, AND THE
AGENT WILL GIVE PROMPT WRITTEN NOTICE THEREOF (INCLUDING IDENTIFICATION OF THE
ASSIGNING BUYER, THE ASSIGNEE AND THE AMOUNT OF THE ASSIGNMENT) TO EACH OF THE
PARTIES TO THIS AGREEMENT (BUT THE ASSIGNING BUYER SHALL NOT HAVE ANY LIABILITY
FOR ANY FAILURE TO TIMELY PROVIDE SUCH NOTICE).  ANY ASSIGNMENT OR TRANSFER BY A
BUYER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH
THIS SECTION 13.05 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY
SUCH BUYER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH
CLAUSE (C) OF THIS SECTION 13.05.


(E)           EACH SELLER AUTHORIZES EACH BUYER TO DISCLOSE TO ANY TRANSFEREE
(INCLUDING ANY PROSPECTIVE TRANSFEREE) ANY AND ALL OF THE INFORMATION IN THE
POSSESSION OF SUCH BUYER

88


--------------------------------------------------------------------------------


relating to the Seller and its Affiliates or to any aspect of the Transactions
that has been delivered to such Buyer by or on behalf of the Seller or any of
its Affiliates pursuant to this Agreement or in connection with the credit
evaluation of the Buyers and their Affiliates prior to becoming a party to this
Agreement; provided, that such Transferee shall have agreed to be bound by the
provisions of Section 13.14 hereof.  Each Seller agrees to cooperate with the
applicable Buyer in connection with any such sale of participating interests or
assignments and to enter into such restatements of, and amendments, supplements
and other modifications to, this Agreement to give effect to any such sale or
transfer; provided, that the Seller’s further consent shall be required with
respect to any such restatement, amendment, supplement or other modification
which adversely changes any economic or other material term of this Agreement.


(F)            FOR AVOIDANCE OF DOUBT, THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE
THAT NOTHING IN THIS AGREEMENT SHALL LIMIT OR OTHERWISE RESTRICT THE RIGHT OF
ANY BUYER TO GRANT SECURITY INTERESTS IN ITS RIGHTS HEREUNDER, INCLUDING,
WITHOUT LIMITATION, (I) ANY SECURITY INTEREST IN ALL OR ANY PORTION OF ANY
BUYER’S RIGHTS UNDER THIS AGREEMENT TO ANY FEDERAL RESERVE BANK IN ACCORDANCE
WITH REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AND
ANY OPERATING CIRCULAR ISSUED BY SUCH FEDERAL RESERVE BANK, AND (II) ANY PLEDGE
OR ASSIGNMENT FOR THE BENEFIT OF THE ASSIGNOR’S TRUSTEE AND/OR ITS INVESTORS OR
FINANCING PARTIES TO SECURE ITS OBLIGATIONS UNDER ANY INDENTURE, CREDIT FACILITY
OR GOVERNING DOCUMENTS TO WHICH IT IS A PARTY; PROVIDED, THAT NO SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE SUCH BUYER FROM ANY OF ITS
OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH BUYER
AS A PARTY HERETO.

                                SECTION 13.06   GOVERNING LAW.  THIS AGREEMENT
AND THE OTHER REPURCHASE DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

                                SECTION 13.07   SUBMISSION TO JURISDICTION;
VENUE; WAIVER OF JURY TRIAL.


(A)          ANY LEGAL ACTION OR PROCEEDING AGAINST ANY SELLER WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT TO WHICH SUCH SELLER IS A PARTY
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE SELLER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  EACH SELLER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE SELLER
AT ITS ADDRESS AS DESIGNATED IN ACCORDANCE WITH SECTION 13.03 OF THIS AGREEMENT,
SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH MAILING.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF BUYER TO SERVE PROCESS

89


--------------------------------------------------------------------------------


IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY SELLER IN ANY OTHER JURISDICTION.


(B)          EACH SELLER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
REPURCHASE DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND
HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH
COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.


(C)          EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER REPURCHASE DOCUMENTS OR ANY DEALINGS,
COURSE OF DEALINGS, COURSE OF CONDUCT BETWEEN THEM, OR ANY STATEMENTS (WHETHER
ORAL OR WRITTEN) OR OTHER ACTIONS OF ANY PARTY, RELATING TO THE SUBJECT MATTER
OF THIS AGREEMENT OR THE RELATIONSHIP THAT IS BEING ESTABLISHED HEREBY,
INCLUDING, WITHOUT LIMITATION, ANY ACTION OF THE AGENT OR ANY BUYER RELATING TO
THE ADMINISTRATION OF THE TRANSACTIONS OR THE ENFORCEMENT OF THE REPURCHASE
DOCUMENTS, AND NONE OF THE PARTIES HERETO WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED.


(D)          EXCEPT AS PROHIBITED BY LAW, EACH SELLER HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  EACH SELLER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
AGENT OR ANY BUYER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE AGENT OR
ANY BUYER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.


(E)           EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO

90


--------------------------------------------------------------------------------


RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.


(F)           THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF
THE OTHER REPURCHASE DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO ANY TRANSACTION ENTERED INTO HEREUNDER.  IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

                                Section 13.08   Amendments; Waivers; Remedies
Cumulative.  Except as otherwise expressly provided in this Agreement, any
provision of this Agreement may be modified or supplemented only by an
instrument in writing signed by each of the Sellers, the Agent and the Buyers.
 Any provision of this Agreement may be waived by the Agent; provided, that no
failure or delay on the part of the Agent in exercising any right, power or
privilege hereunder or under any other Repurchase Document and no course of
dealing with respect to any right, power or privilege hereunder or under any
other Repurchase Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Repurchase Document preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder or thereunder. 
The rights, powers and remedies herein or in any other Repurchase Document
expressly provided are cumulative and not exclusive of any rights, powers or
remedies which the Agent or any Buyer would otherwise have.  No notice to or
demand on any Seller in any case shall entitle any Seller to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Agent or any Buyer to any other or further action in
any circumstances without notice or demand.  An Event of Default shall be deemed
to be continuing unless expressly waived by the Agent in writing.

                                Section 13.09   Intent.  (a)  The parties
recognize that each Transaction is not a “Repurchase Agreement” as that term is
defined in Section 101 of Title 11 of the United States Code, as amended (except
insofar as the sub-limit of Purchased Assets subject to such Transaction or the
term of such Transaction would render such definition applicable), or a
“Securities Contract” as that term is defined in Section 741 of Title 11 of the
United States Code, as amended (except insofar as the type of Purchased Assets
subject to such Transaction would render such definition applicable).


(B)           IT IS UNDERSTOOD THAT ANY PARTY’S RIGHT TO LIQUIDATE PURCHASED
ASSETS DELIVERED TO IT IN CONNECTION WITH TRANSACTIONS HEREUNDER OR TO EXERCISE
ANY OTHER REMEDIES PURSUANT TO SECTION 10.02 HEREOF IS A CONTRACTUAL RIGHT TO
LIQUIDATE SUCH TRANSACTION AS DESCRIBED IN SECTIONS 555 AND 559 OF TITLE 11 OF
THE UNITED STATES CODE, AS AMENDED.

91


--------------------------------------------------------------------------------



(C)           THE PARTIES AGREE AND ACKNOWLEDGE THAT IF A PARTY HERETO IS AN
“INSURED DEPOSITORY INSTITUTION,” AS SUCH TERM IS DEFINED IN THE FEDERAL DEPOSIT
INSURANCE ACT, AS AMENDED (“FDIA”), THEN EACH TRANSACTION HEREUNDER IS A
“QUALIFIED FINANCIAL CONTRACT,” AS THAT TERM IS DEFINED IN FDIA AND ANY RULES,
ORDERS OR POLICY STATEMENTS THEREUNDER (EXCEPT INSOFAR AS THE TYPE OF PURCHASED
ASSETS SUBJECT TO SUCH TRANSACTION WOULD RENDER SUCH DEFINITION INAPPLICABLE).


(D)           IT IS UNDERSTOOD THAT THIS AGREEMENT CONSTITUTES A “NETTING
CONTRACT” AS DEFINED IN AND SUBJECT TO TITLE IV OF THE FEDERAL DEPOSIT INSURANCE
CORPORATION IMPROVEMENT ACT OF 1991 (“FDICIA”) AND EACH PAYMENT ENTITLEMENT AND
PAYMENT OBLIGATION UNDER ANY TRANSACTION HEREUNDER SHALL CONSTITUTE A “COVERED
CONTRACTUAL PAYMENT ENTITLEMENT” OR “COVERED CONTRACTUAL PAYMENT OBLIGATION”,
RESPECTIVELY, AS DEFINED IN AND SUBJECT TO FDICIA (EXCEPT INSOFAR AS ONE OR BOTH
OF THE PARTIES IS NOT A “FINANCIAL INSTITUTION” AS THAT TERM IS DEFINED IN
FDICIA OR REGULATIONS PROMULGATED THEREUNDER).


SECTION 13.10         JOINT AND SEVERAL LIABILITY.


(A)           EACH SELLER HEREBY ACKNOWLEDGES AND AGREES THAT THE SELLER SHALL
BE JOINTLY AND SEVERALLY LIABLE TO THE AGENT AND EACH BUYER TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW FOR ALL REPRESENTATIONS, WARRANTIES,
COVENANTS, OBLIGATIONS AND INDEMNITIES OF ALL OF THE SELLERS HEREUNDER.


(B)           EACH SELLER HEREBY AGREES THAT, TO THE EXTENT ANOTHER SELLER SHALL
HAVE PAID MORE THAN ITS PROPORTIONATE SHARE OF ANY PAYMENT MADE HEREUNDER, THE
SELLER SHALL BE ENTITLED TO SEEK AND RECEIVE CONTRIBUTION FROM AND AGAINST ANY
OTHER SELLER WHICH HAS NOT PAID ITS PROPORTIONATE SHARE OF SUCH PAYMENT;
PROVIDED HOWEVER, THAT THE PROVISIONS OF THIS CLAUSE SHALL IN NO RESPECT LIMIT
THE OBLIGATIONS AND LIABILITIES OF ANY SELLER TO THE AGENT OR ANY BUYER, AND,
NOTWITHSTANDING ANY PAYMENT OR PAYMENTS MADE BY ANY SELLER (THE “PAYING SELLER”)
HEREUNDER OR ANY SET-OFF OR APPLICATION OF FUNDS OF THE PAYING SELLER BY THE
AGENT OR ANY BUYER, THE PAYING SELLER SHALL NOT BE ENTITLED TO BE SUBROGATED TO
ANY OF THE RIGHTS OF THE AGENT OR ANY BUYER AGAINST ANY OTHER SELLER OR ANY
COLLATERAL SECURITY OR GUARANTEE OR RIGHT OF OFFSET HELD BY THE AGENT OR ANY
BUYER, NOR SHALL THE PAYING SELLER SEEK OR BE ENTITLED TO SEEK ANY CONTRIBUTION
OR REIMBURSEMENT FROM THE OTHER SELLER IN RESPECT OF PAYMENTS MADE BY THE PAYING
SELLER HEREUNDER, UNTIL ALL AMOUNTS OWING TO THE AGENT OR ANY BUYER BY THE
SELLERS UNDER THE REPURCHASE DOCUMENTS ARE PAID IN FULL.  IF ANY AMOUNT SHALL BE
PAID TO THE PAYING SELLER ON ACCOUNT OF SUCH SUBROGATION RIGHTS AT ANY TIME WHEN
ALL SUCH AMOUNTS SHALL NOT HAVE BEEN PAID IN FULL, SUCH AMOUNT SHALL BE HELD BY
THE PAYING SELLER IN TRUST FOR THE AGENT AND ANY APPLICABLE BUYER, SEGREGATED
FROM OTHER FUNDS OF THE PAYING SELLER, AND SHALL, FORTHWITH UPON RECEIPT BY THE
PAYING SELLER, BE TURNED OVER TO THE AGENT AND ANY APPLICABLE BUYER IN THE EXACT
FORM RECEIVED BY THE PAYING SELLER (DULY INDORSED BY THE PAYING SELLER TO THE
AGENT OR ANY APPLICABLE BUYER, IF REQUIRED), TO BE APPLIED AGAINST AMOUNTS OWING
TO THE AGENT AND ANY BUYER BY THE SELLERS UNDER THE REPURCHASE DOCUMENTS,
WHETHER MATURED OR UNMATURED, IN SUCH ORDER AS THE AGENT MAY DETERMINE.


(C)           EACH SELLER SHALL REMAIN OBLIGATED UNDER THIS SECTION 13.10
NOTWITHSTANDING THAT, WITHOUT ANY RESERVATION OF RIGHTS AGAINST THE SELLER AND
WITHOUT NOTICE TO OR FURTHER ASSENT BY THE SELLER, ANY DEMAND BY THE AGENT FOR
PAYMENT OF ANY AMOUNTS OWING TO THE AGENT OR ANY BUYER BY ANY OTHER SELLER UNDER
THE REPURCHASE DOCUMENTS MAY BE RESCINDED BY

92


--------------------------------------------------------------------------------


the Agent and any the payment of any such amounts may be continued, and the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Agent, and this
Agreement and the other Repurchase Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Agent may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Agent for the payment of amounts owing to the Agent or any Buyer by the
Sellers under the Repurchase Documents may be sold, exchanged, waived,
surrendered or released.  The Agent shall not have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for
amounts owing to the Agent or any Buyer by the Sellers under the Repurchase
Documents, or any property subject thereto.  When making any demand hereunder
against any Seller, the Agent may, but shall be under no obligation to, make a
similar demand on any other Seller, and any failure by the Agent to make any
such demand or to collect any payments from any other Seller, or any release of
such other Seller shall not relieve any Seller in respect of which a demand or
collection is not made or the Sellers not so released of their obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of the Agent or the Buyer against the
Sellers.  For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.


(D)           EACH SELLER WAIVES ANY AND ALL NOTICE OF THE CREATION, RENEWAL,
EXTENSION OR ACCRUAL OF ANY AMOUNTS AT ANY TIME OWING TO THE AGENT OR ANY BUYER
BY ANY OTHER SELLER UNDER THE REPURCHASE DOCUMENTS AND NOTICE OF OR PROOF OF
RELIANCE BY THE AGENT OR THE BUYERS UPON THE SELLER OR ACCEPTANCE OF THE
OBLIGATIONS OF THE SELLER UNDER THIS SECTION 13.10, AND ALL SUCH AMOUNTS, AND
ANY OF THEM, SHALL CONCLUSIVELY BE DEEMED TO HAVE BEEN CREATED, CONTRACTED OR
INCURRED, OR RENEWED, EXTENDED, AMENDED OR WAIVED, IN RELIANCE UPON THE
OBLIGATIONS OF THE SELLERS UNDER THIS SECTION 13.10; AND ALL DEALINGS BETWEEN
THE SELLERS, ON THE ONE HAND, AND THE AGENT AND THE BUYERS, ON THE OTHER HAND,
LIKEWISE SHALL BE CONCLUSIVELY PRESUMED TO HAVE BEEN HAD OR CONSUMMATED IN
RELIANCE UPON THE OBLIGATIONS OF THE SELLERS UNDER THIS SECTION 13.10.  EACH
SELLER WAIVES DILIGENCE, PRESENTMENT, PROTEST, DEMAND FOR PAYMENT AND NOTICE OF
DEFAULT OR NONPAYMENT TO OR UPON THE SELLER WITH RESPECT TO ANY AMOUNTS AT ANY
TIME OWING TO THE AGENT OR THE BUYERS BY THE SELLER UNDER THE REPURCHASE
DOCUMENTS, OTHER THAN SUCH NOTICES AS ARE EXPRESSLY REQUIRED TO BE GIVEN UNDER
THIS AGREEMENT OR ANY OF THE OTHER REPURCHASE DOCUMENTS.  EACH SELLER
UNDERSTANDS AND AGREES THAT IT SHALL CONTINUE TO BE LIABLE UNDER THIS SECTION
13.10 WITHOUT REGARD TO (A) THE VALIDITY, REGULARITY OR ENFORCEABILITY OF ANY
OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER REPURCHASE DOCUMENT, ANY AMOUNTS
AT ANY TIME OWING TO THE AGENT OR THE BUYERS BY THE SELLERS UNDER THE REPURCHASE
DOCUMENTS, OR ANY OTHER COLLATERAL SECURITY THEREFOR OR GUARANTEE OR RIGHT OF
OFFSET WITH RESPECT THERETO AT ANY TIME OR FROM TIME TO TIME HELD BY THE AGENT
OR ANY BUYER, (B) ANY DEFENSE, SET-OFF OR COUNTERCLAIM (OTHER THAN A DEFENSE OF
PAYMENT OR PERFORMANCE) WHICH MAY AT ANY TIME BE AVAILABLE TO OR BE ASSERTED BY
ANY SELLER AGAINST THE AGENT OR ANY BUYER, OR (C) ANY OTHER CIRCUMSTANCE
WHATSOEVER (WITH OR WITHOUT NOTICE TO OR KNOWLEDGE OF THE SELLERS) WHICH
CONSTITUTES, OR MIGHT BE CONSTRUED TO CONSTITUTE, AN EQUITABLE OR LEGAL
DISCHARGE OF THE SELLERS FOR ANY AMOUNTS OWING TO THE AGENT OR THE BUYERS BY THE
SELLERS UNDER THE REPURCHASE DOCUMENTS, OR OF THE SELLERS UNDER THIS AGREEMENT,
IN BANKRUPTCY OR IN ANY OTHER INSTANCE.  WHEN PURSUING ITS RIGHTS AND REMEDIES
HEREUNDER AGAINST ANY SELLER, THE AGENT AND ANY BUYER MAY, BUT SHALL BE UNDER NO
OBLIGATION TO, PURSUE SUCH RIGHTS

93


--------------------------------------------------------------------------------



AND REMEDIES AS IT MAY HAVE AGAINST THE SELLER OR ANY OTHER PERSON OR AGAINST
ANY COLLATERAL SECURITY OR GUARANTEE RELATED THERETO OR ANY RIGHT OF OFFSET WITH
RESPECT THERETO, AND ANY FAILURE BY THE AGENT OR ANY BUYER TO PURSUE SUCH OTHER
RIGHTS OR REMEDIES OR TO COLLECT ANY PAYMENTS FROM THE SELLER OR ANY SUCH OTHER
PERSON OR TO REALIZE UPON ANY SUCH COLLATERAL SECURITY OR GUARANTEE OR TO
EXERCISE ANY SUCH RIGHT OF OFFSET, OR ANY RELEASE OF THE SELLER OR ANY SUCH
OTHER PERSON OR ANY SUCH COLLATERAL SECURITY, GUARANTEE OR RIGHT OF OFFSET,
SHALL NOT RELIEVE SELLER OF ANY LIABILITY HEREUNDER, AND SHALL NOT IMPAIR OR
AFFECT THE RIGHTS AND REMEDIES, WHETHER EXPRESS, IMPLIED OR AVAILABLE AS A
MATTER OF LAW, OF THE AGENT OR ANY BUYER AGAINST SELLER.


(E)           ANYTHING HEREIN OR IN ANY OTHER REPURCHASE DOCUMENT TO THE
CONTRARY NOTWITHSTANDING, THE MAXIMUM LIABILITY OF ANY SELLER HEREUNDER IN
RESPECT OF THE LIABILITIES OF THE OTHER SELLERS UNDER THIS AGREEMENT AND THE
OTHER REPURCHASE DOCUMENTS SHALL IN NO EVENT EXCEED THE AMOUNT WHICH CAN BE
GUARANTEED BY THE SELLER UNDER APPLICABLE FEDERAL AND STATE LAWS RELATING TO THE
INSOLVENCY OF DEBTORS.

Section 13.11   Periodic Due Diligence Review.   Each Seller acknowledges that
the Agent has the right to perform continuing due diligence reviews with respect
to the Purchased Assets, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
the Seller agrees that upon reasonable (but no less than three (3) Business
Day’s) prior notice unless an Event of Default shall have occurred and be
continuing, in which case no notice is required, to any Seller, the Agent or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Mortgage Asset Files and
any and all documents, records, agreements, instruments or information relating
to such Purchased Assets in the possession or under the control of any Seller
and/or the Custodian.  Each Seller also shall make available to the Agent a
knowledgeable financial or accounting officer for the purpose of answering
questions respecting the Mortgage Asset Files and the Purchased Assets.  Without
limiting the generality of the foregoing, each Seller acknowledges that the
Buyers may purchase Mortgage Assets from the Seller based solely upon the
information provided by Seller to the Agent in the Underwriting Package and,
with respect to Wet Mortgage Assets, the Transaction Request Package and the
representations, warranties and covenants contained herein, and that the Agent,
at its option, has the right at any time to conduct a partial or complete due
diligence review on some or all of the Purchased Assets purchased in a
Transaction, including without limitation ordering new credit reports and new
appraisals on the related Mortgaged Properties and otherwise re-generating the
information used to originate such Purchased Asset.  The Agent may underwrite
such Purchased Assets itself or engage a mutually agreed upon third party
underwriter to perform such underwriting.  Each Seller agrees to cooperate with
the Agent and any third party underwriter in connection with such underwriting,
including, but not limited to, providing the Agent and any third party
underwriter with reasonable access to any and all documents, records,
agreements, instruments or information relating to such Purchased Assets in the
possession, or under the control, of the Seller.  The Sellers shall pay all
out-of-pocket costs and expenses (including fees and expenses of counsel, if
any) incurred by the Agent in connection with the Agent’s activities pursuant to
this Section 13.11 (“Due Diligence Costs”); provided that, in the event that a
Default or an Event of Default shall have occurred, the Sellers shall reimburse
the Agent for all Due Diligence Costs for any and all reasonable out-of-pocket
costs and expenses incurred by the Agent in connection with any due diligence
review conducted by the Agent pursuant to this

94


--------------------------------------------------------------------------------




Section 13.11 following the occurrence and during the continuation of such
Default or Event of Default.

Section 13.12   Buyer’s Appointment as Attorney-in-Fact.   (a)   Following the
occurrence and during the continuance of an Event of Default, each Seller hereby
irrevocably constitutes and appoints the Agent and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact
(coupled with an interest) with full irrevocable power and authority in the
place and stead of the Seller and in the name of the Seller or in its own name,
from time to time in the Agent’s discretion, for the purpose of carrying out the
terms of this Agreement, to take any and all appropriate action and to execute
any and all documents and instruments which may be reasonably necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Seller hereby gives the Agent the power
and right, on behalf of the Seller, without assent by, but with written notice
to, the Seller, to do the following:

(I)            IN THE NAME OF THE SELLER, OR IN ITS OWN NAME, OR OTHERWISE, TO
TAKE POSSESSION OF AND ENDORSE AND COLLECT ANY CHECKS, DRAFTS, NOTES,
ACCEPTANCES OR OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE UNDER ANY
MORTGAGE INSURANCE OR WITH RESPECT TO ANY OTHER PURCHASED ITEMS AND TO FILE ANY
CLAIM OR TO TAKE ANY OTHER ACTION OR PROCEEDING IN ANY COURT OF LAW OR EQUITY OR
OTHERWISE DEEMED APPROPRIATE BY THE AGENT FOR THE PURPOSE OF COLLECTING ANY AND
ALL SUCH MONEYS DUE UNDER ANY SUCH MORTGAGE INSURANCE OR WITH RESPECT TO ANY
OTHER PURCHASED ITEMS WHENEVER PAYABLE;

(II)           TO PAY OR DISCHARGE TAXES AND LIENS LEVIED OR PLACED ON OR
THREATENED AGAINST THE PURCHASED ITEMS;

(III)          (A) TO DIRECT ANY PARTY LIABLE FOR ANY PAYMENT UNDER ANY
PURCHASED ITEMS TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO BECOME DUE
THEREUNDER DIRECTLY TO THE AGENT OR AS THE AGENT SHALL DIRECT; (B) TO ASK OR
DEMAND FOR, COLLECT, RECEIVE PAYMENT OF AND RECEIPT FOR, ANY AND ALL MONEYS,
CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN RESPECT OF OR
ARISING OUT OF ANY PURCHASED ITEMS; (C) TO SIGN AND ENDORSE ANY INVOICES,
ASSIGNMENTS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN CONNECTION WITH ANY
PURCHASED ITEMS; (D) TO COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR PROCEEDINGS
AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO COLLECT THE
PURCHASED ITEMS OR ANY PROCEEDS THEREOF AND TO ENFORCE ANY OTHER RIGHT IN
RESPECT OF ANY PURCHASED ITEMS; (E) TO DEFEND ANY SUIT, ACTION OR PROCEEDING
BROUGHT AGAINST THE SELLER WITH RESPECT TO ANY PURCHASED ITEMS; (F) TO SETTLE,
COMPROMISE OR ADJUST WITHOUT THE SELLER’S CONSENT ANY SUIT, ACTION OR PROCEEDING
DESCRIBED IN CLAUSE (E) ABOVE AND, IN CONNECTION THEREWITH, TO GIVE SUCH
DISCHARGES OR RELEASES AS THE AGENT MAY DEEM APPROPRIATE; AND (G) GENERALLY, TO
SELL, TRANSFER, PLEDGE AND MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL
WITH ANY PURCHASED ITEMS AS FULLY AND COMPLETELY AS THOUGH THE AGENT WERE THE
ABSOLUTE OWNER THEREOF FOR ALL PURPOSES, AND TO DO, AT THE AGENT’S OPTION AND
THE SELLER’S EXPENSE, AT ANY TIME, AND FROM TIME TO TIME, ALL ACTS AND THINGS
WHICH THE AGENT DEEMS NECESSARY TO PROTECT, PRESERVE OR REALIZE UPON THE
PURCHASED ITEMS AND THE AGENT’S LIENS THEREON AND TO EFFECT THE INTENT OF THIS
AGREEMENT, ALL AS FULLY AND EFFECTIVELY AS THE SELLER MIGHT DO;

95


--------------------------------------------------------------------------------




 

(IV)          TO DIRECT THE ACTIONS OF THE CUSTODIAN WITH RESPECT TO THE
PURCHASED ITEMS UNDER THE CUSTODIAL AGREEMENT; AND

(V)           TO EXECUTE, FROM TIME TO TIME, IN CONNECTION WITH ANY SALE
PROVIDED FOR IN SECTION 10.02, ANY ENDORSEMENTS, ASSIGNMENTS OR OTHER
INSTRUMENTS OF CONVEYANCE OR TRANSFER WITH RESPECT TO THE PURCHASED ITEMS.

Each Seller hereby ratifies all that said attorneys shall lawfully do or cause
to be done by the express terms hereof.  This power of attorney is a power
coupled with an interest and shall be irrevocable.


(B)           THE POWERS CONFERRED ON THE AGENT HEREUNDER ARE SOLELY TO PROTECT
THE INTERESTS OF THE AGENT AND THE BUYERS IN THE PURCHASED ITEMS AND PURCHASE
ASSETS AND SHALL NOT IMPOSE ANY DUTY UPON IT TO EXERCISE ANY SUCH POWERS.  THE
AGENT SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS THAT IT ACTUALLY RECEIVES AS A
RESULT OF THE EXERCISE OF SUCH POWERS, AND NEITHER IT NOR ANY OF ITS OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO ANY SELLER FOR ANY ACT OR
FAILURE TO ACT HEREUNDER, EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.

Section 13.13   Legal Matters.   (a)   If there is any conflict between the
terms of this Agreement or any Transaction entered into hereunder and the
Custodial Agreement, this Agreement shall prevail.


(B)           THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL
OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT, AND ANY OF
THE PARTIES HERETO MAY EXECUTE THIS AGREEMENT BY SIGNING ANY SUCH COUNTERPART.


(C)           THE CAPTIONS AND HEADINGS APPEARING HEREIN ARE FOR INCLUDED SOLELY
FOR CONVENIENCE OF REFERENCE AND ARE NOT INTENDED TO AFFECT THE INTERPRETATION
OF ANY PROVISION OF THIS AGREEMENT.


(D)           EACH SELLER HEREBY ACKNOWLEDGES THAT:

(I)            IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER REPURCHASE DOCUMENTS;

(II)           NEITHER THE AGENT NOR ANY BUYER HAS ANY FIDUCIARY RELATIONSHIP TO
ANY SELLER; AND

(III)          NO JOINT VENTURE EXISTS BETWEEN ANY SELLER AND THE AGENT OR ANY
BUYER.

Section 13.14   Confidentiality.   Each Seller, the Agent and each Buyer hereby
acknowledge and agree that all information regarding the terms set forth in any
of the Repurchase Documents or the Transactions contemplated thereby (the
“Confidential Terms”) shall be kept confidential and shall not be divulged to
any party without the prior written consent of such other party except to the
extent that (i) it is necessary to do so in working with legal counsel,
auditors, taxing authorities or other governmental agencies or regulatory bodies
or in order to comply with any applicable federal or state laws including,
without limitation, federal securities laws applicable to any Seller or any
Affiliate thereof, (ii) any of the Confidential

96


--------------------------------------------------------------------------------




Terms are in the public domain other than due to a breach of this covenant, or
(iii) in the event of a Default or an Event of Default, the Agent or any Buyer
determines such information to be necessary or desirable to disclose in
connection with the marketing and sales of the Purchased Assets or otherwise to
enforce or exercise the Agent’s or any Buyer’s rights hereunder; provided, that
nothing herein shall prevent any party from disclosing any such information
(i) to any other party to this Agreement, (ii) to any Transferee or potential
Transferee which agrees to comply with the provisions of this Section, or
(iii) to its Affiliates, employees, directors, agents, attorneys, accountants
and other professional advisors or other Persons deemed necessary or appropriate
in the reasonable judgment of the disclosing party, in each case who are made
aware of and instructed to comply with the provisions of this Section 13.14;
and, provided, further, that no disclosure made with respect to any Repurchase
Document shall include a copy of such Repurchase Document to the extent that a
summary would suffice in lieu thereof and in the event that it is necessary for
a copy of any Repurchase Document to be disclosed, any specific terms set forth
in such Repurchase Document with respect to fees, pricing, advance rates and the
like shall be redacted therefrom prior to disclosure of such Repurchase
Document.  The provisions set forth in this section shall survive the
termination of this Agreement for a period of one year following such
termination.

Section 13.15   Conflicts.   In the event of any conflict between the terms of
this Agreement, any other Repurchase Document and any Confirmation, the
documents shall control in the following order of priority: first, the terms of
the Confirmation shall prevail, then the terms of this Agreement shall prevail,
and then the terms of the other Repurchase Documents shall prevail.

Section 13.16   Right of Set-off.   In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of such
rights, each Seller hereby grants to the Agent and each Buyer a right of offset,
to secure repayment of all amounts owing to the Agent or any Buyer by the
Sellers under the Repurchase Documents, upon any and all monies, securities,
collateral or other property of the Seller and the proceeds therefrom, now or
hereafter held or received by the Agent or any Buyer or any entity under the
control of the Agent or any Buyer and their respective successors and assigns
(including, without limitation, branches and agencies of the Agent, wherever
located), for the account of the Seller, whether for safekeeping, custody,
pledge, transmission, collection, or otherwise, and also upon any and all
deposits (general or specified) and credits of the Seller at any time existing. 
Each of the Agent and the Buyers is hereby authorized at any time and from time
to time upon the occurrence and during the continuance of an Event of Default,
without notice to any Seller, to offset, appropriate, apply and enforce such
right of offset against any and all items hereinabove referred to against any
amounts owing to any of the Buyers or the Agent by the Sellers under the
Repurchase Documents, irrespective of whether any of the Buyers or the Agent
shall have made any demand hereunder and although such amounts, or any of them,
shall be contingent or unmatured and regardless of any other collateral securing
such amounts.  Each Seller shall be deemed directly indebted to the Agent and
the Buyers in the full amount of all amounts owing to the Buyers and the Agent
by the Sellers under the Repurchase Documents, and Buyer shall be entitled to
exercise the rights of offset provided for above.  ANY AND ALL RIGHTS TO REQUIRE
ANY OF THE BUYERS OR THE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES THE AMOUNTS OWING TO ANY OF THE BUYERS OR
THE AGENT BY THE SELLERS

97


--------------------------------------------------------------------------------




UNDER THE REPURCHASE DOCUMENTS, PRIOR TO EXERCISING ITS RIGHT OF OFFSET WITH
RESPECT TO SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER
PROPERTY OF ANY SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED
BY EACH SELLER.

Section 13.17   Treatment of Certain Information.   Notwithstanding anything to
the contrary contained herein or in any related document, all Persons may
disclose to any and all Persons, without limitation of any kind, the federal
income tax treatment of any of the transactions contemplated by this Agreement
or any other related document, any fact relevant to understanding the federal
tax treatment of such transactions and all materials of any kind (including
opinions or other tax analyses) relating to such federal income tax treatment.

Section 13.18   Increased Costs, Illegality, Etc.   (a)   In the event that the
Agent shall have determined (which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto):

(I)            ON ANY DATE THAT, BY REASON OF ANY CHANGES ARISING AFTER THE DATE
OF THIS AGREEMENT AFFECTING THE INTERBANK EURODOLLAR MARKET, ADEQUATE AND FAIR
MEANS DO NOT EXIST FOR ASCERTAINING THE APPLICABLE PRICING RATE ON THE BASIS
PROVIDED FOR IN THE DEFINITION OF EURODOLLAR RATE; OR

(II)           AT ANY TIME, THAT THE AGENT OR THE BUYERS SHALL INCUR INCREASED
COSTS OR REDUCTIONS IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER WITH RESPECT
TO ANY TRANSACTION BECAUSE OF (X) ANY CHANGE SINCE THE DATE OF THIS AGREEMENT IN
ANY APPLICABLE LAW OR GOVERNMENTAL RULE, REGULATION, ORDER OR REQUEST (WHETHER
OR NOT HAVING THE FORCE OF LAW) (OR IN THE INTERPRETATION OR ADMINISTRATION
THEREOF AND INCLUDING THE INTRODUCTION OF ANY NEW LAW OR GOVERNMENTAL RULE,
REGULATION, ORDER OR REQUEST), SUCH AS, FOR EXAMPLE, BUT NOT LIMITED TO, (A) A
CHANGE IN THE BASIS OF TAXATION OF PAYMENTS TO THE AGENT OR THE APPLICABLE BUYER
IN RESPECT OF ANY AMOUNTS PAYABLE HEREUNDER (EXCEPT FOR CHANGES IN THE RATE OF
TAX ON, OR DETERMINED BY REFERENCE TO, THE NET INCOME OR PROFITS OF THE AGENT OR
THE APPLICABLE BUYER IMPOSED BY THE JURISDICTION IN WHICH ITS PRINCIPAL OFFICE
IS LOCATED) OR (B) A CHANGE IN OFFICIAL RESERVE REQUIREMENTS, BUT, IN ALL
EVENTS, EXCLUDING RESERVES REQUIRED UNDER REGULATION D TO THE EXTENT COVERED BY
SECTION 13.18(C) AND/OR (Y) OTHER CIRCUMSTANCES ARISING AFTER THE DATE HEREOF,
AFFECTING THE AGENT OR ANY BUYER OR THE INTERBANK EURODOLLAR MARKET OR THE
POSITION OF THE AGENT OR ANY BUYER IN SUCH MARKET; OR

(III)          AT ANY TIME THAT THE ENTERING INTO OR CONTINUANCE OF ANY
TRANSACTION, THE PRICING RATE APPLICABLE TO WHICH IS BASED UPON THE EURODOLLAR
RATE, HAS BEEN MADE (X) UNLAWFUL BY ANY LAW OR GOVERNMENTAL RULE, REGULATION OR
ORDER, (Y) IMPOSSIBLE BY COMPLIANCE BY BUYER WITH ANY GOVERNMENTAL REQUEST
(WHETHER OR NOT HAVING FORCE OF LAW) OR (Z) IMPRACTICABLE AS A RESULT OF A
CONTINGENCY OCCURRING AFTER THE DATE OF THIS AGREEMENT WHICH MATERIALLY AND
ADVERSELY AFFECTS THE INTERBANK EURODOLLAR MARKET;

then, and in any such event, the Agent shall promptly give notice thereof (by
telephone confirmed in writing) to the Sellers.  Thereafter (x) in the case of
clause (i) above, Transactions, the Pricing Rate applicable to which is based
upon the Eurodollar Rate, shall no longer be available until such time as the
Agent notifies the Sellers that the circumstances giving rise to

98


--------------------------------------------------------------------------------




such notice by the Agent no longer exist, and any Transaction Request or
Election Notice that is pending shall be deemed rescinded by the Seller, and (y)
in the case of clause (ii) above, the Sellers shall pay to the Agent for the
ratable benefit of the Buyers, upon written demand therefor, such additional
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as the Agent in its sole discretion shall
determine) as shall be required to compensate the Agent and the Buyers for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice as to the additional amounts owed to the Agent and the Buyers,
showing the basis for the calculation thereof, submitted to the Sellers by the
Agent shall, absent manifest error, be final and conclusive and binding on all
the parties hereto).


(B)           IF THE AGENT DETERMINES AT ANY TIME THAT ANY APPLICABLE LAW OR
GOVERNMENTAL RULE, REGULATION, ORDER OR REQUEST (WHETHER OR NOT HAVING THE FORCE
OF LAW) ADOPTED AFTER THE DATE HEREOF CONCERNING CAPITAL ADEQUACY, OR ANY CHANGE
IN INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY, WILL HAVE THE EFFECT OF INCREASING THE AMOUNT
OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY THE BUYERS BASED ON THE
EXISTENCE OF THE BUYERS’ OBLIGATIONS HEREUNDER, THEN THE SELLERS SHALL PAY TO
THE AGENT, FOR THE RATABLE BENEFIT OF THE BUYERS, UPON ITS WRITTEN DEMAND
THEREFOR, SUCH ADDITIONAL AMOUNTS AS SHALL BE REQUIRED TO COMPENSATE THE BUYERS
FOR THE INCREASED COST TO THE BUYERS AS A RESULT OF SUCH INCREASE OF CAPITAL. 
IN DETERMINING SUCH ADDITIONAL AMOUNTS, THE AGENT WILL ACT REASONABLY AND IN
GOOD FAITH AND WILL USE AVERAGING AND ATTRIBUTION METHODS WHICH ARE REASONABLE
AND CONSISTENT WITH ITS POLICIES AND THE POLICIES OF ITS HOLDING COMPANY WITH
RESPECT TO CAPITAL ADEQUACY, PROVIDED THAT THE AGENT’S DETERMINATION OF
COMPENSATION OWING UNDER THIS SECTION 13.18(B) SHALL, ABSENT MANIFEST ERROR, BE
FINAL AND CONCLUSIVE AND BINDING ON ALL THE PARTIES HERETO.  THE AGENT, UPON
DETERMINING THAT ANY ADDITIONAL AMOUNTS WILL BE PAYABLE PURSUANT TO THIS
SECTION 13.18(B), WILL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE SELLERS, WHICH
NOTICE SHALL SHOW THE BASIS FOR CALCULATION OF SUCH ADDITIONAL AMOUNTS, ALTHOUGH
THE FAILURE TO GIVE ANY SUCH NOTICE SHALL NOT, SUBJECT TO SECTION 13.18(D),
RELEASE OR DIMINISH ANY OF THE SELLER’S OBLIGATIONS TO PAY OR CAUSE THE PAYMENT
OF ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 13.18(B).


(C)           IN THE EVENT THAT THE AGENT SHALL DETERMINE (WHICH DETERMINATION
SHALL, ABSENT MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING ON ALL THE
PARTIES HERETO) AT ANY TIME THAT BY REASON OF REGULATION D THE BUYERS ARE
REQUIRED TO MAINTAIN RESERVES IN RESPECT OF ANY LIABILITIES DURING ANY PERIOD
THAT IT HAS A TRANSACTION, THE PRICING RATE APPLICABLE TO WHICH IS BASED UPON
THE EURODOLLAR RATE, OUTSTANDING (EACH SUCH PERIOD, A “EUROCURRENCY RESERVE
PERIOD”), THEN THE AGENT SHALL PROMPTLY GIVE NOTICE (BY TELEPHONE CONFIRMED IN
WRITING) TO THE SELLERS OF SUCH DETERMINATION SPECIFYING THE ADDITIONAL AMOUNTS
REQUIRED TO INDEMNIFY THE BUYERS AGAINST THE COST OF MAINTAINING SUCH RESERVES
(SUCH WRITTEN NOTICE TO PROVIDE A COMPUTATION OF SUCH ADDITIONAL AMOUNTS), AND
THE SELLERS SHALL DIRECTLY PAY TO THE AGENT, FOR THE BENEFIT OF THE BUYERS, SUCH
SPECIFIED AMOUNTS AS ADDITIONAL INTEREST AT THE TIME THAT IT IS OTHERWISE
REQUIRED TO PAY INTEREST IN RESPECT OF SUCH TRANSACTION OR, IF LATER DEMANDED BY
THE AGENT, PROMPTLY ON DEMAND.  THE AGENT AGREES THAT IF IT GIVES NOTICE TO THE
SELLERS OF THE EXISTENCE OF A EUROCURRENCY RESERVE PERIOD, IT SHALL PROMPTLY
NOTIFY THE SELLERS OF ANY TERMINATION THEREOF, AT WHICH TIME THE SELLERS SHALL
CEASE TO BE OBLIGATED TO PAY ADDITIONAL PRICE DIFFERENTIAL TO THE AGENT PURSUANT
TO THE FIRST SENTENCE OF THIS SECTION 13.18(C) UNTIL SUCH TIME, IF ANY, AS A
SUBSEQUENT EUROCURRENCY RESERVE PERIOD SHALL OCCUR.

99


--------------------------------------------------------------------------------





 

Section 13.19   Intended Third Party Beneficiaries.   Each Affiliated Hedge
Counterparty is an intended third party beneficiary of Sections 5.01 and 6.01 of
this Agreement and no provision set forth in any such Section (including in any
related definition) shall be amended or otherwise modified without the written
consent of each Affiliated Hedge Counterparty.

[SIGNATURES FOLLOW]

100


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
set forth above.

GRAMERCY WAREHOUSE FUNDING I LLC, a Delaware limited liability company, as a
Seller

By: Gramercy Investment Trust, a Maryland real estate investment trust, its sole
member and manager

By:

 

 



 

 

Name:

 

 

 

 

Title:

 

 

Address for Notices:
420 Lexington Avenue
New York, New York 10170
Attention:  Bob Foley
Telecopier No:  (212) 297-1090
Telephone No:

101


--------------------------------------------------------------------------------




 

GKK TRADING WAREHOUSE I LLC, a Delaware limited liability company, as a Seller

By:  GKK Trading Corp., its sole member and manager

By:

 

 



 

 

Name:

 

 

 

 

Title:

 

 

 

Address for Notices:
420 Lexington Avenue
New York, New York 10170
Attention:  Bob Foley
Telecopier No:  (212) 297-1090
Telephone No:

102


--------------------------------------------------------------------------------




 

GKK 450 LEX LLC, a Delaware limited liability company, as a Seller

By:  GKK Capital LP, a Delaware limited partnership, as its sole member and
manager

By:  Gramercy Capital Corp., a Maryland corporation, its sole shareholder

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Address for Notices:
420 Lexington Avenue
New York, New York 10170
Attention:  Bob Foley
Telecopier No:  (212) 297-1090
Telephone No: 

103


--------------------------------------------------------------------------------




 

WACHOVIA BANK, NATIONAL ASSOCIATION, as the Agent and as a Buyer

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

Address for Notices:
301 South College Street
Charlotte, North Carolina 28288
Attn:
Telecopier No.:

104


--------------------------------------------------------------------------------